

EXECUTION COPY
 

 
[logo.jpg]

 
CREDIT AGREEMENT
 
dated as of
November 30, 2010
 
Among
 
ROLLER BEARING COMPANY OF AMERICA, INC.,
as Borrower,
 
RBC BEARINGS INCORPORATED,
as Holdings,
(Guarantor)
 
THE LENDERS NAMED HEREIN,
as Lenders,
 
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent, the Swing Line Lender and LC Issuer,
 
J.P.  MORGAN SECURITIES LLC
as Co-Lead Arranger and Joint Book Runner
 
KEYBANK NATIONAL ASSOCIATION
as Co-Lead Arranger, Joint Book Runner and Syndication Agent,
 
and
 
BANK OF AMERICA, N.A.  and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
 
$150,000,000 Secured Credit Facility

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
     
Section 1
DEFINITIONS AND TERMS
1
1.1
Certain Defined Terms
1
1.2
Computation of Time Periods
31
1.3
Accounting Terms
31
1.4
Terms Generally
31
1.5
Currency Equivalents
32
Section 2
THE TERMS OF THE CREDIT FACILITY
32
2.1
Establishment of the Credit Facility
32
2.2
Revolving Facility
32
2.3
Swing Line Facility
34
2.4
Letters of Credit
36
2.5
Notice of Borrowing
41
2.6
Funding Obligations; Disbursement of Funds
42
2.7
Evidence of Obligations
43
2.8
Interest; Default Rate
44
2.9
Conversion and Continuation of Loans
46
2.10
Fees
47
2.11
Termination and Reduction of Revolving Commitments
48
2.12
Voluntary, Scheduled and Mandatory Prepayments of Loans
49
2.13
Method and Place of Payment
52
2.14
Defaulting Lenders
53
Section 3
INCREASED COSTS, ILLEGALITY AND TAXES
55
3.1
Increased Costs, Illegality, etc.
55
3.2
Compensation
57
3.3
Net Payments
58
3.4
Increased Costs to LC Issuers
60
3.5
Change of Lending Office; Replacement of Lenders
60
Section 4
CONDITIONS PRECEDENT
61
4.1
Conditions Precedent at Closing Date
61
4.2
Conditions Precedent to All Credit Events
65
Section 5
REPRESENTATIONS AND WARRANTIES
65
5.1
Corporate Status
65
5.2
Corporate Power and Authority
66
5.3
No Violation
66
5.4
Governmental Approvals
66
5.5
Litigation
66
5.6
Use of Proceeds:  Margin Regulations
67
5.7
Financial Statements
67
5.8
Solvency
68
5.9
No Material Adverse Change
68
5.10
Tax Returns and Payments
68
5.11
Title to Properties, etc.
68
5.12
Lawful Operations, etc.
68


 
 

--------------------------------------------------------------------------------

 
 
5.13
Environmental Matters
69
5.14
Compliance with ERISA
69
5.15
Investment Company Act, Certain Other Laws
70
5.16
Insurance
70
5.17
Security Interests
70
5.18
True and Complete Disclosure
70
5.19
Defaults
71
5.20
Status of Holdings
71
5.21
Anti-Terrorism Law Compliance
71
Section 6
AFFIRMATIVE COVENANTS
71
6.1
Reporting Requirements
71
6.2
Books, Records and Inspections
75
6.3
Insurance
75
6.4
Payment of Taxes and Claims
76
6.5
Corporate Franchises
76
6.6
Good Repair
76
6.7
Compliance with Statutes, etc.
77
6.8
Compliance with Environmental Laws
77
6.9
Certain Subsidiaries to Join in Subsidiary Guaranty
78
6.10
Additional Security; Further Assurances
78
6.11
Casualty and Condemnation
80
6.12
Certain Post-Closing Obligations
80
Section 7
NEGATIVE COVENANTS
81
7.1
Changes in Business
81
7.2
Consolidation, Merger, Acquisitions, Asset Sales, etc.
81
7.3
Liens
82
7.4
Indebtedness
84
7.5
Investments and Guaranty Obligations
85
7.6
[Reserved]
87
7.7
Restricted Payments
87
7.8
Financial Covenants
88
7.9
Limitation on Certain Restrictive Agreements
88
7.10
Transactions with Affiliates
88
7.11
Plan Terminations, Minimum Funding, etc.
89
7.12
Modifications to Certain Agreements
89
7.13
Activities of Holdings
89
7.14
Anti-Terrorism Laws
89
Section 8
EVENTS OF DEFAULT
89
8.1
Events of Default
89
8.2
Remedies
91
8.3
Application of Certain Payments and Proceeds
92
Section 9
THE ADMINISTRATIVE AGENT AND OTHER AGENTS
93
9.1
Appointment
93
9.2
Delegation of Duties
93
9.3
Exculpatory Provisions
93
9.4
Reliance by Administrative Agent
94
9.5
Notice of Default
94


 
ii

--------------------------------------------------------------------------------

 
 
9.6
Non-Reliance
94
9.7
No Reliance on Administrative Agent’s Customer Identification Program
95
9.8
USA Patriot Act
95
9.9
Indemnification
95
9.10
The Administrative Agent in its Individual Capacity
96
9.11
Successor Administrative Agent
96
9.12
Other Agents
97
Section 10
GUARANTY
97
10.1
Guaranty by the Borrower
97
10.2
Additional Undertaking
97
10.3
Guaranty Unconditional
98
10.4
Waivers
99
10.5
Borrower Obligations to Remain in Effect; Restoration
99
10.6
Waiver of Acceptance, etc.
99
10.7
Subrogation
99
10.8
Effect of Stay
100
Section 11
MISCELLANEOUS
100
11.1
Payment of Expenses, etc.
100
11.2
Indemnification
100
11.3
Right of Setoff
101
11.4
Equalization
101
11.5
Notices
102
11.6
Successors and Assigns
104
11.7
No Waiver; Remedies Cumulative
107
11.8
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial
107
11.9
Counterparts
108
11.10
Integration
108
11.11
Headings Descriptive
108
11.12
Amendment or Waiver
109
11.13
Survival of Indemnities
111
11.14
Domicile of Loans
111
11.15
Confidentiality
111
11.16
Limitations on Liability of the LC Issuers
112
11.17
General Limitation of Liability
112
11.18
Lenders and Agent Not Fiduciary to Borrower, etc.
113
11.19
Survival of Representations and Warranties
113
11.20
Severability
113
11.21
Independence of Covenants
113
11.22
Interest Rate Limitation
113
11.23
Judgment Currency
114
11.24
USA Patriot Act
114


 
iii

--------------------------------------------------------------------------------

 
 
EXHIBITS
 
Exhibit A-1
Form of Revolving Facility Note
Exhibit A-2
Form of Swing Line Note
Exhibit B-1
Form of Notice of Borrowing
Exhibit B-2
Form of Notice of Continuation or Conversion
Exhibit B-3
Form of LC Request
Exhibit C-1
Form of Parent Guaranty
Exhibit C-2
Form of Subsidiary Guaranty
Exhibit C-3
Form of Security Agreement
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Closing Certificate
Exhibit F
Form of Solvency Certificate
Exhibit G
Form of Assignment Agreement
Exhibit H
Form of Designated Hedge Certificate
Exhibit I
Form of Perfection Certificate
Exhibit J
Form of Mortgage

 
SCHEDULES
 
Schedule 1
Lenders and Revolving Commitments
Schedule 2
Subsidiary Guarantors as of the Closing Date
Schedule 3
Existing Letters of Credit
Schedule 4
Existing Designated Hedge Agreements

Schedule 5
Corporate Information
Schedule 6
Litigation
Schedule 7
Permitted Liens
Schedule 8
Permitted Indebtedness
Schedule 9
Permitted Investments


 
iv

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT is entered into as of November 30, 2010 among the
following:  (i) ROLLER BEARING COMPANY OF AMERICA, INC., a Delaware corporation
(the “Borrower”); (ii) RBC BEARINGS INCORPORATED, a Delaware corporation
(“Holdings”), (iii) the lenders from time to time party hereto (each a “Lender”
and collectively, the “Lenders”); (iv) JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
administrative agent (the “Administrative Agent”), the Swing Line Lender (as
hereinafter defined) and an LC Issuer (as hereafter defined); (v) J.P.  MORGAN
SECURITIES LLC., as co-lead arranger and joint bookrunner, (vi) KEYBANK NATIONAL
ASSOCIATION, as co-lead arranger, joint bookrunner and syndication
agent;  and(vi) BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A. as
Co-Documentation Agents.
 
AGREEMENT:
 
In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:
 
Section 1             DEFINITIONS AND TERMS
 
 
1.1
Certain Defined Terms.

 
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires:
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interest of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.
 
“Additional Mortgaged Property” has the meaning provided in Section 6.10(e).
 
“Additional Security Document” has the meaning provided in Section 6.10(a).
 
“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, the rate per annum equal to (i) the offered rate appearing on
the relevant Page of the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period for deposits in Dollars with a
maturity comparable to such Interest Period, divided (and rounded to the nearest
1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1 /16th of 1%) of the rates per annum at which
deposits in Dollars in an amount equal to the amount of such Eurodollar Loan are
offered to major banks in the London interbank market at approximately 11:00
A.M. (London time), two Business Days prior to the commencement of such Interest
Period, for contracts that would be entered into at the commencement of such
Interest Period for the same duration as such Interest Period.

 
 

--------------------------------------------------------------------------------

 
 
“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the relevant Page of the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) as of 11:00 A.M., London time, two
Business Days prior to the beginning of such Interest Period for deposits in the
applicable Designated Foreign Currency with a maturity comparable to such
Interest Period, divided (and rounded to the nearest 1/16th of 1%) by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves and without benefit of credits for
proration, exceptions or offsets that may be available from time to time)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that in the event that
the rate referred to in clause (i) above is not available at any such time for
any reason, then the rate referred to in clause (i) shall instead be the
interest rate per annum, as determined by the Administrative Agent, to be the
average (rounded to the nearest 1/16th of 1%) of the rates per annum at which
deposits in an amount equal to the amount of such Foreign Currency Loan in the
applicable Designated Foreign Currency are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period.
 
“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.
 
“Administrative Agent Fee Letter” means the Fee Letter dated as of October 15,
2010 among the Borrower, J.P. Morgan Securities LLC and the Administrative
Agent.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor.  A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise.  Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.
 
“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, and (ii) the principal
amount of Swing Loans outstanding at such time.
 
“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
principal amounts of all Revolving Loans made by all Revolving Lenders and
outstanding at such time, and (ii) the aggregate amount of the LC Outstandings
at such time.

 
2

--------------------------------------------------------------------------------

 
 
“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
 
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
 
“Applicable Commitment Fee Rate” means:
 
(i)           On the Closing Date and thereafter until changed in accordance
with the provisions set forth in this definition, the Applicable Commitment Fee
Rate shall be 25.00 basis points;
 
(ii)          Commencing with the fiscal quarter of Holdings ending January 1,
2011, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Commitment Fee Rate in accordance with the
following matrix, based on the Total Leverage Ratio:
 
Total Leverage Ratio
 
Applicable Commitment Fee Rate
Less than 0.50 to 1.00
 
25.00 bps
Greater than or equal to 0.50 to 1.00, but less than 1.75 to 1.00
 
30.00 bps
Greater than or equal to 1.75 to 1.00, but less than 2.75 to 1.00
 
35.00 bps
Greater than or equal to 2.75 to 1.00
 
40.00 bps

 
(iii)           Changes in the Applicable Commitment Fee Rate based upon changes
in the Total Leverage Ratio shall become effective on the Business Day following
the receipt by the Administrative Agent pursuant to Section 6.1(a) and
Section 6.1(b), or Section 6.1(c), as the case may be, of the financial
statements of Holdings for the Testing Period most recently ended, accompanied
by a Compliance Certificate required pursuant to Section 6.1(d), demonstrating
the computation of the Total Leverage Ratio.  Notwithstanding the foregoing,
during any period when the Borrower has failed to timely deliver its financial
statements referred to in Section 6.1(a), Section 6.1(b) or Section 6.1(c),
accompanied by a Compliance Certificate required pursuant to Section 6.1(d) (and
only until the delivery thereof), the Applicable Commitment Fee Rate shall be
the highest number of basis points indicated therefor in the above matrix,
regardless of the Total Leverage Ratio at such time.  The above matrix does not
modify or waive, in any respect, the rights of the Administrative Agent and the
Lenders to charge any default rate of interest or any of the other rights and
remedies of the Administrative Agent and the Lenders hereunder.
 
“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for purposes of this Agreement.  A Lender may have a different Applicable
Lending Office for Base Rate Loans, Eurodollar Loans and Foreign Currency Loans.

 
3

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means:
 
(i)           On the Closing Date and thereafter, until changed in accordance
with the following provisions, the Applicable Margin shall be (A) 50.00 basis
points for Base Rate Loans, and (B) 150.00 basis points for Fixed Rate Loans;
 
(ii)          Commencing with the fiscal quarter of Holdings ending January,
2011, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Total Leverage Ratio:
 
Total Leverage Ratio
 
Revolving Loans that
are Base Rate Loans
 
Revolving Loans that
are Fixed Rate Loans
Less than 0.50 to 1.00
 
50.00 bps
 
150.00 bps
Greater than or equal to 0.50 to 1.00, but less than 1.75 to 1.00
 
75.00 bps
 
175.00 bps
Greater than or equal to 1.75 to 1.00, but less than 2.75 to 1.00
 
100.00 bps
 
200.00 bps
Greater than or equal to 2.75 to 1.00
 
125.00 bps
 
225.00 bps

 
(iii)         Changes in the Applicable Margin based upon changes in the Total
Leverage Ratio shall become effective on the Business Day following the receipt
by the Administrative Agent pursuant to Section 6.1(a) and Section 6.1(b), or
Section 6.1(c), as the case may be, of the financial statements of Holdings for
the Testing Period most recently ended, accompanied by a Compliance Certificate
in accordance with Section 6.1(d), demonstrating the computation of the Total
Leverage Ratio.  Notwithstanding the foregoing provisions, during any period
when Holdings has failed to timely deliver its financial statements referred to
in Section 6.1(a), Section 6.1(b) or Section 6.1(c), accompanied by a Compliance
Certificate in accordance with Section 6.1(d) (and only until the delivery
thereof), the Applicable Margin shall be the highest number of basis points
indicated therefor in the above matrix, regardless of the Total Leverage Ratio
at such time.  The above matrix does not modify or waive, in any respect, the
rights of the Administrative Agent and the Lenders to charge any default rate of
interest or any of the other rights and remedies of the Administrative Agent and
the Lenders hereunder.
 
“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”
 
“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered, advised or managed by a Lender, an Affiliate of a Lender, or an
entity or an Affiliate of an entity that advises, administers or manages a
Lender.

 
4

--------------------------------------------------------------------------------

 

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such Subsidiary’s respective assets, provided that the term Asset
Sale specifically excludes (i) any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, or the abandonment or other disposition of any
Intellectual Property that is no longer material to the business, (ii) the
actual or constructive total loss of any property or the use thereof resulting
from any Event of Loss, (iii) the sale of accounts receivable of insolvent
Account Debtors for consideration of up to an aggregate of $1,000,000 since the
Closing Date and (iv) any granting of a license of Intellectual Property in the
ordinary course of business.
 
“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.
 
“Authorized Officer” means (i) with respect to the Borrower, any of the
following officers:  the Chairman, the President, the Chief Executive Officer,
the Chief Financial Officer, the General Counsel, the Treasurer, the Assistant
Treasurer, the Secretary, the Assistant Secretary or the Controller, and
(ii) with respect to any Subsidiary of the Borrower, the President, any Vice
President, the Chief Financial Officer, the Chief Administrative Officer or the
Treasurer of such Subsidiary or such other Person as is authorized in writing to
act on behalf of such Subsidiary and is acceptable to the Administrative
Agent.  Unless otherwise qualified, all references herein to an Authorized
Officer shall refer to an Authorized Officer of the Borrower.
 
“Augmenting Lender” has the meaning provided in Section 2.2(b).
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services provided by any Lender or any of its Affiliates.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 
5

--------------------------------------------------------------------------------

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, respectively.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.
 
“Benefited Creditor” means, with respect to the Borrower Guaranteed Obligations
pursuant to Section 10, each of the Administrative Agent, the Lenders, their
applicable Affiliates, each LC Issuer and the Swing Line Lender and each
Designated Hedge Creditor, and the respective successors and assigns of each of
the foregoing.
 
“Borrower” has the meaning specified in the first paragraph of this Agreement.
 
“Borrower Guaranteed Obligations” has the meaning provided in Section 10.1.
 
“Borrowing” means a Revolving Borrowing or the incurrence of a Swing Loan, as
applicable.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Designated Foreign Currencies in the London interbank market or
the principal financial center of the country in which payment or purchase of
such Designated Foreign Currency can be made (and, if the Borrowings which are
the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euro, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payments in
Euro).
 
“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of any Person or any of its Subsidiaries or as
a dividend, return of capital or other distribution in respect of any of such
Person’s or such Subsidiary’s Equity Interest.

 
6

--------------------------------------------------------------------------------

 
 
“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.
 
“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.
 
“Cash Equivalents” means any of the following:
 
(i)           securities issued or directly and fully guaranteed or insured by
the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof), and
securities that are the direct obligations of any member state of the European
Union or any other sovereign nation, which at the time of acquisition thereof,
was not targeted for sanctions by the Office of Foreign Assets Control of the
United States Department of the Treasury so long as the full faith of and credit
of such nation is pledged in support thereof, in each case having maturities of
not more than one year from the date of acquisition;
 
(ii)          Dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic or foreign commercial
bank (or U.S. branch thereof) having capital and surplus in excess of
$250,000,000 or (z) any bank (or the parent company of such bank) whose
short-term commercial paper rating from S&P is at least A-1, A-2 or the
equivalent thereof or from Moody’s is at least P-1, P-2 or the equivalent
thereof or an equivalent rating from a comparable foreign rating agency (any
such bank, an “Approved Bank”);
 
(iii)         with respect to Foreign Subsidiaries only, non-Dollar denominated
time deposits, certificates of deposit and bankers’ acceptances of an Approved
Bank, in an aggregate amount not to exceed the Dollar Equivalent of $5,000,000
at any time;
 
(iv)         commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s or an equivalent rating from a comparable
foreign rating agency, or guaranteed by any industrial company with a long-term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s or an equivalent rating from a comparable foreign rating
agency;
 
(v)          fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 90 days and covering
securities described in clause (i) above;
 
(vi)         investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(v) above;
 
(vii)        investments in money market funds access to which is provided as
part of “sweep” accounts maintained with a Lender or an Approved Bank;

 
7

--------------------------------------------------------------------------------

 
 
(viii)      investments in industrial development revenue bonds that (A)
“re-set” interest rates not less frequently than quarterly, (B) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank; and
 
(ix)         investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (viii).
 
“Cash Proceeds” means, (i) with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Credit Party or any Subsidiary from such Asset Sale
and (ii) with respect to any Event of Loss, the aggregate cash payments received
by any Credit Party or any Subsidiary as a result of such Event of Loss.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.
 
“Change of Control” means:
 
(i)           the acquisition of ownership or voting control, directly or
indirectly, beneficially or of record, on or after the Closing Date, by any
Person or group (within the meaning of Rule 13d-3 of the SEC under the 1934 Act,
as then in effect), of shares representing more than 30% of the aggregate
ordinary Voting Power represented by the issued and outstanding capital stock of
Holdings;
 
(ii)          the occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings by Persons who were neither (A)
nominated by the Board of Directors of Holdings nor (B) appointed by directors
so nominated;
 
(iii)         the ceasing of Holdings to have, directly or indirectly, record
and beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
1934 Act, as then in effect) or control of 100% (on a fully-diluted basis,
disregarding any director qualifying share ownership) of the combined Voting
Power or economic benefit of the then outstanding equity interests of the
Borrower (or any successor, by operation of law or otherwise, or assign
thereof), other than as a result of a merger of Holdings into the Borrower in a
transaction permitted by Section 7.2(b); or
 
(iv)         the ceasing of the Borrower to have record and beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as then in
effect) or control of 100% (on a fully-diluted basis, disregarding any director
qualifying share ownership) of the combined Voting Power or economic benefit of
the then outstanding equity interests its Subsidiaries (or any successor, by
operation of law or otherwise, or assign thereof), except as a result of the
dissolution or merger of a Subsidiary in a transaction permitted pursuant to
Section 7.2.
 
“Charges” has the meaning provided in Section 11.22.
 
“CIP Regulations” has the meaning provided in Section 9.7.
 
“Claims” has the meaning set forth in the definition of “Environmental Claims.”

 
8

--------------------------------------------------------------------------------

 
 
“Closing Date” means November 30, 2010.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued
thereunder.  Section references to the Code are to the Code as in effect at the
Closing Date and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
 
“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether real property or personal property)
covered by any Security Document.
 
“Collateral Access Agreement” shall mean each waiver or other agreement, in form
and substance reasonably satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, assignee,
customs broker, consignee, or other similar Person) in possession of any
Collateral or any landlord of any Credit Party for any Real Property where any
Collateral is located.
 
“Co-Lead Arranger” means each of J.P. Morgan Securities LLC and KeyBank National
Association, in its capacity as Co-Lead Arranger.
 
“Commitment Fees” has the meaning provided in Section 2.10(a).
 
“Commitment Increase Request” has the meaning provided in Section 2.2(b).
 
“Commodities Equity Option Agreement” means an equity option contract purchased
by the Borrower or any of its Subsidiaries from a securities intermediary in the
ordinary course of business, and not for speculative purposes, as a means to
hedge against price fluctuations in the raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries (it being understood and agreed that the use of
open or naked calls shall by definition be deemed speculative).
 
“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.
 
“Compliance Certificate” has the meaning provided in Section 6.1(d).
 
“Confidential Information” has the meaning provided in Section 11.15(b).
 
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) made by a Person
and its Subsidiaries to acquire or lease (pursuant to a Capital Lease) fixed or
capital assets, or additions to equipment (including replacements, capitalized
repairs and improvements during such period), but excluding any such expenditure
(i) made to restore, replace or rebuild property to the condition of such
property immediately prior to any Event of Loss to the extent such expenditure
is made with, or subsequently reimbursed out of insurance proceeds, indemnity
payments, condemnation awards (or payments in lieu of) or damage recovery
proceeds relating to any Event of Loss; (ii) made pursuant to Section 7.2 or
Section 7.5 hereof; (iii) made to the extent reimbursed by a third party or
(iv) made with proceeds of Equity Issuances.

 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of a Person and its Subsidiaries, all as
determined for such Person and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, with respect to any Person,
(i) Consolidated Net Income for such period, plus (without duplication) (ii) the
aggregate amounts deducted in determining such Consolidated Net Income in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Expense, (d) restricted
stock expense and stock option expense (but only to the extent deducted from the
determination of Consolidated Net Income for such period), (e) non-cash charges
as permitted in accordance with FAS 142, (f) the Consolidated EBITDA for any
Person or business unit that has been acquired by the Borrower or any of its
Subsidiaries for any portion of such Testing Period prior to the date of
acquisition, so long as such Consolidated EBITDA is set forth in appropriate
audited financial statements of such Person or other financial statements of
such Person reasonably acceptable to the Administrative Agent, (g) write-off of
deferred financing costs, (h) amortized debt discount, (i) losses from
extraordinary items from such period, (j) any aggregate net loss during such
period arising from the sale, exchange or other disposition or capital assets of
such Person, (k) with the consent of the Administrative Agent (not to be
unreasonably withheld), any non-recurring non-cash losses or charges, (l) with
the consent of the Required Lenders (not to be unreasonably withheld), any
non-recurring cash losses or charges, (m) any other non-cash losses or charges
in respect of Hedge Agreements (including those resulting from the application
of FAS 133), and (m) proceeds received from business interruption insurance,
minus (without duplication) (iii) with respect to Holdings, the Consolidated
EBITDA from any Asset Sale permitted under Section 7.2 and made during such
period, with such pro forma adjustments to be (a) made as if such Asset Sale
occurred on the first day of such period, and (b) supported by such financial
information as is reasonably satisfactory to the Administrative Agent and (c)
made only if agreed to in writing by the Administrative Agent, all as determined
for Holdings and its Subsidiaries on a consolidated basis in accordance with
GAAP.
 
“Consolidated Fixed Charges” means, for any period, with respect to any Person,
as determined on a consolidated basis and in accordance with GAAP, without
duplication, the aggregate of (i) Consolidated Interest Expense (excluding, to
the extent included therein, (a) original issue discount and (b) non-cash
interest paid in the form of payment-in-kind notes), (ii) scheduled principal
payments of principal with respect to Indebtedness during such period,
(iii) payments on earn-outs to sellers in connection with Permitted
Acquisitions, unless such earn-outs are deducted in the calculation of
Consolidated EBITDA during the relevant period, (iv) the aggregate of all
redemptions, purchases, retirements, defeasances, sinking fund or similar
payments or acquisitions for value with respect to Indebtedness and (v) Capital
Distributions paid in cash.  For purposes of this definition, when computing the
Consolidated Fixed Charges of Holdings and its Subsidiaries, the following
Consolidated Fixed Charges shall be excluded:  (a) the Consolidated Fixed
Charges of any other Person prior to the date it became a Subsidiary of, or was
merged into, Holdings or any Subsidiary of Holdings and (b) the Consolidated
Fixed Charges of any other Person (other than a Subsidiary) in which Holdings
has an ownership interest.

 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, for any Person and its Subsidiaries on
a consolidated basis and as determined in accordance with GAAP, without
duplication, (i) the sum of all  Indebtedness for borrowed money evidenced by
notes, bonds, debentures, or similar evidences of Indebtedness that by its terms
matures more than one year from, or is directly or indirectly renewable or
extendible at such Person’s option under a revolving credit or similar agreement
obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including Capitalized
Lease Obligations, current maturities of long-term debt, revolving credit and
short-term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrower, the Indebtedness under the Parent
Equity-Linked Securities and the Obligations, and, without duplication,
Indebtedness consisting of Guaranty Obligations of the foregoing of other
Persons, minus (ii) Unrestricted Cash.  For purposes of this definition, when
computing the Consolidated Funded Indebtedness of Holdings and its Subsidiaries,
the following Indebtedness shall be excluded:  (a) the Indebtedness of any other
Person prior to the date it became a Subsidiary of, or was merged into, Holdings
or any Subsidiary of Holdings and (b) the Indebtedness of any other Person
(other than a Subsidiary) in which Holdings has an ownership interest.
 
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on Consolidated Net Income (including, without limitation, any
additions to such taxes, and any penalties and interest with respect thereto),
all as determined for any Person and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including, without limitation, that which is capitalized and that which is
attributable to Capital Leases or Synthetic Leases) of a Person and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of such Person and its Subsidiaries, but excluding amortized debt
discount and write off of deferred financing costs.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
net income (or loss) of such Person and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP, but excluding (i) extraordinary, unusual or non-recurring gains and
losses, (ii) earnings, gains and losses resulting from any write-up or
write-down of assets other than in the ordinary course of business, and
(iii) the cumulative effect of a change in accounting principles.
 
“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.9.
 
“Control Agreements” has the meaning set forth in the Security Agreement.
 
“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.
 
“Copyright Security Agreement” shall mean each Copyright Security Agreement,
executed by a Credit Party, in favor of the Administrative Agent, in each case,
in form and substance reasonably satisfactory to the Administrative Agent.
 
“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

 
11

--------------------------------------------------------------------------------

 
 
“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Revolving Lenders shall make Revolving Loans to the
Borrower, and shall participate in LC Issuances, under the Revolving Facility
pursuant to the Revolving Commitment of each such Revolving Lender, (ii) the
Swing Line Lender shall make Swing Loans to the Borrower under the Swing Line
Facility pursuant to the Swing Line Commitment and (iii) each LC Issuer shall
issue Letters of Credit for the account of the LC Obligors in accordance with
the terms of this Agreement.
 
“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, and (ii) in the case
of the Swing Line Lender, the principal amount of Swing Loans outstanding at
such time.
 
“Credit Party” means Holdings,  the Borrower or any Subsidiary Guarantor.
 
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.8(a)(i) and
(ii) with respect to any other amount, a rate per annum equal to 2 per annum
above the rate that would be applicable to Revolving Loans that are Base Rate
Loans pursuant to Section 2.8(a)(i).
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its LC Participations or Swing Loan
Participations or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and LC Participations and Swing Loan Participations under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Designated Foreign Currency” means Euros, Swiss Francs or any other currency
(other than Dollars) approved in writing by the Administrative Agent and all of
the Revolving Lenders and that is freely traded and exchangeable into Dollars.

 
12

--------------------------------------------------------------------------------

 

“Designated Hedge Agreement” means (i) each of the Hedge Agreements identified
on Schedule 4 hereto, and (ii) any other Hedge Agreement (other than a
Commodities Hedge Agreement) to which the Borrower or any of its Subsidiaries is
a party and as to which a Lender or any of its Affiliates is a counterparty
that, pursuant to a Designated Hedge Certificate signed by the Administrative
Agent (which the Administrative Agent agrees to sign upon the request of such
Lender), has been designated as a Designated Hedge Agreement so that the
Borrower’s or such Subsidiary’s counterparty’s credit exposure thereunder will
be entitled to share in the benefits of the Parent Guaranty, the Subsidiary
Guaranty and the Security Documents to the extent the Parent Guaranty, the
Subsidiary Guaranty and such Security Documents provide guarantees or security
for creditors of the Borrower or any Subsidiary under Designated Hedge
Agreements.
 
“Designated Hedge Certificate” means a certificate substantially in the form of
Exhibit H hereto.
 
“Designated Hedge Creditor” means each Person that was a Lender or Affiliate of
a Lender at the time such Person entered into any Designated Hedge Agreement as
a counterparty to any Credit Party.
 
“Designated Hedge Obligations” means any and all obligations of the Borrower or
any Subsidiary Guarantor, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Designated Hedge Agreements, and (b) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Designated Hedge
Agreement.
 
“Dollars” and the sign “$” each means lawful money of the United States.
 
“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount and (ii) with respect to a Foreign Currency Loan to be
made, the Dollar equivalent of the amount of such Foreign Currency Loan,
determined by the Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date two Business Days before the
date such Foreign Currency Loan is to be made, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on the date such Foreign
Currency Loan is to be made, (iii) with respect to any Letter of Credit to be
issued in any Designated Foreign Currency, the Dollar equivalent of the Stated
Amount of such Letter of Credit, determined by the applicable LC Issuer on the
basis of its spot rate at approximately 11:00 A.M. London time on the date two
Business Days before the issuance of such Letter of Credit, for the purchase of
the relevant Designated Foreign Currency with Dollars for delivery on such date
of issuance, and (iv) with respect to any other amount not denominated in
Dollars, and with respect to Foreign Currency Loans and Letters of Credit issued
in any Designated Foreign Currency at any other time, the Dollar equivalent of
such amount, Foreign Currency Loan or Letter of Credit, as the case may be,
determined by the Administrative Agent on the basis of its spot rate at
approximately 11:00 A.M. London time on the date for which the Dollar equivalent
amount of such amount, Foreign Currency Loan or Letter of Credit, as the case
may be, is being determined, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on such date.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

 
13

--------------------------------------------------------------------------------

 

“Eligible Assignee” means, with respect to any assignment to be made pursuant to
Section 11.6(c) hereunder, (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer in the case of an assignment
of a Revolving Commitment, and (C) unless an Event of Default has occurred and
is continuing, the Borrower; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof (each such approval not to be unreasonably withheld or
delayed); provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any other Person that bears a relationship to the Borrower
described in Section 108(e)(4) of the Code.
 
“Environmental Claims” means any and all regulatory or judicial actions, suits,
demand letters, claims, liens, notices of non-compliance or violation or
proceedings pursuant to or under any Environmental Law or any permit issued
under any such law (hereafter “Claims”), including, without limitation, (i) any
and all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party (A) seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or (B) arising from alleged injury or
threat of injury to human health or the environment.
 
“Environmental Law” means any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, rule of common law now or
hereafter in effect and in each case as amended, and any order, consent, decree
or judgment issued to or rendered against the Borrower or any of its
Subsidiaries relating to the protection of the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, as the same may be amended from time to
time, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 5101 et seq.; and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any applicable state and local or foreign counterparts
or equivalents, in each case as amended from time to time.
 
“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
 
“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with any Credit Party, would be deemed to be a “single employer” within
the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(a)(14) or 4001(b)(i) of ERISA.

 
14

--------------------------------------------------------------------------------

 
 
“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.
 
“Event of Default” has the meaning provided in Section 8.1.
 
“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever, (iii) the condemnation, confiscation or
seizure of, or requisition of title to or use of any property, or (iv) in the
case of any property located upon a leasehold, the termination or expiration of
such leasehold.
 
“Existing Credit Agreement” means the Credit Agreement, dated as of June 26,
2006, among the Borrower, Holdings, the lenders party thereto and KeyBank
National Association, as Agent.
 
“Existing Letters of Credit” means, collectively, each of the letters of credit
issued by KeyBank National Association or another Lender that are more fully
described on Schedule 3 hereto.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fees” means all amounts payable pursuant to, or referred to in, Section 2.10.
 
“Financial Projections” has the meaning provided in Section 5.7(b).
 
“Financial Statements” means, collectively, (i) the audited consolidated and
unaudited consolidating balance sheets of Holdings and its consolidated
Subsidiaries for the fiscal year ended April 3, 2010, accompanied by the report
thereon of Ernst & Young LLP, (ii) the related audited consolidated statements
of income, shareholders’ equity and cash flows and the related unaudited
consolidating statements of income of Holdings and its consolidated Subsidiaries
for the fiscal year of Holdings ended April 3, 2010, accompanied by the report
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of Holdings and its consolidated Subsidiaries for the fiscal quarter ended
October 2, 2010 and the related unaudited consolidated statements of income and
of cash flows of Holdings and its consolidated Subsidiaries for the fiscal
period then ended.
 
“Fixed Charge Coverage Ratio” means, with respect to any Person, for any Testing
Period, the ratio of (i) Consolidated EBITDA of such Person minus Consolidated
Capital Expenditures (other than that portion of Capital Expenditures not
financed by Revolving Loans) and income taxes paid in cash to (ii) Consolidated
Fixed Charges of such Person.
 
“Fixed Rate Loan” means any Eurodollar Loan or Foreign Currency Loan.

 
15

--------------------------------------------------------------------------------

 
 
“Foreign Currency Exposure” means, at any time, the portion of the Aggregate
Revolving Facility Exposure at such time that is denominated in any Designated
Foreign Currency.
 
“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government.
 
“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such Primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such Primary Indebtedness or to
maintain working capital or equity capital of the Primary Obligor or otherwise
to maintain the net worth or solvency of the Primary Obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Primary Indebtedness of the ability of the Primary Obligor to make
payment of such Primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the Primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
 
“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could reasonably be
expected to become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas; and (ii) any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “restricted hazardous materials,” “extremely
hazardous wastes,” “restrictive hazardous wastes,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar meaning and
regulatory effect, under any applicable Environmental Law.
 
“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement, (iii) any Commodities Hedge
Agreement or (iv) any Commodities Equity Option Agreement.
 
“Holdings” has the meaning specified in the first paragraph of this Agreement.

 
16

--------------------------------------------------------------------------------

 
 
“Increasing Lender” has the meaning provided in Section 2.2(b).
 
“Indebtedness” of any Person means (without duplication) (i) all indebtedness of
such Person for borrowed money, which shall include, with respect to the
Borrower, the Obligations; (ii) all bonds, notes, debentures and similar debt
securities of such Person; (iii) the deferred purchase price of capital assets
or services that in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person; (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder; (v) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; (vi) all indebtedness of a second Person
secured by any Lien on any property owned by such first Person, whether or not
such indebtedness has been assumed; (vii) all Capitalized Lease Obligations of
such Person; (viii) the present value, deter mined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such Person; (ix) all obligations of such Person with respect to asset
securitization financing; (x) all net obligations of such Person under Hedge
Agreements; (xi) the stated value, or liquidation value if higher, of all
Redeemable Stock of such Person; and (xii) all Guaranty Obligations of such
Person; provided, however, that (y) neither trade payables, deferred revenue,
taxes nor other similar accrued expenses, in each case arising in the ordinary
course of business, shall constitute Indebtedness; and (z) the Indebtedness of
any Person shall in any event include (without duplication) the Indebtedness of
any other entity (including any general partnership in which such Person is a
general partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon.
 
“Indemnitees” has the meaning provided in Section 11.2.
 
“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization.  arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.

 
17

--------------------------------------------------------------------------------

 

“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three or six months (or, if available and agreed to by the Lenders,
additional non-standard periods as selected by the Borrower); provided, however,
that (i) the initial Interest Period for any Borrowing of such Fixed Rate Loan
shall commence on the date of such Borrowing (the date of a Borrowing resulting
from a Conversion or Continuation shall be the date of such Conversion or
Continuation) and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires; (ii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month; (iii) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day; (iv) no Interest Period for any Fixed Rate
Loan may be selected that would end after the Revolving Facility Termination
Date; and (v) if, upon the expiration of any Interest Period, the Borrower has
failed to (or may not) elect a new Interest Period to be applicable to the
respective Borrowing of Fixed Rate Loans as provided above, the Borrower shall
be deemed to have elected to Convert such Borrowing to Base Rate Loans effective
as of the expiration date of such current Interest Period or, in the case of any
Foreign Currency Loan, the Borrower shall be required to repay the same in full.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person;
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind; or (iv) any other
contribution to the equity capital of a Person by another Person whether in the
form cash or property.
 
“IP Security Agreements” shall mean the Copyright Security Agreements, the
Patent Security Agreements and the Trademark Security Agreements.
 
“Intellectual Property” has the meaning provided in the Security Agreement.
 
“Judgment Amount” has the meaning provided in Section 11.23.
 
“Kulpsville Property” means owned Real Property of RBC Nice Bearings, Inc.
located at 2060 Detwiler Rd., Kulpsville, Pennsylvania.
 
“LC Commitment Amount” means $35,000,000.
 
“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.
 
“LC Fee” means any of the fees payable pursuant to Section 2.10(b) or
Section 2.10(c) in respect of Letters of Credit.
 
“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

 
18

--------------------------------------------------------------------------------

 
 
“LC Issuer” means JPMCB or any of its Affiliates, or such other Lender that is
requested by the Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed); provided that, solely with respect to the Existing Letters
of Credit, Keybank National Association shall be an LC Issuer.
 
“LC Obligor” means, with respect to each LC Issuance, the Credit Party for whose
account such Letter of Credit is issued.
 
“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all outstanding Unpaid Drawings with respect to Letters of
Credit.
 
“LC Participation” has the meaning provided in Section 2.4(g).
 
“LC Request” has the meaning provided in Section 2.4(b).
 
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
 
“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.
 
“Lender Register” has the meaning provided in Section 2.7(b).
 
 “Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
 “Lender Party” means the Administrative Agent, any LC Issuer, the Swing Line
Lender or any other Lender.
 
“Letter of Credit” means (i) any Standby Letter of Credit issued by any LC
Issuer under this Agreement pursuant to Section 2.4 for the account of any LC
Obligor and (ii) any Existing Letter of Credit.
 
“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind, including, without limitation,  any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof.  For the avoidance of
doubt:  (i) a UCC financing statement merely evidencing a security interest or a
precautionary UCC filing evidencing an operating lease of personal property
shall not be considered a Lien and (ii) a license of Intellectual Property also
shall not be considered a Lien.
 
“Loan” means any Revolving Loan or Swing Loan.
 
“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Parent Guaranty, the Security Documents, the Administrative Agent Fee Letter and
each Letter of Credit and each other LC Document.
 
 
19

--------------------------------------------------------------------------------

 
 
“Loss” has the meaning provided in Section 11.23.
 
“Margin Stock” has the meaning provided in Regulation U.
 
“Material Adverse Effect” means any or all of the following:  (i) any material
adverse effect on the business, operations, property, assets, liabilities or
financial condition of the Credit Parties and their Subsidiaries, taken as a
whole; (ii) any material adverse effect on the ability of Holdings, the Borrower
or any other Credit Party to perform any of its material obligations under any
of the Loan Documents to which it is a party; or (iii) any material adverse
effect on the validity, effectiveness or enforceability, as against any Credit
Party, of any of the Loan Documents to which it is a party.
 
“Material Indebtedness” means, as to any Credit Party or any of its
Subsidiaries, (i) any particular Indebtedness of the Borrower or such Subsidiary
(including any Guaranty Obligations) in excess of the aggregate principal amount
of $5,000,000 and (ii) any particular Indebtedness under any Designated Hedge
Agreement or Banking Services Agreement.
 
“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.
 
“Maximum Foreign Currency Exposure Amount” means the Dollar Equivalent of
$5,000,000 as such amount may be reduced pursuant to Section 2.11(c).
 
“Maximum Rate” has the meaning provided in Section 11.22.
 
“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $3,000,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), and (iii) with respect to Swing Loans, $500,000, with minimum
increments thereafter of $500,000.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
“Mortgage” shall mean each mortgage, deed of trust, or other agreement which
conveys or evidences a lien in favor of the Administrative Agent on Real
Property of a Credit Party.
 
“Mortgage Policy” has the meaning provided in Section 4.1(xxiv)(B).
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any Subsidiary of any
Credit Party or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.
 
“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan or a Single Employer Plan, to which any Credit Party or any
Subsidiary of any Credit Party or any ERISA Affiliate, and one or more employers
other than such Credit Party or a Subsidiary of such Credit Party or an ERISA
Affiliate, is making or accruing an obligation to make contributions or, in the
event that any such plan has been terminated, to which such Credit Party or a
Subsidiary of such Credit Party or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.
 
 
20

--------------------------------------------------------------------------------

 
 
“Net Cash Proceeds” means, (i) with respect to any Asset Sale, the Cash Proceeds
resulting therefrom net of (a) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state, and local taxes paid or reasonably
estimated to be payable by such person as a consequence of such Asset Sale and
the payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the asset which is the subject of the Asset Sale and
required to be, and which is, repaid under the terms thereof as a result of such
Asset Sale, and (b) incremental federal, state and local income taxes paid or
payable as a result thereof and (ii) with respect to any Event of Loss, the Cash
Proceeds resulting therefrom net of (a) reasonable and customary expenses
incurred in connection with such Event of Loss, and other reasonable and
customary fees and expenses incurred, and all state, and local taxes paid or
reasonably estimated to be payable by such Person, as a consequence of such
Event of Loss and the payment of principal, premium and interest of Indebtedness
(other than the Obligations) secured by the asset that is the subject of the
Event of Loss and required to be, and that is, repaid under the terms thereof as
a result of such Event of Loss, (b) amounts of any distributions payable to
holders of minority interests in the relevant Person or in the relevant property
or assets and (c) incremental income taxes paid or payable as a result thereof.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Non-Increasing Lender” has the meaning provided in Section 2.2(b).
 
“Non-Material Subsidiary” means any Subsidiary with total assets of less than
$10,000,000.
 
“Note” means a Revolving Facility Note or a Swing Line Note, as applicable.
 
“Notice of Borrowing” has the meaning provided in Section 2.5(b).
 
“Notice of Continuation or Conversion” has the meaning provided in
Section 2.9(b).
 
“Notice of Swing Loan Refunding” has the meaning provided in Section 2.3(b).
 
“Notice Office” means, (i) if to the Administrative Agent, (A) in the case of
Borrowings denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Teresita Siao
(Telecopy No. (312) 385-7096) and (B) in the case of Borrowings denominated in
Designated Foreign Currencies, to J.P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of The Manager : Loan Agency (Telecopy No. 44 207 777
2360), and in each case with a copy to JPMorgan Chase Bank, N.A., 2 Corporate
Drive, Shelton, Connecticut 06484, Attention of Scott Farquhar (Telecopy No.
(203) 944-8495); (ii) if to JPMCB as an LC Issuer, to it at JPMorgan Chase Bank,
N.A., 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Jetuan
Patterson (Telecopy No. (312) 385-7096),or in the case of any other LC Issuer,
to it at the address and telecopy number specified from time to time by such LC
Issuer to the Borrower and the Administrative Agent; and (iii) if to the Swing
Line Lender, to it at JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th Floor,
Chicago, Illinois 60603, Attention of Teresita Siao (Telecopy No. (312)
385-7096), in each case, or at or such other office as the Administrative Agent,
the relevant LC Issuer or the Swing Line Lender may designate in writing to the
Borrower from time to time.
 
 
21

--------------------------------------------------------------------------------

 
 
“Obligations” means (i) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code) and (ii) all Designated Hedge Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.
 
“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.
 
“Original Due Date” has the meaning provided in Section 11.23.
 
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate of Incorporation, or equivalent formation
documents, and Bylaws, or equivalent governing documents, and, in the case of
any partnership, includes any partnership agreement, and, in the case of any
limited liability company, any limited liability company agreement,  and in each
case, any amendments to any of the foregoing.
 
“Patent Security Agreement” shall mean each Patent Security Agreement, executed
by a Credit Party, in favor of the Administrative Agent, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.
 
“Parent Equity-Linked Security” means, with regard to Holdings, a convertible
note or debenture, preferred stock or other similarly equity linked security.
 
“Parent Equity-Linked Security Documents” means, collectively, (i) the Parent
Equity-Linked Securities and (ii) each other document, indenture, guarantee or
instrument executed or delivered in connection with the Parent Equity-Linked
Securities.
 
“Payment Office” means (i) with respect to payments in Dollars, the office of
the Administrative Agent at 10 South Dearborn Street, 7th Floor, Chicago,
Illinois 60603 or (ii) with respect to payments in any Designated Foreign
Currency, J.P. Morgan Europe Limited, 125 London Wall, London EC2Y 5AJ, or such
other office(s) as the Administrative Agent may designate to the Borrower in
writing from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.
 
“Perfection Certificate” means a certificate substantially in form of Exhibit I
hereto.
 
“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:
 
(i)           such Acquisition involves a line or lines of business that is or
are reasonably related, ancillary or complementary to the lines of business or a
reasonable expansion thereof in which the Borrower and its Subsidiaries,
considered as an entirety, are engaged on the Closing Date;
 
 
22

--------------------------------------------------------------------------------

 
 
(ii)          such Acquisition is not actively opposed by the Board of Directors
(or similar governing body) of the selling Person or the Person whose equity
interests are to be acquired;
 
(iii)         at the time of the consummation of such Acquisition and
immediately after giving effect (on a pro forma basis (as determined in
accordance with subpart (vi) below)) thereto, the Total Leverage Ratio of
Holdings is equal to or less than 2.75 to 1.00;
 
(iv)         no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;
 
(v)          the Borrower would, after giving effect to such Acquisition, on a
pro forma basis (as determined in accordance with subpart (vi) below), be in
compliance with the financial covenant contained in Section 7.8(b); and
 
(vi)         at least 10 Business Days prior to the consummation of any such
Acquisition, the Borrower shall have delivered to the Administrative Agent and
the Lenders (A) historical financial statements relating to the business or
Person to be acquired (unless, in the case where the target of such Acquisition
is not a stand-alone company but is instead a business line, operating division
or other non-separate business unit and such historical financial statements are
not already in existence, in which case, the Borrower will provide pro forma
financial statements for such target reasonably satisfactory to the
Administrative Agent setting forth such historical financial information) and
such other information as the Administrative Agent may reasonably and timely
request, and (B) a certificate of an Authorized Officer  of the Borrower
demonstrating, in reasonable detail, the computation of the financial covenants
referred to in Section 7.8 on a pro forma basis, such pro forma ratios being
determined as if (y) such Acquisition had been completed at the beginning of the
most recent Testing Period for which financial information for the Borrower and
the business or Person to be acquired, is available, and (z) any such
Indebtedness, or other Indebtedness incurred to finance such Acquisition, had
been outstanding for such entire Testing Period.
 
 “Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.
 
“Permitted Equity-Linked Hedge” means any Designated Hedge Agreement that is
settled (after payment of any premium or any prepayment thereunder) through the
delivery of cash and/or of Equity Interests of the Borrower and is entered into
in connection with any Parent Equity-Linked Securities, the purpose of which is
to provide for an effectively higher conversion premium (including, but not
limited to, any bond hedge transaction, warrant transaction, or capped call
transaction).
 
 “Permitted Foreign Subsidiary Basket Amount” means, at any time, an amount
equal to (i) $50,000,000, minus (ii) the amount of Indebtedness of Foreign
Subsidiaries guaranteed by the Credit Parties pursuant to subpart (ii) of the
definition of Permitted Foreign Subsidiary Loans and Investments at such time,
minus (iii) the aggregate outstanding principal amount at such time of all loans
made by the Credit Parties to Foreign Subsidiaries on or after the Closing Date,
minus (iv) the aggregate amount of equity contributions made by the Credit
Parties in Foreign Subsidiaries on or after the Closing Date, plus (v) the
aggregate amount of all Capital Distributions made by Foreign Subsidiaries to
the Credit Parties on or after the Closing Date, but only up to an aggregate
amount not in excess of the aggregate amount of loans and equity contributions
made by the Credit Parties in Foreign Subsidiaries pursuant to the foregoing
subclauses (iii) and (iv) of this definition.
 
 
23

--------------------------------------------------------------------------------

 
 
“Permitted Foreign Subsidiary Loans and Investments” means (i) loans and
Investments by a Credit Party to or in a Foreign Subsidiary made on or after the
Closing Date, so long as the aggregate amount of all such other loans and
investments by all Credit Parties does not, at any time, exceed the Permitted
Foreign Subsidiary Basket Amount at such time; and (ii) Indebtedness of a
Foreign Subsidiary incurred on or after the Closing Date and owing to any Person
(other than the Borrower or any of its Subsidiaries), and any guaranty of such
Indebtedness by a Credit Party, so long as the aggregate principal amount of all
such Indebtedness does not at any time exceed $25,000,000.
 
“Permitted Lien” means any Lien permitted by Section 7.3.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Plan” means any Multiemployer Plan, Multiple Employer Plan or Single-Employer
Plan.
 
“Primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”
 
“Primary Obligor” has the meaning provided in the definition of “Guaranty
Obligations.”
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
 
“Purchase Date” has the meaning provided in Section 2.3(c).
 
“Quoted Rate” means, with respect to any Swing Loan, the interest rate quoted to
the Borrower by the Swing Line Lender and agreed to by the Borrower as being the
interest rate applicable to such Swing Loan.
 
“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
 
“Redeemable Stock” shall mean with respect to any Person any capital stock of
such Person that:  (i) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Revolving Facility Termination Date; or
(ii) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, or at the option of the
holder or holders thereof, or otherwise, at any time prior to the Revolving
Facility Termination Date, other than any such repurchase or retirement
occasioned by a “change of control” or similar event.
 
 
24

--------------------------------------------------------------------------------

 
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .21, .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.
 
“Required Lenders” means Lenders (subject to Section 2.14(b)) whose Credit
Facility Exposure (other than Swing Loans) and Unused Total Revolving
Commitments constitute greater than 50% of the sum of the Aggregate Credit
Facility Exposure (other than Swing Loans) and the Unused Total Revolving
Commitment.
 
“Required Revolving Lenders” means Revolving Lenders (subject to Section
2.14(b)) whose Revolving Facility Exposure and Unused Total Revolving
Commitments constitute greater than 50% of the sum of the Aggregate Revolving
Facility Exposure and the Unused Total Revolving Commitment.
 
“Restricted Payment” means (i) any Capital Distribution made by any Credit Party
or any Subsidiary thereof; (ii) any amount paid by any Credit Party or any of
its Subsidiaries in repayment, redemption, retirement, repurchase, direct or
indirect, of any Subordinated Indebtedness; or (iii) with respect to the Parent
Equity-Linked Securities, any amount paid by any Credit Party or any of its
Subsidiaries in repayment (other than a repayment through conversion into common
shares of the Borrower in accordance with the terms thereof and payment of cash
for fractional shares in connection with any such conversion), redemption or
repurchase (other than by the issuance of common stock of the Borrower),
retirement, direct or indirect, of any Indebtedness incurred pursuant to the
Parent Equity-Linked Security Documents or the exercise of any right of legal
defeasance, covenant defeasance or similar right with respect thereto.
Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion of, or payment for, or paying any interest with respect to, any
Parent Equity-Linked Securities shall not constitute a Restricted Payment and
(ii) any payment with respect to, or early unwind or settlement of, any
Permitted Equity-Linked Hedge shall not constitute a Restricted Payment.
 
“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from the Revolving Lenders on a pro rata
basis on a given date (or resulting from Conversions or Continuations on a given
date) in the same currency, having in the case of any Fixed Rate Loans the same
Interest Period.
 
 
25

--------------------------------------------------------------------------------

 
 
“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount, if any, set forth in such Assignment
Agreement, as such commitment may be reduced from time to time pursuant to
Section 2.11(b) or increased from time to time pursuant to Section 2.2(b) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.6.
 
“Revolving Facility” means the credit facility established under Section 2.2
pursuant to the Revolving Commitment of each Revolving Lender.
 
“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.
 
“Revolving Facility Exposure” means, for any Revolving Lender at any time, the
sum of (i) the principal amount of Revolving Loans made by such Revolving Lender
and outstanding at such time, and (ii) such Revolving Lender’s share of the LC
Outstandings at such time.
 
“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.
 
“Revolving Facility Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Revolving Lender’s Revolving Commitment by
the Total Revolving Commitment (disregarding any Defaulting Lender’s Revolving
Commitment), provided, however, that if the Total Revolving Commitment has been
terminated, the Revolving Facility Percentage for each Revolving Lender shall be
determined by dividing such Revolving Lender’s Revolving Commitment immediately
prior to such termination by the Total Revolving Commitment immediately prior to
such termination, after giving effect to subsequent assignments and to any
Revolving Lender’s status as a Defaulting Lender at the time of
determination.  The Revolving Facility Percentage of each Revolving Lender as of
the Closing Date is set forth on Schedule 1 hereto.
 
“Revolving Facility Termination Date” means the earlier of (i) November 30,
2015, or (ii) the date that the Revolving Commitments have been terminated
pursuant to Section 8.2.
 
“Revolving Lender” means any Lender that has a Revolving Commitment.
 
“Revolving Loan” means, with respect to each Revolving Lender, any loan made by
such Revolving Lender pursuant to Section 2.2.
 
“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.
 
“SEC” means the United States Securities and Exchange Commission.
 
 
26

--------------------------------------------------------------------------------

 
 
“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933.  as amended, as the same may be in effect from time to time.
 
“Security Agreement” means the Security Agreement, dated as of November 30,
2010, among the Credit Parties and the Administrative Agent, as the same has
been amended, restated, supplemented or otherwise modified from time to time.
 
“Security Documents” means the Security Agreement, each Collateral Access
Agreement, each Additional Security Document, each Mortgage, any UCC financing
statement, any Control Agreement, any IP Security Agreement, any Perfection
Certificate and any agreement pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent as security for any of the
Obligations.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 400l(a)(15) of ERISA, to which any Credit Party, any Subsidiary of such
Credit Party or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
such Credit Party, any Subsidiary of such Credit Party or any ERISA Affiliate
made or accrued an obligation to make contributions during any of the five plan
years preceding the date of termination of such plan.
 
“Standard Permitted Lien” means any of the following:  (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges provided
that Section 6.4 is not violated by the existence of such Lien; (ii) Liens in
respect of property or assets imposed by law that were incurred in the ordinary
course of business, such as carriers’, suppliers’, warehousemens’, workers’,
materialmens’, landlords’ and mechanics’ Liens and other similar Liens arising
in the ordinary course of business, if (A) such Lien is being contested in good
faith by proper proceedings,  (B) such proceedings have the effect of suspending
the forfeiture or sale of the property or asset and suspending such property or
asset from being subject to any related Lien that could reasonably be expected
to be superior in priority to the Liens of the Administrative Agent, and (C)
such Credit Party or such Subsidiary has maintained adequate reserves with
respect thereto in accordance with GAAP; (iii) Liens created by this Agreement
or the other Loan Documents; (iv) Liens (other than any Lien imposed by ERISA)
incurred or deposits made in the ordinary course of business in connection with
workers compensation, unemployment insurance and other types of social security
and other Liens to secure the performance of tenders, statutory obligations,
contract bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements; (v) leases or subleases granted in the ordinary course
of business to others not interfering in any material respect with the business
of any Credit Party or any of its Subsidiaries and any interest or title of a
lessor under any lease not in violation of this Agreement; (vi) easements,
covenants, conditions, rights-of-way, zoning, building codes or other
restrictions, charges, encumbrances, defects in title, prior rights of other
persons, and similar matters affecting title, in each case that do not secure
Indebtedness, and (A) with respect to any Real Property subject to a Mortgage,
do not, and are not likely to at any future time, either individually or in the
aggregate, have any effect which is materially adverse on the ownership or use
of any such Real Property in question, as such property is used in the ordinary
course of business by any Credit Party or its Subsidiaries and (B) with respect
to all other Real Properties of the Credit Parties, do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(1) a substantial and prolonged interruption or disruption of the business
activities of Holdings and its Subsidiaries considered as an entirety, or (2) a
Material Adverse Effect; (vii) in the addition to the Liens permitted in clause
(ii) above, any interest or title of a lessor or sublessor under any lease or
sublease; (viii) and Liens that have been placed by a lessor, sublessor or other
third party on property over which a Credit Party or any Subsidiary thereof has
easement rights or on any Real Property leased by a Credit Party or any
Subsidiary thereof and subordination or similar agreements relating thereto that
do not materially impair the value of the interests of such Credit Party or such
Subsidiary, as the case may be, in such property; (ix) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under Section 8.1(g); (x) Liens on insurance policies and the proceeds
therefrom securing the financing of premiums with respect thereto; and
(xi) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC.
 
 
27

--------------------------------------------------------------------------------

 
 
“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, industrial
revenue bond obligations, releases of contract retention obligations, contract
performance guarantee requirements and other bonding obligations or for other
lawful purposes.
 
“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).
 
“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent.
 
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
Voting Power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have Voting Power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Equity
Interests of such Person at the time or in which the Borrower, one or more other
Subsidiaries of the Borrower or the Borrower and one or more Subsidiaries of the
Borrower, directly or indirectly, has the power to direct the policies,
management and affairs thereof.  Unless otherwise expressly provided, all
references herein to “Subsidiary” shall mean a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means any Domestic Subsidiary that is or hereafter
becomes a party to the Subsidiary Guaranty.  Schedule 2 hereto lists each
Subsidiary Guarantor as of the Closing Date.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty, dated as of November 30,
2010, among the Subsidiary Guarantors party thereto and the Administrative
Agent.
 
“Swing Line Commitment” means $10,000,000.
 
“Swing Line Facility” means the credit facility established under Section 2.3
pursuant to the Swing Line Commitment of the Swing Line Lender.
 
 
28

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” means JPMCB or any of its Affiliates, or such other Lender
that is requested by the Borrower and agrees to be the Swing Line Lender
hereunder and is approved by the Administrative Agent.
 
“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.
 
“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.3.
 
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 15 days, and
(ii) the Revolving Facility Termination Date.
 
“Swing Loan Participation” has the meaning provided in Section 2.3(c).
 
“Swing Loan Participation Amount” has the meaning provided in Section 2.3(c).
 
 “Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“Taxes” has the meaning provided in Section 3.3(a).
 
“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of Holdings then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.
 
“Title Company” has the meaning provided in Section 4.1(xxiv)(B).
 
“Total Leverage Ratio” means, for any Testing Period, with respect to any
Person, the ratio of (i) Consolidated Funded Indebtedness of such Person to
(ii) Consolidated EBITDA of such Person.
 
“Total Revolving Commitment” means the sum of the Revolving Commitments, as the
same may be decreased pursuant to Section 2.11 or increased from time to time
pursuant to Section 2.2(b).  As of the Closing Date, the amount of the Total
Revolving Commitment is $150,000,000.
 
“Trademark Security Agreement” shall mean each Trademark Security Agreement,
executed by a Credit Party, in favor of the Administrative Agent, in each case,
in form and substance reasonably satisfactory to the Administrative Agent.
 
“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.
 
 
29

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.
 
“Unfunded Benefit Liabilities” of any Plan means the amount, if any, by which
the current liability (as defined in Section 412(1)(7) of the Code) under the
Plan as of the end of the Plan’s most recent fiscal year exceeds the fair market
value of the Plan’s assets as of the end of such fiscal year, as reported in the
actuarial report for such year.
 
“United States” and “U.S.”  each means United States of America.
 
“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.4(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.
 
“Unrestricted Cash” means, at any time of determination, the sum of (i) the
aggregate amount of all cash deposits of the Credit Parties maintained in any
demand deposit account maintained in the United States (and up to the Dollar
Equivalent of (A) if the aggregate principal amount of Indebtedness of Foreign
Subsidiaries is less than or equal to $5,000,000, $5,000,000 of cash deposits of
Foreign Subsidiaries maintained in any demand deposit account outside of the
United States, or (B) if the aggregate principal amount of Indebtedness of
Foreign Subsidiaries exceeds $5,000,000, the amount (not to exceed $15,000,000)
of cash deposits of Foreign Subsidiaries maintained in any demand deposit
account outside of the United States that correspond to the amount of such
Indebtedness in excess of $5,000,000), and (ii) the aggregate monetary value of
all money market funds of the Credit Parties maintained in any account of a
securities intermediary in the United States, to the extent such cash deposits
and money market funds are free of any Lien or other encumbrance (other than (x)
customary Liens arising in the ordinary course of business which the depository
institution may have with respect to any right of offset against funds in such
account, (y) customary holds for uncollected deposits, and (z) Liens granted to
the Administrative Agent and securing the Obligations).
 
“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
 
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.
 
 
30

--------------------------------------------------------------------------------

 
 
 
1.2
Computation of Time Periods.

 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including,” the words
“to” and “until” each means “to but excluding” and the word “through” means
“through and including.”
 
 
1.3
Accounting Terms.

 
Except as otherwise specifically provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein
 
 
1.4
Terms Generally.

 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections,
Schedules and Exhibits shall be construed to refer to Sections of, and Schedules
and Exhibits to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all Real
Property, tangible and intangible assets and properties, including cash,
securities.  accounts and contract rights, and interests in any of the
foregoing, and (f) any reference to a statute, rule or regulation is to that
statute, rule or regulation as now enacted or as the same may from time to time
be amended, re-enacted or expressly replaced.
 
 
31

--------------------------------------------------------------------------------

 
 
 
1.5
Currency Equivalents.

 
Except as otherwise specified herein, all references herein or in any other Loan
Document to a dollar amount shall mean such amount in Dollars or, if the context
so requires, the Dollar Equivalent of such amount in any Designated Foreign
Currency.  The Dollar Equivalent of any amount shall be determined in accordance
with the definition of “Dollar Equivalent”; provided, however, that (a)
notwithstanding the foregoing or anything elsewhere in this Agreement to the
contrary, in calculating the Dollar Equivalent of any amount for purposes of
determining (i) the Borrower’s obligation to prepay Loans or cash collateralize
Letters of Credit pursuant to Section 2.13(c), or (ii) the Borrower’s ability to
request additional Loans or Letters of Credit pursuant to the Revolving
Commitments, the Administrative Agent shall calculate the Dollar Equivalent of
each such amount on the date of each Credit Event hereunder and on the date of
any payment or prepayment of any Loans or Unpaid Drawings and, in addition, the
Administrative Agent may, in the case of either of the foregoing, in its
discretion, calculate the Dollar Equivalent of any such amount on any other
proximate Business Day selected by the Administrative Agent, and (b) in
determining whether or not Holdings and its Subsidiaries have exceeded any
basket limitation set forth in Sections 7.2, 7.4, or 7.5, Holdings and its
Subsidiaries shall not be deemed to have exceeded any such basket limitation to
the extent that, and only to the extent that, any such basket limitation was
exceeded solely as a result of fluctuations in the exchange rate applicable to
any Designated Foreign Currency.
 
Section 2              THE TERMS OF THE CREDIT FACILITY
 
 
2.1
Establishment of the Credit Facility.

 
On the Closing Date, and subject to and upon the terms and conditions set forth
in this Agreement and the other Loan Documents, the Administrative Agent, the
Lenders, the Swing Line Lender and each LC Issuer agree to establish the Credit
Facility for the benefit of the Borrower, provided, however, that at no time
will (i) the Aggregate Credit Facility Exposure exceed the Total Revolving
Commitment, or (ii) the Credit Facility Exposure of any Lender exceed the
aggregate amount of such Lender’s Revolving Commitment.
 
 
2.2
Revolving Facility.

 
(a)          Generally.
 
During the Revolving Facility Availability Period, each Revolving Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make a Revolving Loan or Revolving Loans to the Borrower from time to time
pursuant to such Revolving Lender’s Revolving Commitment, which Revolving Loans
(i) may, except as set forth herein, at the option of the Borrower, be incurred
and maintained as, or Converted into, Revolving Loans that are Base Rate Loans
or Eurodollar Loans or Foreign Currency Loans, in each case denominated in
Dollars or a Designated Foreign Currency, provided that all Revolving Loans made
as part of the same Revolving Borrowing shall consist of Revolving Loans of the
same Type; (ii) may be repaid or prepaid and re-borrowed in accordance with the
provisions hereof; and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Revolving Lender
would exceed such Revolving Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans would
exceed the Total Revolving Commitment, (C) in the case of Revolving Loans to be
made as Foreign Currency Loans, the Foreign Currency Exposure would exceed the
Maximum Foreign Currency Exposure Amount, or (D) the Borrower would be required
to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.12(b)(ii) or Section 2.12(b)(iii).  The Revolving Loans to be made by
each Revolving Lender will be made by such Revolving Lender on a pro rata basis
based upon such Revolving Lender’s Revolving Facility Percentage of each
Revolving Borrowing, in each case in accordance with Section 2.6 hereof.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)          Increase in Revolving Commitments.
 
The Borrower may, by written notice to the Administrative Agent, request (each
such request, a “Commitment Increase Request”) that the Total Revolving
Commitment be increased by an amount not to exceed $100,000,000 in the aggregate
for all such increases from the Closing Date until the Revolving Facility
Termination Date, provided that no Default or Event of Default has occurred and
is continuing at the time of such Commitment Increase Request and on the date of
any such increase.  The Administrative Agent shall deliver a copy of such
Commitment Increase Request to each Revolving Lender.  The Borrower shall set
forth in such Commitment Increase Request the amount of the requested increase
in the Total Revolving Commitment (which shall be in a minimum amount of
$25,000,000 and in minimum increments thereafter of $25,000,000) and the date on
which such increase is requested to become effective (which date shall be not
less than 15 Business Days nor more than 60 days after the date of such notice
and that, in any event, must be at least 180 days prior to the Revolving
Facility Termination Date).  Each Revolving Lender shall, by notice to the
Borrower and the Administrative Agent given not more than 20 days after the date
of delivery by the Administrative Agent of the Borrower’s Commitment Increase
Request, either agree to participate in such increase (each such Revolving
Lender so agreeing being an “Increasing Lender”) or decline to increase its
Revolving Commitment (and any such Revolving Lender that does not deliver such a
notice within such period of 20 days shall be deemed to have declined to
increase its Revolving Commitment and each Revolving Lender so declining or
being deemed to have declined being a “Non-Increasing Lender”).  In
addition,  the Borrower may arrange for one or more banks or other entities that
are Eligible Assignees, in each case reasonably acceptable to the Administrative
Agent (each such Person so agreeing being an “Augmenting Lender”), to commit to
making Revolving Loans pursuant to a Revolving Commitment hereunder.  If the
Borrower so requests, the Administrative Agent shall have the option, but not
the obligation,  to use its reasonable efforts to arrange for one or more
Augmenting Lenders on the Borrower’s behalf.  The Borrower and each Augmenting
Lender shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence such Augmenting Lender’s Revolving Commitment
and/or its status as a Revolving Lender hereunder.  Any increase in the Total
Revolving Commitment may be made in an amount that is less than the increase
requested by the Borrower if the Borrower (or if applicable, the Administrative
Agent) is unable to arrange for, or chooses not to arrange for (or request that
the Administrative Agent arrange for), Augmenting Lenders.
 
Each of the parties hereto agrees that the Administrative Agent may take any and
all actions as may be reasonably necessary to ensure that after giving effect to
any Increase in the Total Revolving Commitment pursuant to this Section 2.2(b),
the outstanding Revolving Loans (if any) are held by the Revolving Lenders in
accordance with their new Revolving Facility Percentages.  This may be
accomplished at the reasonable discretion of the Administrative Agent:  (w) by
requiring the outstanding Revolving Loans to be prepaid with the proceeds of new
Revolving Borrowings; (x) by causing the Non-Increasing Lenders to assign
portions of their outstanding Revolving Loans to Increasing Lenders and
Augmenting Lenders; (y) by permitting the Revolving Borrowings outstanding at
the time of any increase in the Total Revolving Commitment pursuant to this
Section 2.2(b) to remain outstanding until the last days of the respective
Interest Periods therefor, even though the Revolving Lenders would hold such
Revolving Borrowings other than in accordance with their new Revolving Facility
Percentages; or (z) by any combination of the foregoing.  Any prepayment or
assignment described in this paragraph (b) shall be subject to Section 3.2, but
otherwise without premium or penalty.
 
 
33

--------------------------------------------------------------------------------

 
 
 
2.3
Swing Line Facility.

 
(a)          Swing Loans.
 
During the Revolving Facility Availability Period, the Swing Line Lender agrees,
on the terms and conditions set forth in this Agreement, to make a Swing Loan or
Swing Loans to the Borrower from time to time, which Swing Loans (i) shall be
payable on the Swing Loan Maturity Date applicable to each such Swing Loan;
(ii) shall be made only in Dollars; (iii) may be repaid or prepaid and
reborrowed in accordance with the provisions hereof; (iv) may only be made if
after giving effect thereto (A) the aggregate principal amount of Swing Loans
outstanding does not exceed the Swing Line Commitment, and (B) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans would not
exceed the Total Revolving Commitment; (v) shall not be made if, after giving
effect thereto, the Borrower would be required to prepay Loans or cash
collateralize Letters of Credit pursuant to Section 2.12 hereof; and (vi) shall
not be made if the proceeds thereof would be used to repay, in whole or in part,
any outstanding Swing Loan.
 
(b)          Swing Loan Refunding.
 
The Swing Line Lender may at any time, in its sole and absolute discretion,
direct that the Swing Loans owing to it be refunded by delivering a notice to
such effect to the Administrative Agent, specifying the aggregate principal
amount thereof (a “Notice of Swing Loan Refunding”).  Promptly upon receipt of a
Notice of Swing Loan Refunding, the Administrative Agent shall give notice of
the contents thereof to the Revolving Lenders and, unless an Event of Default
specified in Section 8.1(h) in respect of the Borrower has occurred, the
Borrower.  Each such Notice of Swing Loan Refunding shall be deemed to
constitute delivery by the Borrower of a Notice of Borrowing requesting
Revolving Loans consisting of Base Rate Loans in the amount of the Swing Loans
to which it relates.  Each Revolving Lender (including the Swing Line Lender)
hereby unconditionally agrees (notwithstanding that any of the conditions
specified in Section 4.2 or elsewhere in this Agreement shall not have been
satisfied, but subject to the provisions of paragraph (d) below) to make a
Revolving Loan to the Borrower in the amount of such Revolving Lender’s
Revolving Facility Percentage of the aggregate amount of the Swing Loans to
which such Notice of Swing Loan Refunding relates.  Each Revolving Lender shall
make the amount of such Revolving Loan available to the Administrative Agent in
immediately available funds at the Payment Office not later than 2:00 P.M.
(local time at the Payment Office), if such notice is received by such Revolving
Lender prior to 11:00 A.M. (local time at its Applicable Lending Office), or not
later than 2:00 P.M. (local time at the Payment Office) on the next Business
Day, if such notice is received by such Revolving Lender after such time.  The
proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.
 
34

--------------------------------------------------------------------------------


 
(c)          Swing Loan Participation.
 
If prior to the time a Revolving Loan would otherwise have been made as provided
above as a consequence of a Notice of Swing Loan Refunding, any of the events
specified in Section 8.1(h) shall have occurred in respect of the Borrower or
one or more of the Revolving Lenders shall determine that it is legally
prohibited from making a Revolving Loan under such circumstances, each Revolving
Lender (other than the Swing Line Lender), or each Revolving Lender (other than
such Swing Line Lender) so prohibited, as the case may be,  shall, on the date
such Revolving Loan would have been made by it (the “Purchase Date”), purchase
an undivided participating interest (a “Swing Loan Participation”) in the
outstanding Swing Loans to which such Notice of Swing Loan Refunding relates, in
an amount (the “Swing Loan Participation Amount”) equal to such Revolving
Lender’s Revolving Facility Percentage of such outstanding Swing Loans.  On the
Purchase Date, each such Revolving Lender or each such Revolving Lender so
prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Revolving Lender’s Swing Loan Participation
Amount, and promptly upon receipt thereof the Swing Line Lender shall, if
requested by such other Revolving Lender, deliver to such Revolving Lender a
participation certificate, dated the date of the Swing Line Lender’s receipt of
the funds from, and evidencing such Revolving Lender’s Swing Loan Participation
in such Swing Loans and its Swing Loan Participation Amount in respect
thereof.  If any amount required to be paid by a Revolving Lender to the Swing
Line Lender pursuant to the above provisions in respect of any Swing Loan
Participation is not paid on the date such payment is due, such Revolving Lender
shall pay to the Swing Line Lender on demand interest on the amount not so paid
at the overnight Federal Funds Effective Rate from the due date until such
amount is paid in full.  Whenever, at any time after the Swing Line Lender has
received from any other Revolving Lender such Revolving Lender’s Swing Loan
Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Borrower on account of the related Swing Loans, the Swing Line
Lender will promptly distribute to such Revolving Lender its ratable share of
such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Loan Participation (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Lender’s participating interest was outstanding and funded); provided,
however, that if such payment received by the Swing Line Lender is required to
be returned, such Revolving Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.
 
(d)          Obligations Unconditional.
 
Each Revolving Lender’s obligation to make Revolving Loans pursuant to
Section 2.3(b) and/or to purchase Swing Loan Participations in connection with a
Notice of Swing Loan Refunding shall be subject to the conditions that (i) such
Revolving Lender shall have received a Notice of Swing Loan Refunding complying
with the provisions hereof and (ii) at the time the Swing Loans that are the
subject of such Notice of Swing Loan Refunding were made, the Swing Line Lender
making the same had no actual written notice from another Lender that an Event
of Default had occurred and was continuing, but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
any other Lender, any Credit Party, or any other Person, or any Credit Party may
have against any Lender or other Person, as the case may be, for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default;
(C) any event or circumstance involving a Material Adverse Effect:  (D) any
breach of any Loan Document by any party thereto; or (E) any other circumstance,
happening or event, whether or not similar to any of the foregoing.
 
 
35

--------------------------------------------------------------------------------

 
 
 
2.4
Letters of Credit.

 
(a)          LC Issuances.
 
During the Revolving Facility Availability Period, the Borrower may request an
LC Issuer at any time and from time to time to issue, for the account of any
Credit Party, and subject to and upon the terms and conditions herein set forth,
each LC Issuer agrees to issue from time to time Letters of Credit denominated
and payable in Dollars or any Designated Foreign Currency, and in each case, in
such form as may be approved by such LC Issuer and the Administrative Agent;
provided, however, that notwithstanding the foregoing, no LC Issuance shall be
made if after giving effect thereto, (i) the LC Outstandings would exceed the LC
Commitment Amount, (ii) the Revolving Facility Exposure of any Revolving Lender
would exceed such Revolving Lender’s Revolving Commitment, (iii) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans outstanding
would exceed the Total Revolving Commitment, (iv) the Foreign Currency Exposure
would exceed the Maximum Foreign Currency Exposure Amount or (v) the Borrower
would be required to prepay Loans or cash collateralize Letters of Credit
pursuant to Section 2.12(b)(ii) or Section 2.12(b)(iii).  Subject to
Section 2.4(c) below, each Letter of Credit shall have an expiry date (including
any renewal periods) occurring not later than the earlier of (y) one year from
the date of issuance thereof, or (z) 30 Business Days prior to the Revolving
Facility Termination Date.
 
(b)          LC Requests.
 
Whenever the Borrower desires that a Letter of Credit be issued for its account
or the account of any eligible LC Obligor, the Borrower shall give the
Administrative Agent and the applicable LC Issuer written or telephonic notice
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Administrative Agent) which, if in the form of written notice, shall be
substantially in the form of Exhibit B-3 (each such request, a “LC Request”), or
transmit by electronic communication (if arrangements for doing so have been
approved by the applicable LC Issuer), prior to 11:00 A.M. (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant LC Issuer) prior to the proposed date of issuance
(which shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, in the case of a Letter of Credit for an account party other than
the Borrower, an application for, and if applicable a reimbursement agreement
with respect to.  such Letter of Credit).  In the event of any inconsistency
between any of the terms or provisions of any LC Document and the terms and
provisions of this Agreement respecting Letters of Credit.  the terms and
provisions of this Agreement shall control.
 
(c)          Auto-Renewal Letters of Credit.
 
If an LC Obligor so requests in any applicable LC Request, each LC Issuer shall
agree to issue a Letter of Credit that has automatic renewal provisions;
provided, however, that any Letter of Credit that has automatic renewal
provisions must permit such LC Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued.  Once any such Letter of Credit that has automatic renewal
provisions has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) such LC Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than 30 Business Days
prior to the Revolving Facility Termination Date:  provided, however, that such
LC Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (ii) it has received written notice
on or before the day that is two Business Days before the date that such LC
Issuer is permitted to send a notice of non-renewal from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.2 is not then satisfied.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)          Applicability of ISP98.
 
Unless otherwise expressly agreed by the applicable LC Issuer and the applicable
LC Obligor, when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Standby Letter of Credit.
 
(e)          Notice of LC Issuance.
 
Each LC Issuer shall, on the date of each LC Issuance by it, give the
Administrative Agent, each Revolving Lender and the Borrower written notice of
such LC Issuance, accompanied by a copy to the Administrative Agent of the
Letter of Credit or Letters of Credit issued by such LC Issuer.  Each LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Revolving Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.
 
(f)          Reimbursement Obligations.
 
(i)           The Borrower hereby agrees to reimburse (or cause any LC Obligor
for whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit by 2:00 P.M. (local time at the Notice Office) within one
Business Day after the payment or disbursement under such Letter of Credit (and
the applicable LC Issuer shall give notice to the Borrower (or such other LC
Obligor) of such payment or disbursement as soon as practicable, but in any
event no later than 2:00 P.M. (local time at the Notice Office) on the Business
Day of such payment or disbursement), such payment to be made in Dollars or in
the applicable Designated Foreign Currency in which such Letter of Credit is
denominated, with interest on the amount so paid or disbursed by such LC Issuer,
from and including the date paid or disbursed to but not including the date such
LC Issuer is reimbursed therefor at a rate per annum that shall be the rate then
applicable to Revolving Loans pursuant to Section 2.8(a)(i) that are Base Rate
Loans or, if not reimbursed within the time required pursuant to the
foregoing.  at the Default Rate, any such interest also to be payable on
demand.  If by 2:00 P.M. on the Business Day immediately following such payment
or disbursement in respect of an Unpaid Drawing, the Borrower or the other
relevant LC Obligor has not made such reimbursement out of its available cash on
hand or, in the case of the Borrower, a contemporaneous Borrowing hereunder (if
such Borrowing is otherwise available to the Borrower), (x) the Borrower will in
each case be deemed to have given a Notice of Borrowing for Revolving Loans that
are Base Rate Loans in an aggregate principal amount sufficient to reimburse
such Unpaid Drawing (and the Administrative Agent shall promptly give notice to
the Revolving Lenders of such deemed Notice of Borrowing), (y) the Revolving
Lenders shall, in accordance with and subject to Section 2.4(g)(iii) and unless
they are legally prohibited from doing so, make the Revolving Loans contemplated
by such deemed Notice of Borrowing (which Revolving Loans shall be considered
made under Section 2.2), and (z) the proceeds of such Revolving Loans shall be
disbursed directly to the applicable LC Issuer to the extent necessary to effect
such reimbursement and repayment of the Unpaid Drawing, with any excess proceeds
to be made available to the Borrower in accordance with the applicable
provisions of this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
(ii)           Obligations Absolute.  Each LC Obligor’s obligation under this
Section to reimburse each LC’ Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer.  the
Administrative Agent or any Revolving Lender, including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit to
conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer.
 
(g)          LC Participations.
 
(i)           Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Revolving Lender
with a Revolving Commitment, and each such Revolving Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Revolving Lender’s Revolving
Facility Percentage of the Stated Amount of such Letter of Credit in effect at
such time of issuance, in such Letter of Credit, each substitute letter of
credit, each drawing made thereunder, the obligations of any LC Obligor under
this Agreement with respect thereto (although LC Fees relating thereto shall be
payable directly to the Administrative Agent for the account of the Revolving
Lenders as provided in Section 2.10 and the Revolving Lenders shall have no
right to receive any portion of any fees of the nature contemplated by
Section 2.10(c) or Section 2.10(e)), the obligations of any LC Obligor under any
LC Documents pertaining thereto, and any security for, or guaranty pertaining
to, any of the foregoing.
 
(ii)           In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the Revolving Lenders other
than to determine that any documents required to be delivered under such Letter
of Credit have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit.  Any action taken or omitted to be
taken by an LC Issuer under or in connection with any Letter of Credit, if taken
or omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability relative to the Revolving
Lenders.
 
 
38

--------------------------------------------------------------------------------

 
 
(iii)           In the event that an LC Issuer makes any payment under any
Letter of Credit and the applicable LC Obligor shall not have reimbursed such
amount in full to such LC Issuer pursuant to Section 2.4(f), either from
available cash on hand or the proceeds of Revolving Loans, such LC Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Revolving Lender of such failure, and each Revolving Lender
shall promptly and unconditionally pay to the Administrative Agent for the
account of such LC Issuer, the amount of such Revolving Lender’s Revolving
Facility Percentage of such payment in Dollars or in the applicable Designated
Foreign Currency in which such Letter of Credit is denominated and in same-day
funds; provided, however, that no Revolving Lender shall be obligated to pay to
the Administrative Agent its Revolving Facility Percentage of such unreimbursed
amount for any wrongful payment made by such LC Issuer under a Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such LC Issuer.  If the Administrative Agent so
notifies any Revolving Lender required to fund a payment under a Letter of
Credit prior to 11:00 A.M. (local time at its Notice Office) on any Business
Day, such Revolving Lender shall make available to the Administrative Agent for
the account of the relevant LC Issuer such Revolving Lender’s Revolving Facility
Percentage of the amount of such payment on such Business Day in same-day
funds.  If and to the extent such Revolving Lender shall not have so made its
Revolving Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant LC Issuer, such Revolving
Lender agrees to pay to the Administrative Agent for the account of such LC
Issuer, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such LC Issuer at the Federal Funds Effective
Rate.  The failure of any Revolving Lender to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other Revolving Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no Revolving Lender shall be responsible for the failure of
any other Revolving Lender to make available to the Administrative Agent for the
account of such LC Issuer such other Revolving Lender’s Revolving Facility
Percentage of any such payment.
 
(iv)           Whenever an LC Issuer receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such LC Issuer any payments from the Revolving Lenders pursuant to subpart
(iii) above, such LC Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each Revolving Lender that has paid
its Revolving Facility Percentage thereof, in same-day funds, an amount equal to
such Revolving Lender’s Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.
 
 
39

--------------------------------------------------------------------------------

 
 
(v)           The obligations of the Revolving Lenders to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
 
(A)           any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
 
(B)           the existence of any claim, set-off defense or other right that
any LC Obligor may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;
 
(C)           any draft, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
(D)           the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
 
(E)            the occurrence of any Default or Event of Default.
 
(vi)           To the extent any LC Issuer is not indemnified by the Borrower or
any LC Obligor, the Revolving Lenders will reimburse and indemnify such LC
Issuer, in proportion to their respective Revolving Facility Percentages
(determined at the time such indemnity is sought), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer in performing
its respective duties in any way related to or arising out of LC issuances by
it; provided, however, that no Revolving Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct.
 
(h)          Existing Letters of Credit.
 
On and after the Closing Date, each Existing Letter of Credit shall be deemed to
have been issued pursuant to the terms of this Agreement and shall constitute a
Letter of Credit for all purposes under this Agreement and the other Loan
Documents.  The Borrower agrees that it shall be liable with respect to any
drawing made under any of the Existing Letters of Credit in accordance with this
Section 2.4 and the other provisions of this Agreement.  On and after the
Closing Date, the fees applicable to each Existing Letter of Credit shall be the
fees applicable to Letters of Credit as set forth in Section 2.10 hereof.
 
 
40

--------------------------------------------------------------------------------

 
 

 
2.5
Notice of Borrowing.

 
(a)          Time of Notice.
 
Each Borrowing of a Loan (other than a Continuation or Conversion) shall be made
upon notice in the form provided for below which shall be provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Borrowing of a Fixed Rate Loan, 11:00 A.M. (local time at its
Notice Office) at least three Business Days’ prior to the date of such
Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan, prior to
11:00 A.M. (local time at its Notice Office) on the proposed date of such
Borrowing, and in the case of any Borrowing under the Swing Line Facility, prior
to 1:00 P.M. (local time at its Notice Office) on the proposed date of such
Borrowing. Notwithstanding the foregoing, the parties hereto acknowledge and
agree that the initial Borrowing on the Closing Date may be a Borrowing of a
Fixed Rate Loan if so elected by the Borrower so long as (i) the Borrower has
provided the applicable notice required under part (b) of this Section two (2)
Business Days before the date of such Borrowing and (ii) the Borrower shall have
executed and delivered a funding indemnity letter to, and in form and substance
satisfactory to, the Administrative Agent.
 
(b)          Notice of Borrowing.
 
Each request for a Borrowing (other than a Continuation or Conversion) shall be
made by an Authorized Officer of the Borrower by delivering written notice of
such request substantially in the form of Exhibit B-1 hereto (each such notice,
a “Notice of Borrowing”) or, in the case of Base Rate Loans, by telephone (to be
confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing, (ii) the date of the Borrowing (which shall
be a Business Day), (iii) the Type of Loans such Borrowing will consist of, and
(iv) if applicable, the initial Interest Period or the Swing Loan Maturity Date
(which shall be less than 15 days) and the Designated Foreign Currency
applicable thereto.  Without in any way limiting the obligation of the Borrower
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower.  In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.
 
(c)          Minimum Borrowing Amount.
 
The aggregate principal amount of each Borrowing by the Borrower shall not be
less than the Minimum Borrowing Amount.
 
(d)          Maximum Borrowings.
 
More than one Borrowing may be incurred by the Borrower on any day; provided,
however, that (i) if there are two or more Borrowings on a single day by the
Borrower that consist of Fixed Rate Loans, each such Borrowing shall have a
different initial Interest Period, (ii) at no time shall there be more than 4
Borrowings of Swing Loans outstanding hereunder and (ii) at no time shall there
be more than 10 Borrowings of Fixed Rate Loans outstanding hereunder.

 
41

--------------------------------------------------------------------------------

 

 
2.6
Funding Obligations; Disbursement of Funds.

 
(a)          Several Nature of Funding Obligations.
 
The Revolving Commitments of each Lender hereunder and the obligation of each
Lender to make Loans, acquire and fund Swing Loan Participations, and LC
Participations, as the case may be, are several and not joint obligations.  No
Lender shall be responsible for any default by any other Lender in its
obligation to make Loans or fund any participation hereunder and each Lender
shall be obligated to make the Loans provided to be made by it and fund its
participations required to be funded by it hereunder, regardless of the failure
of any other Lender to fulfill any of its commitments hereunder.  Nothing herein
and no subsequent termination of the Revolving Commitments pursuant to
Section 2.11 shall be deemed to relieve any Lender from its obligation to
fulfill its commitments hereunder and in existence from time to time or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
 
(b)          Borrowings Pro rata.
 
Except with respect to the making of Swing Loans by the Swing Line Lender, all
Loans hereunder shall be made as follows:  all Revolving Loans made, and LC
Participations acquired by each Revolving Lender, shall be made or acquired, as
the case may be, and held on a pro rata basis based upon each Revolving Lender’s
Revolving Facility Percentage of the amount of such Revolving Borrowing or
Letter of Credit in effect on the date the applicable Revolving Borrowing is to
be made or the Letter of Credit is to be issued.
 
(c)          Notice to Lenders.
 
The Administrative Agent shall promptly give the applicable Lenders written
notice (or telephonic notice promptly confirmed in writing) of each proposed
Borrowing, or Conversion or Continuation thereof, and LC Issuance, and of each
such Lender’s respective proportionate share thereof or participation therein
and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.
 
(d)          Funding of Loans.
 
(i)           Loans Generally.  No later than 2:00 P.M. (local time at the
Payment Office) on the date specified in each Notice of Borrowing, each Lender
will make available its amount, if any, of each Borrowing requested to be made
on such date to the Administrative Agent at the Payment Office in Dollars or the
applicable Designated Foreign Currency and in immediately available funds and
the Administrative Agent promptly will make available to the Borrower by
depositing to its account at the Payment Office (or such other account as the
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received.
 
(ii)          Swing Loans.  No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

 
42

--------------------------------------------------------------------------------

 

(e)          Advance Funding.
 
Unless the Administrative Agent shall have been notified by any Lender prior to
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender.  If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent.  The Administrative Agent shall also be
entitled to recover from such Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Loans (but without any requirement to pay any amounts in respect
thereof pursuant to Section 3.2).
 
(f)           Pre-Funding of Borrower Payments.
 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any LC Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable LC Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable LC Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such LC Issuer with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Designated Foreign Currency).
 
2.7
Evidence of Obligations.

 
(a)          Loan Accounts of Lenders.
 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 
43

--------------------------------------------------------------------------------

 

(b)          Loan Accounts of Administrative Agent; Lender Register.
 
The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan and Borrowing made hereunder, the Type thereof, the
currency in which such Loan is denominated, the Interest Period and applicable
interest rate and, in the case of a Swing Loan, the Swing Loan Maturity Date
applicable thereto, (ii) the amount and other details with respect to each
Letter of Credit issued hereunder, (iii) the amount of any principal due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iv) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof, and (v) the other
details relating to the Loans, Letters of Credit and other Obligations.  In
addition, the Administrative Agent shall maintain, on behalf of the Borrower, a
register (the “Lender Register”) on or in which it will record the names and
addresses of the Lenders  and the Revolving Commitments from time to time of
each of the Lenders.  The Administrative Agent will make the Lender Register
available to any Lender or the Borrower upon its request.
 
(c)          Effect of Loan Accounts, etc.
 
The entries made in the accounts maintained pursuant to Section 2.7(b) shall be
rebuttably presumptive evidence of the existence and amounts of the Obligations
recorded therein; provided, that the failure of the Administrative Agent to
maintain such accounts or any error (other than manifest error) therein shall
not in any manner affect the obligation of any Credit Party to repay or prepay
the Loans or the other Obligations in accordance with the terms of this
Agreement.
 
(d)          Notes.
 
Upon request of any Lender or the Swing Line Lender, the Borrower will execute
and deliver to such Lender or the Swing Line Lender, as the case may be, (i) a
Revolving Facility Note with blanks appropriately completed in conformity
herewith to evidence the Borrower’s obligation to pay the principal of, and
interest on, the Revolving Loans made to it by such Lender and (ii) a Swing Line
Note with blanks appropriately completed in conformity herewith to evidence the
Borrower’s obligation to pay the principal of, and interest on, the Swing Loans
made to it by the Swing Line Lender; provided, however, that the decision of any
Lender or the Swing Line Lender to not request a Note shall in no way detract
from the Borrower’s obligation to repay the Loans and other amounts owing by the
Borrower to such Lender or the Swing Line Lender.
 
2.8
Interest; Default Rate.

 
(a)          Interest on Revolving Loans.
 
The outstanding principal amount of each Revolving Loan made by each Revolving
Lender shall bear interest at a fluctuating rate per annum that shall at all
times be equal to (i) during such periods as such Revolving Loan is a Base Rate
Loan, the Base Rate plus the Applicable Margin in effect from time to time,
(ii) during such periods as such Revolving Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin in effect from time to time and
(iii) during such periods as a Revolving Loan is a Foreign Currency Loan, the
relevant Adjusted Foreign Currency Rate for such Foreign Currency Loan for the
applicable Interest Period plus the Applicable Margin in effect from time to
time.

 
44

--------------------------------------------------------------------------------

 

(b)          Interest on Swing Loans.
 
The outstanding principal amount of each Swing Loan shall bear interest from the
date of the Borrowing at a rate per annum that shall be equal to the Quoted Rate
applicable thereto.
 
(c)          Default Interest.
 
Notwithstanding the above provisions, if an Event of Default is in existence,
upon written notice by the Administrative Agent (which notice the Administrative
Agent shall give at the direction of the Required Lenders), (i) all outstanding
amounts of principal and, to the extent permitted by law, all overdue interest,
in respect of each Loan shall bear interest, payable on demand, at a rate per
annum equal to the Default Rate, and (ii) the LC Fees shall be increased by an
additional 2% per annum in excess of the LC Fees otherwise applicable
thereto.  In addition, if any amount (other than amounts as to which the
foregoing subparts (i) and (ii) are applicable) payable by the Borrower under
the Loan Documents is not paid when due, upon written notice by the
Administrative Agent (which notice the Administrative Agent shall give at the
direction of the Required Lenders), such amount shall bear interest, payable on
demand, at a rate per annum equal to the Default Rate.
 
(d)          Accrual and Payment of Interest.
 
Interest shall accrue from and including the date of any Borrowing to but
excluding the date of any prepayment or repayment thereof and shall be payable
by the Borrower:  (i) in respect of each Base Rate Loan, monthly in arrears on
the last Business Day of each month, (ii) in respect of each Fixed Rate Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period, (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto, and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to
Section 2.8(c), on demand.
 
(e)          Computations of Interest.
 
All computations of interest on Fixed Rate Loans, Swing Loans and Unpaid
Drawings hereunder shall be made on the actual number of days elapsed over a
year of 360 days.  All computations of interest on Base Rate Loans which accrue
interest based on the Prime Rate hereunder shall be made on the actual number of
days elapsed over a year of 365 or 366 days, as applicable.
 
(f)           Information as to Interest Rates.
 
The Administrative Agent, upon determining the interest rate for any Borrowing,
shall promptly notify the Borrower and the Lenders thereof.  Any changes in the
Applicable Margin shall be determined by the Administrative Agent in accordance
with the provisions set forth in the definition of “Applicable Margin” and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower and the Lenders.  Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.

 
45

--------------------------------------------------------------------------------

 

2.9
Conversion and Continuation of Loans.

 
(a)          Conversion and Continuation of Revolving Loans.
 
The Borrower shall have the right, subject to the terms and conditions of this
Agreement, to (i) Convert all or a portion of the outstanding principal amount
of Loans of one Type made to it into a Borrowing or Borrowings of another Type
of Loans that can be made to it pursuant to this Agreement and (ii) Continue a
Borrowing of Eurodollar Loans or Foreign Currency Loans, as the case may be, at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
or Foreign Currency Loans (in the same Designated Foreign Currency as the
original Foreign Currency Loan) with a new Interest Period; provided, however,
that (A) no Foreign Currency Loan may be Converted into a Base Rate Loan,
Eurodollar Loan or a Foreign Currency Loan that is denominated in a different
Designated Foreign Currency, and (B) any Conversion of Eurodollar Loans into
Base Rate Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans. In addition, notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Base Rate Loan may be converted to or continued as a Fixed Rate Loan and (ii)
unless repaid, each Fixed Rate Loan shall be converted to a Base Rate Loan (and
any such Fixed Rate Loan that is a Foreign Currency Loan shall be redenominated
in Dollars at the time of such conversion) at the end of the Interest Period
applicable thereto.
 
(b)          Notice of Continuation and Conversion.
 
Each Continuation or Conversion of a Loan shall be made upon notice in the form
provided for below provided by the Borrower to the Administrative Agent at its
Notice Office not later than (i) in the case of each Continuation of or
Conversion into a Fixed Rate Loan, prior to 1:00 P.M. (local time at its Notice
Office) at least three Business Days’ prior to the date of such Continuation or
Conversion, and (ii) in the case of each Conversion to a Base Rate Loan, prior
to 1:00 P.M. (local time at its Notice Office) on the proposed date of such
Conversion.  Each such request shall be made by an Authorized Officer of the
Borrower delivering written notice of such request substantially in the form of
Exhibit B-2 hereto (each such notice, a “Notice of Continuation or Conversion”)
or, in the case of Base Rate Loans, by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of the Borrower of a Notice of
Continuation or Conversion), and in any event each such request shall be
irrevocable and shall specify (A) the Borrowings to be Continued or Converted,
(B) the date of the Continuation or Conversion (which shall be a Business Day),
and (C) the Interest Period or, in the case of a Continuation.  the new Interest
Period.  Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower.  In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

 
46

--------------------------------------------------------------------------------

 

2.10
Fees.

 
(a)          Commitment Fees.
 
The Borrower agrees to pay to the Administrative Agent, for the ratable benefit
of each Revolving Lender based upon each such Revolving Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Revolving Lenders, commitment fees (the “Commitment Fees”) for the period from
the Closing Date to, but not including, the Revolving Facility Termination Date,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate in effect on such day times (ii) the Unused Total Revolving Commitment
on such day.  Accrued Commitment Fees shall be due and payable monthly in
arrears on the first Business Day of each month and on the Revolving Facility
Termination Date.
 
(b)          LC Fees.
 
The Borrower agrees to pay to the Administrative Agent, for the ratable benefit
of each Revolving Lender based upon each such Revolving Lender’s Revolving
Facility Percentage, a fee in respect of each Letter of Credit issued hereunder
for the period from the date of issuance of such Letter of Credit until the
expiration date thereof (including any extensions of such expiration date that
may be made at the election of the account party or the beneficiary), computed
for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day.  The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.
 
(c)          Fronting Fees.
 
The Borrower agrees to pay directly to each LC Issuer, for its own account, a
fee in respect of each Letter of Credit issued by it, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Revolving Facility Termination Date, computed at the rate of 0.125% per
annum on the Stated Amount thereof for the period from the date of issuance (or
increase, renewal or extension) to the expiration date thereof (including any
extensions of such expiration date which may be made at the election of the
beneficiary thereof).
 
(d)          Additional Charges of LC Issuer.
 
The Borrower agrees to pay directly to each LC Issuer upon each LC Issuance,
drawing under, or amendment, extension, renewal or transfer of, a Letter of
Credit issued by it such amount as shall at the time of such LC Issuance,
drawing under, amendment, extension, renewal or transfer be the processing
charge that such LC Issuer is customarily charging for issuances of, drawings
under or amendments, extensions, renewals or transfers of, letters of credit
issued by it.
 
(e)          Administrative Agent Fees; Lenders’ Fees.
 
The Borrower shall pay to the Administrative Agent, on the Closing Date and
thereafter, for its own account, the fees set forth in the Administrative Agent
Fee Letter.  The Borrower shall pay to the Administrative Agent, on the Closing
Date, for the account of the Lenders, the fees specified to the Lenders prior to
the Closing Date.

 
47

--------------------------------------------------------------------------------

 

(f)           Computations and Determination of Fees.
 
Any changes in the Applicable Commitment Fee Rate shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of  “Applicable Commitment Fee Rate” and the Administrative Agent
will promptly provide notice of such determinations to the Borrower and the
Revolving Lenders.  Any such determination by the Administrative Agent shall be
conclusive and binding absent manifest error.  All computations of Commitment
Fees, LC Fees and other Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days.
 
2.11
Termination and Reduction of Revolving Commitments.

 
(a)          Mandatory Termination of Revolving Commitments.
 
All of the Revolving Commitments shall terminate on the Revolving Facility
Termination Date.
 
(b)          Voluntary Termination of the Total Revolving Commitment.
 
Upon at least three Business Days’ prior irrevocable written notice (or
telephonic notice confirmed in writing) to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right to terminate in whole
the Total Revolving Commitment, provided that (i) all outstanding Revolving
Loans and Unpaid Drawings are contemporaneously prepaid in accordance with
Section 2.12 and (ii) either there are no outstanding Letters of Credit or the
Borrower shall contemporaneously either (x) cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each LC Issuer and the Revolving Lenders) or (y) provide cash collateral
therefor pursuant to Section 2.12(b)(iii).
 
(c)          Partial Reduction of Total Revolving Commitment.
 
Upon at least three Business Days’ prior irrevocable written notice (or
telephonic notice confirmed in writing) to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Revolving Lenders), the Borrower shall have the right to partially
and permanently reduce the Unused Total Revolving Commitment; provided, however,
that (i) any such reduction shall apply to proportionately (based on each
Lender’s Revolving Facility Percentage) and permanently reduce the Revolving
Commitment of each Revolving Lender, (ii) such reduction shall apply to
proportionately and permanently reduce the LC Commitment Amount and the Maximum
Foreign Currency Exposure Amount, but only to the extent that the Unused Total
Revolving Commitment would be reduced below any such limits, (iii) no such
reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans or cash collateralize Letters of Credit pursuant
to Section 2.12, unless such mandatory prepayment or cash collateralization
requirement is satisfied and (iv) any partial reduction shall be in the amount
of at least $5,000,000 (or, if greater, in integral multiples of $1,000,000).

 
48

--------------------------------------------------------------------------------

 

2.12
Voluntary, Scheduled and Mandatory Prepayments of Loans.

 
(a)          Voluntary Prepayments.
 
Subject to subparts (e) below, the Borrower shall have the right to prepay any
of the Loans owing by it, in whole or in part, without premium or penalty, from
time to time.  The Borrower shall give the Administrative Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans, the amount of such prepayment and (in the case of Fixed
Rate Loans) the specific Borrowing(s) pursuant to which the prepayment is to be
made, which notice shall be received by the Administrative Agent by (y) 1:00
P.M. (local time at the Notice Office) three Business Days prior to the date of
such prepayment, in the case of any prepayment of Fixed Rate Loans, or (z) 1:00
P.M. (local time at the Notice Office) on the Business Day of such prepayment,
in the case of any prepayment of Base Rate Loans, and which notice shall
promptly be transmitted by the Administrative Agent to each of the affected
Lenders, provided that:
 
(i)           each partial prepayment shall be in an aggregate principal amount
of at least (A) in the case of any prepayment of a Fixed Rate Loan, $2,000,000
(or, if less, the full amount of such Borrowing), or an integral multiple of
$1,000,000 in excess thereof, (B) in the case of any prepayment of a Base Rate
Loan, $1,000,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $500,000 in excess thereof, and (C) in the case of any
prepayment of a Swing Loan, in the full amount thereof; and
 
(ii)          no partial prepayment of any Loans made pursuant to a Borrowing
shall reduce the aggregate principal amount of such Loans outstanding pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.
 
(b)          Mandatory Payments.
 
The Loans shall be subject to mandatory repayment or prepayment (in the case of
any partial prepayment conforming to the requirements as to the amounts of
partial prepayments set forth in Section 2.12(a) above), and the LC Outstandings
shall be subject to cash collateralization requirements, in accordance with the
following provisions:
 
(i)           Revolving Facility Termination Date.  The entire principal amount
of all outstanding Revolving Loans shall be repaid in full on the Revolving
Facility Termination Date.
 
(ii)          Loans Exceed the Revolving Commitments.  If on any date (after
giving effect to any other payments on such date) (A) the Aggregate Credit
Facility Exposure exceeds the Total Revolving Commitment, (B) the Revolving
Facility Exposure of any Lender exceeds such Lender’s Revolving Commitment, (C)
the Foreign Currency Exposure exceeds the Maximum Foreign Currency Exposure
Amount, or (D) the aggregate principal amount of Swing Loans outstanding exceeds
the Swing Line Commitment, then, in the case of each of the foregoing, the
Borrower shall prepay on such date the principal amount of Loans and, after
Loans have been paid in full, Unpaid Drawings, in an aggregate amount at least
equal to such excess.

 
49

--------------------------------------------------------------------------------

 

(iii)        LC Outstandings Exceed LC Commitment.  If on any date the
LC Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor
or the Borrower shall, on such day, pay to the Administrative Agent an amount in
cash equal to such excess, and the Administrative Agent shall hold such payment
as security for the reimbursement obligations of the applicable LC Obligors
hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each LC Issuer and the Borrower (which shall permit
certain investments in Cash Equivalents satisfactory to the Administrative
Agent, each LC Issuer and the Borrower until the proceeds are applied to any
Unpaid Drawings or to any other Obligations in accordance with any such cash
collateral agreement).
 
(iv)         Certain Proceeds of Asset Sales.  If during any fiscal year of
Holdings, the Credit Parties and their Subsidiaries have received cumulative Net
Cash Proceeds during such fiscal year from one or more Asset Sales (other than
any Asset Sale made pursuant to Section 7.2(e)) in excess of $5,000,000, not
later than the Business Day following the date of receipt of any Cash Proceeds
in excess of such amount, an amount equal to 100% of all of the Net Cash
Proceeds then received shall be applied as a mandatory prepayment of the Loans
in accordance with Section 2.12(c) below; provided that, with respect to any
Asset Sale of domestic United States operating assets, if the Borrower provides
the Administrative Agent, within 20 days of the occurrence of such Asset Sale,
with a written notice of the applicable Credit Party’s or the applicable
Subsidiary’s election to use such Net Cash Proceeds to replace such operating
assets with substantially similar United States operating assets, so long as no
Default or Event of Default shall be in existence, no prepayment of such Net
Cash Proceeds shall be due under this Section 2.12(b)(iv) (it being understood
that (X) any applicable Net Cash Proceeds not used to replace such operating
assets shall be paid to the Administrative Agent and applied in accordance with
the foregoing provisions of this Section 2.12(b)(iv) at the earlier of (A) such
time as such Credit Party or such Subsidiary decides not to use such Net Cash
Proceeds to so replace such operating assets or (B) the 270th day (or such later
day as consented to by the Administrative Agent in its reasonable credit
judgment) following the occurrence of such Asset Sale) and (Y) any proceeds
being held for reinvestment shall be deposited into a deposit account for such
purposes which is maintained with a Lender and subject to a Control Agreement
and only removed as needed to replace or restore such operating assets).
 
(v)           Certain Proceeds of Equity Sales.  Not later than the Business Day
following the date of the receipt by any Credit Party or any of its Subsidiaries
of the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from any
sale or issuance by any Credit Party or any of its Subsidiaries of its own
equity securities, as the case may be, after the Closing Date (other than (A)
any sale or issuance to management, employees (or key employees) or directors
pursuant to stock option or similar plans for the benefit of management,
employees (or key employees) or directors generally, (B) the issuance or sale of
any Equity Interests by any Subsidiary of Holdings to Holdings or any other
Subsidiary of Holdings or (C) the sale or issuance of any Equity Interests in
connection with a Permitted Acquisition), the Borrower will make a prepayment of
the Loans in an amount equal to 100% of such net proceeds in accordance with
Section 2.12(c).

 
50

--------------------------------------------------------------------------------

 

(vi)         Certain Proceeds of Indebtedness.  Not later than the Business Day
following the date of the receipt by the Borrower or any of its Subsidiaries of
the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from any
sale or issuance of Indebtedness (other than the sale or issuance of any
Indebtedness pursuant to Sections 7.4(a) through (f) and (h) through (l)) by the
Borrower or any of its Subsidiaries, as the case may be.  after the Closing
Date, the Borrower will make a prepayment of the Loans in an amount equal to
100% of such net proceeds in accordance with Section 2.12(c).
 
(vii)        Certain Proceeds of Events of Loss.  With respect to any Event of
Loss, if the property subject to such Event of Loss can reasonably be expected
to be replaced with substantially similar property or restored to its condition
immediately prior to such destruction or damage, as applicable, within 180 days
after the occurrence of such Event of Loss and no Default or Event of Default
shall be continuing, the Borrower or such Subsidiary may elect to use any Net
Cash Proceeds received to repair, replace or restore such property by providing
the Administrative Agent with a written notice of its election to so repair,
replace or restore within 20 days of the occurrence of such Event of Loss, no
prepayment of such Net Cash Proceeds shall be due under this
Section 2.12(b)(vii) (it being understood that (X) any applicable Net Cash
Proceeds not used to so repair, replace or restore such property shall be paid
to the Administrative Agent and applied in accordance with the provisions of
Section 2.12(c) at the earlier of (A) such time as the Borrower or such
Subsidiary decides not to use such Net Cash Proceeds to so replace or restore
such property or (B) the 270th day (or such later day as consented to by the
Administrative Agent in its reasonable credit judgment) following the occurrence
of such Event of Loss) and (Y) any proceeds being held for reinvestment shall be
deposited into a deposit account for such purpose which is maintained with a
Lender and subject to a Control Agreement and only removed as needed to replace
or restore such operating assets).
 
(c)          Applications of Certain Prepayment Proceeds.
 
Each prepayment required to be made pursuant to Section 2.12(b)(iv),
2.12(b)(v) or 2.12(b)(vi) shall be applied as a mandatory prepayment of the
Loans as follows:  (i) if, at the time of any such prepayment, no Default or
Event of Default has occurred and is continuing, such prepayment shall be
applied to the outstanding principal amount of the Revolving Loans (with no
reduction in the Revolving Commitments), or (ii) if, at the time of any such
prepayment or after giving effect thereto, any Default or Event of Default
exists, such prepayment shall be applied, on a pro rata basis, to the principal
amount of the Revolving Loans of all Lenders and to reduce permanently on such
basis the Revolving Commitments and the Total Revolving Commitment in accordance
with Section 2.12(b)(ii).  Any reduction of the Revolving Commitments and the
Total Revolving Commitment shall automatically, without further action, reduce
by the same percentage the LC Commitment Amount and shall be accompanied by
prepayment of the Revolving Loans to the extent, if any, that the Aggregate
Credit Facility Exposure exceeds the amount of the Total Revolving Commitment as
so reduced, and if the aggregate principal amount of Revolving Loans then
outstanding is less than the amount of such excess, the Borrower shall, to the
extent of such excess, or cash collateralize Letters of Credit pursuant to
Section 2.12(b)(iii).

 
51

--------------------------------------------------------------------------------

 

(d)          Particular Loans to be Prepaid.
 
With respect to each repayment or prepayment of Loans made or required by this
Section, the Borrower shall designate the Types of Loans that are to be repaid
or prepaid and the specific Borrowing(s) pursuant to which such repayment or
prepayment is to be made, provided, however, that (i) the Borrower shall first
so designate all Loans that are Base Rate Loans and Fixed Rate Loans with
Interest Periods ending on the date of repayment or prepayment prior to
designating any other Fixed Rate Loans for repayment or prepayment, and (ii) if
the outstanding principal amount of Fixed Rate Loans made pursuant to a
Borrowing is reduced below the applicable Minimum Borrowing Amount as a result
of any such repayment or prepayment, then all the Loans outstanding pursuant to
such Borrowing shall, in the case of Eurodollar Loans, be Converted into Base
Rate Loans and, in the case of Foreign Currency Loans, be repaid in full.  In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its sole discretion with a view, but no obligation, to minimize
breakage costs owing under Section 3.
 
(e)          Breakage and Other Compensation.
 
Any prepayment made pursuant to this Section 2.12 shall be accompanied by any
amounts payable in respect thereof under Section 3 hereof; provided that with
respect to prepayments under Section 2.12(b), such Section 3 amounts shall only
be payable during the continuance of a Default or Event of Default.
 
2.13
Method and Place of Payment.

 
(a)          Generally.
 
All payments made by the Borrower hereunder (including any payments made with
respect to the Borrower Guaranteed Obligations under Section 10), under any Note
or any other Loan Document, shall be made without setoff, counterclaim or other
defense.
 
(b)          Application of Payments.
 
Except as specifically set forth elsewhere in this Agreement and subject to
Section 8.3, (i) all payments and prepayments of Revolving Loans and Unpaid
Drawings with respect to Letters of Credit shall be applied by the
Administrative Agent on a pro rata basis based upon each Revolving Lender’s
Revolving Facility Percentage of the amount of such prepayment and (ii) all
payments or prepayments of Swing Loans shall be applied by the Administrative
Agent to pay or prepay such Swing Loans.
 
(c)          Payment of Obligations.
 
Except as specifically set forth elsewhere in this Agreement, all payments under
this Agreement with respect to any of the Obligations shall be made to the
Administrative Agent on the date when due and shall be made at the Payment
Office in immediately available funds and, except as set forth in the next
sentence, shall be made in Dollars.  With respect to any Foreign Currency Loan,
all payments (including prepayments) to any Revolving Lender of the principal of
or interest on such Foreign Currency Loan shall be made in the same Designated
Foreign Currency as the original Loan and with respect to any Letter of Credit
issued in a Designated Foreign Currency, all Unpaid Drawings with respect to
each such Letter of Credit shall be made in the same Designated Foreign Currency
in which each such Letter of Credit was issued.

 
52

--------------------------------------------------------------------------------

 

(d)          Timing of Payments.
 
Any payments under this Agreement that are made later than 1:00 P.M. (local time
at the Payment Office) shall be deemed to have been made on the next succeeding
Business Day.   If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations
 
(e)          Distribution to Lenders.
 
Upon the Administrative Agent’s receipt of payments hereunder, the
Administrative Agent shall immediately distribute to each Lender or the
applicable LC Issuer, as the case may be, its ratable share, if any, of the
amount of principal, interest, and Fees received by it for the account of such
Lender.  Payments received by the Administrative Agent in any Designated Foreign
Currency shall be delivered to the Lenders or the applicable LC Issuer, as the
case may be, in such Designated Foreign Currency in same-day funds:  provided,
however, that if at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Unpaid Drawings,
interest and Fees then due hereunder then, except as specifically set forth
elsewhere in this Agreement and subject to Section 8.3, such funds shall be
applied, first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and second, towards payment of principal and
Unpaid Drawings then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and Unpaid Drawings then due to such
parties.
 
2.14
Defaulting Lenders.

 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.10(a);


(b)           the Revolving Commitment and Revolving Facility Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.12); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 
53

--------------------------------------------------------------------------------

 

(c)           if any Swing Loan or Letters of Credit exists at the time such
Lender becomes a Defaulting Lender then:
(i)           all or any part of the Swing Loan Participation and LC
Participation of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Facility
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Facility Exposures plus such Defaulting Lender’s Swing Loan
Participation and LC Participation does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Loan
and (y) second, cash collateralize for the benefit of the applicable LC Issuers
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Participation (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section
2.12(b)(iii) for so long as such Letter of Credit remains outstanding;


(iii)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Participation pursuant to clause (ii) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.10(b)  with respect to such Defaulting Lender’s LC Participation during the
period such Defaulting Lender’s LC Participation is cash collateralized;


(iv)         if the total LC Participations of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Revolving Facility Percentages; and


(v)          if all or any portion of such Defaulting Lender’s LC Participation
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any LC Issuer or any
other Lender hereunder, all letter of credit fees payable under Section 2.10(b)
with respect to such Defaulting Lender’s LC Participation shall be payable to
the applicable LC Issuers until and to the extent that such LC Participation is
reallocated and/or cash collateralized; and


(d)          so long as such Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Loan and no LC Issuer shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Participation will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.14(c), and participating interests in any newly
made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.14(c)(i) (and such Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any LC Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Loan and no LC Issuer shall be required
to issue, amend or increase any Letter of Credit, unless the Swing Line Lender
or such LC Issuer, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swing Line Lender or such LC
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 
54

--------------------------------------------------------------------------------

 

In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the LC Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the total
Swing Loan Participations and total LC Participations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Loans) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Revolving Facility Percentage.
 
Section 3
INCREASED COSTS, ILLEGALITY AND TAXES

 
 
3.1
Increased Costs, Illegality, etc.

 
(a)          In the event that (y) in the case of clause (i) below, the
Administrative Agent or (z) in the case of clauses (ii) and (iii) below, any
Lender, shall have determined on a reasonable basis that:
 
(i)           on any date for determining the interest rate applicable to any
Fixed Rate Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Fixed Rate Loan; or
 
(ii)          at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable by it hereunder in an amount
that such Lender deems material with respect to any Fixed Rate Loans (other than
any increased cost or reduction in the amount received or receivable resulting
from the imposition of or a change in the rate of taxes or similar charges)
because of (x) any change since the Closing Date or the time such Lender became
a Lender under this Agreement, whichever is later, in any applicable law,
governmental rule, regulation, guideline, order or request (whether or not
having the force of law, but if not having the force of law, being of a type as
to which such Lender customarily complies), or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline, order or request (such as, for
example, but not limited to, a change in official reserve requirements, but, in
all events, excluding reserves already includable in the interest rate
applicable to such Fixed Rate Loan pursuant to this Agreement);
provided however, that notwithstanding anything herein to the contrary,  the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in law, regardless of the date enacted, adopted
or issued or (y) other circumstances adversely affecting the London interbank
market or the position of such Lender in any such market; or
 
(iii)        at any time, that the making or continuance of any Fixed Rate Loan
has become unlawful by compliance by such Lender in good faith with any change
since the Closing Date, or the time such Lender became a Lender under this
Agreement, whichever is later,  in any law, governmental rule, regulation,
guideline or order, or the interpretation or application thereof, or would
conflict with any thereof not having the force of law but with which such Lender
customarily complies, or has become impracticable as a result of a contingency
occurring after the Closing Date that materially adversely affects the London
interbank market;

 
55

--------------------------------------------------------------------------------

 

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall give notice (by telephone confirmed in writing)
to the Borrower and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, the affected Type of
Fixed Rate Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Continuation or Conversion given
by the Borrower with respect to such Type of Fixed Rate Loans that have not yet
been incurred, Converted or Continued shall be deemed rescinded by the Borrower
or, in the case of a Notice of Borrowing other than a Borrowing of Foreign
Currency Loans, shall, at the option of the Borrower, be deemed converted into a
Notice of Borrowing for Base Rate Loans to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender shall determine) as shall be
required to compensate such Lender, for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof, which basis must
be reasonable, submitted to the Borrower by such Lender shall be rebuttably
presumed to be correct) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 3.1(b) as promptly as
possible and, in any event, within the time period required by law.
 
(b)           At any time that any Fixed Rate Loan is affected by the
circumstances described in Section 3.1(a)(ii) or 3.1(a)(iii), the Borrower may
(and in the case of a Fixed Rate Loan affected pursuant to
Section 3.1(a)(iii) the Borrower shall) either (i) if the affected Fixed Rate
Loan is then being made pursuant to a Borrowing, by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Lender pursuant to Section 3.1(a)(ii) or
3.1(a)(iii), cancel such Borrowing, or, in the case of any Borrowing other than
a Borrowing of Foreign Currency Loans, convert the related Notice of Borrowing
into one requesting a Borrowing of Base Rate Loans or require the affected
Lender to make its requested Loan as a Base Rate Loan, or (ii) if the affected
Fixed Rate Loan is then outstanding, upon at least one Business Day’s notice to
the Administrative Agent, require the affected Lender to Convert each such Fixed
Rate Loan into a Base Rate Loan, or, in the case of the affected Fixed Rate Loan
being a Foreign Currency Loan, prepay in full such Foreign Currency Loan,
provided, however, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 3.1(b)

 
56

--------------------------------------------------------------------------------

 

(c)           If any Lender shall have determined that after the Closing Date or
the time such Lender became a Lender under this Agreement, whichever is later,
the adoption of any applicable law, rule or regulation (i) regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged by law with the interpretation or administration thereof, or
compliance by such Lender or its parent corporation with any request or
directive regarding capital adequacy (whether or not having the force of law,
but if not having the force of law, only so long as it its generally applied by
the Lender to the Lender’s other customers that are similarly situated) of any
such authority, central bank or comparable agency, in each case made subsequent
to the Closing Date or (ii) that shall subject the Administrative Agent or any
Lender to any taxes, levies, imposts, duties, fees, assessments or other charges
(other than (A) Taxes and (B) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which it is located or, in
the case of any Lender, in which its Applicable Lending Office is located) on
its loans, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, has or
would have the effect of reducing by an amount reasonably deemed by such Lender
to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, the Borrower
shall immediately pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction.  Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 3.1(c), will give prompt written notice thereof
to the Borrower, which notice shall set forth, in reasonable detail, the basis
of the calculation of such additional amounts, although the failure to give any
such notice shall not release or diminish any of the Borrower’s obligations to
pay additional amounts pursuant to this Section 3.1(c) upon the subsequent
receipt of such notice.
 
(d)           Notwithstanding anything in this Section 3.1 to the contrary, the
Borrower shall not be required to pay any amounts pursuant to this Section 3.1
for any period ending 180 days or more prior to the demand for payment of such
amount.
 
3.2
Compensation.

 
The Borrower shall compensate each Lender (including the Swing Line Lender),
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all losses,
costs, expenses and liabilities (including, without limitation, any loss, cost,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Fixed Rate Loans or
Swing Loans and costs associated with foreign currency hedging obligations
incurred by such Lender in connection with any Foreign Currency Loan) which such
Lender may sustain in connection with any of the following:  (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of Fixed Rate Loans or Swing Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or Conversion
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 3.1(a)); (ii) if any repayment or prepayment (whether voluntary or
mandatory) or Conversion or Continuation of any Fixed Rate Loans occurs on a
date that is not the last day of an Interest Period applicable thereto or any
Swing Loan is paid prior to the Swing Loan Maturity Date applicable thereto;
(iii) if any prepayment of any of its Fixed Rate Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a result
of an assignment by a Lender of any Fixed Rate Loan other than on the last day
of the Interest Period applicable thereto pursuant to a request by the Borrower
pursuant to Section 3.5(b).  The written request of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 
57

--------------------------------------------------------------------------------

 

3.3
Net Payments.

 
(a)          Except as provided for in Section 3.3(b), all payments made by the
Borrower hereunder, under any Note or any other Loan Document, including all
payments made by the Borrower pursuant to its guaranty obligations under Section
10, will be made free and clear of, and without deduction or withholding for,
any present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding (i) any tax imposed on or measured by the net
income or net profits of a Lender and franchise taxes imposed on it pursuant to
the laws of the jurisdiction under which such Lender is organized or the
jurisdiction in which the principal office or Applicable Lending Office of such
Lender, as applicable, is located or any subdivision thereof or therein,
(ii) any branch profits tax imposed on any Lender by the United States or by the
jurisdiction of the Lender’s principal office or Applicable Lending Office,
(iii) any tax attributable to Lender’s failure to comply with Section 3.3(b), if
it is legally entitled to do so, (iv) in the case of a Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code), any withholding tax that is in effect and would apply to amounts payable
to such Lender at the time it becomes a party to this Agreement (or designates a
new Applicable Lending Office), except to the extent such Lender (or assignor)
was entitled at the time of designation of a new Applicable Lending Office or
assignment to receive additional amounts from the Borrower with respect to any
withholding tax pursuant to this Section 3.3), or (v) any withholding tax that
is imposed pursuant to Sections 1471 through 1474 of the Code and any current or
future regulations or official interpretations thereof, and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  Subject to Section 3.3(b), if any
Taxes are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes and such additional amounts (including additional amounts to
compensate for withholding on amounts paid pursuant to this Section 3.3) as may
be necessary so that every payment by it of all amounts due hereunder, under any
Note or under any other Loan Document, after withholding or deduction for or on
account of any Taxes will not be less than the amount such Lender would have
received had no deduction, withholding or payment been required or made with
respect to such Taxes.  Subject to Section 3.3(b), the Borrower will indemnify
and hold harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes imposed on and paid by such Lender.  The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts, or other evidence satisfactory to the
respective Lender, evidencing such payment by the Borrower.

 
58

--------------------------------------------------------------------------------

 

(b)          Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for United States federal income tax
purposes and that is entitled to claim an exemption from or reduction in United
States withholding tax with respect to a payment by Borrower agrees to provide
to the Borrower and the Administrative Agent on or prior to the Closing Date, or
in the case of a Lender that is an assignee or transferee of an interest under
this Agreement pursuant to Section 11.6 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer and
such Lender is in compliance with the provisions of this Section), on the date
of such assignment or transfer to such Lender, and from time to time thereafter
if required by the Borrower or the Administrative Agent:  two accurate and
complete original signed copies of Internal Revenue Service Forms W-8BEN,
W-8ECI, W-8EXP or W-8IMY (or successor, substitute or other appropriate
forms and, in the case of Form W-8IMY, complete with accompanying Forms W-8BEN
with respect to beneficial owners of the payment) certifying to such Lender’s
entitlement to exemption from or a reduced rate of withholding of United States
withholding tax with respect to payments to be made under this Agreement, any
Note or any other Loan Document, along with any other appropriate documentation
establishing such exemption or reduction (such as statements certifying
qualification for exemption with respect to portfolio interest).  In addition,
each Lender agrees that from time to time after the Closing Date, when a lapse
in time or change in circumstances renders the previous certification obsolete
or inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of the
applicable Internal Revenue Service Form establishing such exemption or
reduction (such as statements certifying qualification for exemption with
respect to portfolio interest) and any related documentation as may be required
in order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax if the Lender
continues to be so entitled.  Each Lender that is a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for United States
federal income tax purposes shall deliver to the Borrower and the Administrative
agent, on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 11.6 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section) two accurate and complete
original signed copies of Internal Revenue Service Form W-9 (or successor,
substitute or other appropriate norm prescribed by the Internal Revenue
Service).  No Lender shall be required by this Section 3.3(b) to deliver a form
or certificate that it is not legally entitled to deliver.  The Borrower shall
not be obligated pursuant to Section 3.3(a) hereof to pay additional amounts on
account of or indemnify with respect to United States withholding taxes or
backup withholding taxes to the extent that such taxes arise solely due to a
Lender’s failure to deliver forms that it was legally entitled to but failed to
delivery under this Section 3.3(b).  The Borrower agrees to pay additional
amounts and indemnify each Lender in the manner and to the extent set forth in
Section 3.3(a) in respect of any Taxes deducted or withheld by it as a result of
any changes after the Closing Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar Taxes.
 
(c)          If any Lender becomes aware that it has finally and irrevocably
received or been granted a refund in respect of any Taxes as to which
indemnification has been paid by the Borrower pursuant to this Section 3.3, it
shall promptly remit such refund (including any interest received in respect
thereof) to the Borrower, net of all out-of-pocket costs and expenses),
provided, however, that the Borrower agrees to promptly return any such refund
(plus interest) to such Lender in the event such Lender is required to repay
such refund to the relevant taxing authority and, provided further, that nothing
in this Section 3.3(c) shall require any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential).  Any such Lender shall use commercially reasonable efforts to
provide the Borrower with a copy of any notice of assessment from the relevant
taxing authority (redacting any unrelated confidential information contained
therein) requiring repayment of such refund.  Nothing contained herein shall
impose an obligation on any Lender to apply for any such refund.
 
(d)          Each Lender shall severally indemnify the Administrative Agent for
any taxes, levies, imposts, duties, fees, assessments or other charges (but, in
the case of any Taxes, only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrower to do so) and the Borrower for any excluded taxes,
levies, imposts, duties, fees, assessments or other charges described in Section
3.3(a), in each case attributable to such Lender that are paid or payable by the
Administrative Agent or the Borrower in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such taxes, levies, imposts, duties, fees, assessments or other charges were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 3.3(d) shall be paid within ten (10) days after
the Administrative Agent or the Borrower (as applicable) delivers to the
applicable Lender a certificate stating the amount of taxes, levies, imposts,
duties, fees, assessments or other charges so paid or payable by the
Administrative Agent or the Borrower (as applicable). Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 
59

--------------------------------------------------------------------------------

 

3.4
Increased Costs to LC Issuers.

 
If after the Closing Date or the time such Lender became a Lender under this
Agreement, whichever is later, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any LC Issuer or any Lender with any request or directive (whether or not
having the force of law, but if not having the force of law, being of a type as
to which such Lender customarily complies) by any such authority, central bank
or comparable agency (in each case made subsequent to the Closing Date) shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against Letters of Credit issued by such LC
Issuer or such Lender’s participation therein, (ii) shall impose on such LC
Issuer or any Lender any other conditions affecting this Agreement, any Letter
of Credit or such Lender’s participation therein, or (iii) that shall subject
any LC Issuer to any taxes, levies, imposts, duties, fees, assessments or other
charges (other than (A) Taxes and (B) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized) on its letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing is to increase the cost to such LC Issuer or such Lender of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such LC Issuer or such Lender hereunder (other
than any increased cost or reduction in the amount received or receivable
resulting from the imposition of or a change in the rate of taxes or similar
charges), then, upon demand to the Borrower by such LC Issuer or such Lender (a
copy of which notice shall be sent by such LC Issuer or such Lender to the
Administrative Agent), the Borrower shall pay to such LC Issuer or such Lender
such additional amount or amounts as will compensate any such LC Issuer or such
Lender for such increased cost or reduction.  A certificate submitted to the
Borrower by any LC Issuer or any Lender, as the case may be (a copy of which
certificate shall be sent by such LC Issuer or such Lender to the Administrative
Agent), setting forth, in reasonable detail, the basis for the determination of
such additional amount or amounts necessary to compensate any LC Issuer or such
Lender as aforesaid.  Such certificate shall be conclusive absent manifest
error, although the failure to deliver any such certificate shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 3.4.  Notwithstanding anything in this Section 3.4 to the contrary, the
Borrower shall not be required to pay any amounts pursuant to this Section 3.4
for any period ending 270 days or more prior to the demand for payment of such
amount.
 
3.5
Change of Lending Office; Replacement of Lenders.

 
(a)          Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Sections 3.1(a)(ii) or 3.1(a)(iii), 3.1(c), 3.3 or 3.4
requiring the payment of additional amounts to the Lender, such Lender will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Revolving Commitments affected by such event; provided,
however, that such designation is made on such terms that such Lender and its
Applicable Lending Office suffer no economic, legal or regulatory disadvantage
deemed by such Lender to be material, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.

 
60

--------------------------------------------------------------------------------

 

(b)          If (i) any Lender requests any compensation, reimbursement or other
payment under Sections 3.1(a)(ii) or 3.1(a)(iii), 3.1(c), 3.3 or 3.4 with
respect to such Lender or becomes a Defaulting Lender, or (ii) the Borrower is
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.3, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.6(c)), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided, however, that such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts.  including any breakage
compensation under Section 3.2 hereof).  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.  Nothing in this Section 3.5
shall affect or postpone any of the obligations of the Borrower or the right of
any Lender provided in Sections 3.1, 3.3 or 3.4.
 
Section 4
CONDITIONS PRECEDENT

 

 
4.1
Conditions Precedent at Closing Date.

 
The obligation of the Lenders to make Loans, and of any LC Issuer to issue
Letters of Credit, is subject to the satisfaction or waiver of each of the
following conditions on or prior to the Closing Date:
 
(i)           Credit Agreement.  This Agreement shall have been executed by
Holdings, the Borrower, the Administrative Agent, each LC Issuer and each of the
Lenders.
 
(ii)          Notes.  The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.
 
(iii)        Borrowing Requests.  The Administrative Agent shall have received a
completed Notice of Borrowing from the Borrower for the Borrowings to be made on
the Closing Date in accordance with the terms of Section 2.5, and the extent any
Letters of Credit are to be issued on the Closing Date, a completed LC Request
in accordance with the terms of Section 2.4(b);
 
(iv)          Parent Guaranty.  Holdings shall have duly executed and delivered
the Parent Guaranty, substantially in the form attached hereto as Exhibit C-1.

 
61

--------------------------------------------------------------------------------

 

(v)           Subsidiary Guaranty.  The Subsidiary Guarantors shall have duly
executed and delivered the Subsidiary Guaranty, substantially in the form
attached hereto as Exhibit C-2.
 
(vi)         Security Agreement; Related Documents.  Holdings, the Borrower and
each Subsidiary Guarantor shall have duly executed and delivered the Security
Agreement, substantially in the form attached hereto as Exhibit C-3, and shall
have executed and delivered the IP Security Agreements required pursuant to the
terms of the Security Agreement, each of which shall be in form and substance
satisfactory to the Administrative Agent.
 
(vii)        Fees and Fee Letter.  The Borrower shall have (A) executed and
delivered to the Administrative Agent, the Administrative Agent Fee Letter and
shall have paid to the Administrative Agent, for its own account, the fees
required to be paid by it on the Closing Date pursuant to the Administrative
Agent Fee Letter, and (B) paid or caused to be paid all reasonable fees and
expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to the Closing Date in
connection with the preparation, execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby.
 
(viii)       Payoff of Existing Debt; Release of Liens.  The Administrative
Agent shall have received (i) a payoff letter, in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which any existing
Indebtedness that is to be paid on the Closing Date (including the outstanding
Indebtedness under the Existing Credit Agreement other than the Existing Letters
of Credit) will be paid in full, (ii) evidence reasonably satisfactory to the
Administrative Agent that all such existing Indebtedness has been repaid in full
by the Credit Parties or will be repaid in full with the proceeds of the initial
Loans made on the Closing Date and (iii) evidence reasonably satisfactory to the
Administrative Agent that all necessary termination statements, satisfaction
documents and any other applicable releases in connection with any such existing
Indebtedness (including the Existing Credit Agreement) and all other Liens with
respect to each Credit Party or any Subsidiary thereof that are not Liens
permitted by Section 7.3 (including any existing mortgages against any of the
Real Properties of the Credit Parties) have been filed or arrangements
reasonably satisfactory to the Administrative Agent have been made for such
filing.
 
(ix)          [Reserved].
 
(x)           Corporate Resolutions and Approvals.  The Administrative Agent
shall have received certified copies of the resolutions of the Board of
Directors of each Credit Party, approving the Loan Documents to which such
Credit Party is or may become a party, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the execution, delivery and performance by such Credit Party of the Loan
Documents to which it is or may become a party.

 
62

--------------------------------------------------------------------------------

 

(xi)            Incumbency Certificates.  The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary (or an
Authorized Officer if a Secretary or Assistant Secretary is not available) of
each Credit Party, certifying the names and true signatures of the officers of
such Credit Party authorized to sign the Loan Documents to which such Credit
Party is a party and any other documents to which such Credit Party is a party
that may be executed and delivered in connection herewith.
 
(xii)           Opinions of Counsel.  The Administrative Agent shall have
received such opinions of counsel from counsel to the Credit Parties as the
Administrative Agent shall reasonably request, each of which shall be addressed
to the Administrative Agent and each of the Lenders and dated the Closing Date
and in form and substance reasonably satisfactory to the Administrative Agent.
 
(xiii)          Recordation of Security Documents, Delivery of Collateral,
Taxes, etc.  Other than the IP Security Agreements, which will be recorded by
the Administrative Agent promptly following the Closing Date, the Security
Documents (or proper notices or UCC financing statements in respect thereof)
shall have been duly recorded, published and filed in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
rights, Liens and security interests of the parties thereto and their respective
successors and assigns under United States law, all Collateral items required to
be physically delivered to the Administrative Agent thereunder shall have been
so delivered, accompanied by any appropriate instruments of transfer (or
arrangements satisfactory to the Administrative Agent for such delivery shall be
in place), and all taxes, fees and other charges then due and payable in
connection with the execution, delivery, recording, publishing and filing of
such instruments and the issuance of the Obligations and the delivery of the
Notes shall have been paid in full.
 
(xiv)           Perfection Certificate.  The Administrative Agent shall have
received a Perfection Certificate for each Credit Party, executed by an
Authorized Officer of such Credit Party, substantially in the form of Exhibit I.
 
(xv)            Evidence of Insurance.  The Administrative Agent shall have
received certificates of insurance and other evidence, reasonably satisfactory
to it, of compliance with the insurance requirements of this Agreement and the
Security Documents.
 
(xvi)           Search Reports.  The Administrative Agent shall have received
the results of UCC, federal and state tax and judgment lien, civil suit and
other search reports as may be requested by the Administrative Agent from one or
more commercial search firms reasonably acceptable to the Administrative Agent.
 
(xvii)         [Reserved].
 
63

--------------------------------------------------------------------------------


 
(xviii)        Corporate Charter and Good Standing Certificates.  The
Administrative Agent shall have received:  (A) a certified copy of the
Certificate of Incorporation or equivalent formation document of each Credit
Party and any and all amendments and restatements thereof, certified as of a
recent date by the relevant Secretary of State; (B) a copy of the By-Laws, Code
of Regulations or Operating Agreement (or equivalent document) of each Credit
Party certified by an Authorized Officer of such Credit Party as being true and
correct; (C) a good standing certificate from the Secretary of State of the
state of incorporation, dated as of a recent date, listing all charter documents
affecting such Credit Party, other than All Power Manufacturing Company (which
certificate is being delivered after the Closing Date), and certifying as to the
good standing of such Credit Party; and (D) certificates of good standing from
each other jurisdiction in which each Credit Party is authorized or qualified to
do business, except for jurisdictions for which the absence of good standing
could not reasonably be expected to have a Material Adverse Effect.
 
(xix)          Closing Certificate.  The Administrative Agent shall have
received a certificate substantially in the form of Exhibit E hereto, dated the
Closing Date, of an Authorized Officer of the Borrower to the effect that, at
and as of the Closing Date and both before and after giving effect to the
initial Borrowings hereunder and the application of the proceeds thereof:  (A)
no Default or Event of Default has occurred or is continuing; and (B) all
representations and warranties of the Credit Parties contained herein and in the
other Loan Documents are true and correct in all material respects as of the
Closing Date.
 
(xx)          Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate substantially in the form attached hereto as
Exhibit F, dated as of the Closing Date, and executed by the Chief Financial
Officer of Holdings.
 
(xxi)          Pro Forma Compliance Certificate.  The Administrative Agent shall
have received, an executed pro forma Compliance Certificate, dated the Closing
Date.
 
(xxii)         No Material Adverse Effect.  Since April 3, 2010 there shall not
have occurred any effect or condition that has had or could reasonably be
expected to have a Material Adverse Effect.
 
(xxiii)        No Litigation.  There shall not exist any action, suit,
investigation or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that purports to materially and adversely
affect the ability of any Credit Party or any Subsidiary of any Credit Party to
perform its respective obligations under the Loan Documents to which it is a
party.
 
(xxiv)         [Reserved]:
 
(xxv)          Proceedings and Documents.  All corporate and other proceedings
and all documents in each case incidental to the transactions contemplated
hereby shall be reasonably satisfactory in substance and form to the
Administrative Agent and the Lenders and the Administrative Agent and its
special counsel and the Lenders shall have received all such counterpart
originals or certified or other copies of such documents as the Administrative
Agent or its special counsel or any Lender may reasonably request.
 
64

--------------------------------------------------------------------------------


 
 
4.2
Conditions Precedent to All Credit Events.

 
The obligations of the Lenders, the Swing Line Lender and of each LC Issuer to
make or participate in each Credit Event are subject, at the time thereof, to
the satisfaction or waiver of the following conditions:
 
(a)           Notice.
 
The Administrative Agent (and in the case of subpart (iii) below, the applicable
LC Issuer) shall have received, as applicable, (i) a Notice of Borrowing meeting
the requirements of Section 2.5(b), with respect to any Borrowing (other than a
Continuation or Conversion), (ii) a Notice of Continuation or Conversion meeting
the requirements of Section 2.9(b) with respect to a Continuation or Conversion,
or (iii) an LC Request meeting the requirement of Section 2.4(b) with respect to
each LC Issuance.
 
(b)           No Default; Representations and Warranties.
 
At the time of each Credit Event and also after giving effect thereto and the
application of the proceeds thereof, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all respects as of the date when made.
 
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.1 and Section 4.2 have been
satisfied or waived as of the times referred to in such Sections.
 
Section 5
REPRESENTATIONS AND WARRANTIES

 
In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each of Holdings and the Borrower
makes the following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:
 
 
5.1
Corporate Status.

 
Each Credit Party and each of its Subsidiaries (i) (a) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its organization and (b) has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged,
except to the extent the failure to have such power and authority would not
result in a Material Adverse Effect; and (ii) has been duly qualified and is
authorized to do business in all jurisdictions where it is required to be so
qualified or authorized except where the failure to be so qualified or
authorized could not reasonably be expected to have a Material Adverse
Effect.  Schedule 5.1 hereto lists, as of the Closing Date, each Subsidiary of
Holdings (and the direct and indirect ownership interest of Holdings therein).
 
65

--------------------------------------------------------------------------------


 
 
5.2
Corporate Power and Authority.

 
Each Credit Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of the Loan Documents
to which it is party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is party.  Each Credit Party has duly executed
and delivered each Loan Document to which it is party and each Loan Document to
which it is party constitutes the legal, valid and binding agreement and
obligation of such Credit Party enforceable in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
 
 
5.3
No Violation.

 
Neither the execution, delivery and performance by any Credit Party of the Loan
Documents to which it is party nor compliance with the terms and provisions
thereof (i) will contravene any material provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to such Credit Party or its properties and assets, (ii) will conflict
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than the
Liens created pursuant to the Security Documents) upon any of the property or
assets of such Credit Party pursuant to the terms of any material promissory
note, bond, debenture, indenture, mortgage, deed of trust, credit or loan
agreement, or any other material agreement or other instrument, to which such
Credit Party is a party or by which it or any of its property or assets are
bound or to which it may be subject, or (iii) will violate any provision of the
Organizational Documents of such Credit Party.
 
 
5.4
Governmental Approvals.

 
No material order, consent, approval, license, authorization, or validation of,
or filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize or is required as a condition to (i) the
execution, delivery and performance by any Credit Party of any Loan Document to
which it is a party or any of its obligations thereunder, or (ii) the legality,
validity, binding effect or enforceability of any Loan Document to which any
Credit Party is a party, except the filing and recording of financing statements
and other documents necessary in order to perfect the Liens created by the
Security Documents.
 
 
5.5
Litigation.

 
There are no actions, suits or proceedings pending or, to, the knowledge of the
Credit Parties, threatened with respect to any Credit Party or any Subsidiary
thereof (i) that have had, or could reasonably be expected to have, a Material
Adverse Effect, or (ii) that question the validity or enforceability of any of
the Loan Documents, or of any action to be taken by the Borrower or any of the
other Credit Parties pursuant to any of the Loan Documents.  Schedule 5.5 hereto
sets forth, as of the Closing Date, all actions, suits or proceedings pending
or, to the knowledge of any Credit Party, threatened with respect to any Credit
Party or any of its Subsidiaries, none of which items set forth on such Schedule
5.5 could reasonably be expected to have a Material Adverse Effect.
 
66

--------------------------------------------------------------------------------


 
 
5.6
Use of Proceeds:  Margin Regulations.

 
(a)           The proceeds of all Loans and LC Issuances shall be used by the
Borrower to repay the Indebtedness of the Borrower and its Subsidiaries under
the Existing Credit Agreement, for Permitted Acquisitions, to make regularly
scheduled payments of interest on the Parent Equity-Linked Securities to the
extent that such prepayments are permitted hereto, and proceeds of Loans are
permitted to be used therefor, pursuant to Section 7.7(c)(ii) and to provide
working capital and funds for general corporate purposes of the Borrower and its
Subsidiaries (including the making of capital expenditures), in each case, not
inconsistent with the terms of this Agreement  (including Section 5.12).
 
(b)           No part of the proceeds of any Credit Event will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.  Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  At no time
would more than 25% of the value of the assets of Holdings or of Holdings and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.
 
 
5.7
Financial Statements.

 
(a)           Holdings has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Financial Statements.  The Financial
Statements have been prepared in accordance with GAAP, consistently applied, and
fairly present in all material respects the financial position of Holdings and
its Subsidiaries as of the respective dates indicated and the consolidated (or
if applicable, consolidated and consolidating) results of their respective
operations and cash flows for the respective periods indicated, subject in the
case of any such financial statements that are unaudited, to normal audit
adjustments.  Holdings and its Subsidiaries did not have, as of the date of the
latest financial statements referred to above, and will not have as of the
Closing Date after giving effect to the incurrence of Loans or LC Issuances
hereunder, any material or significant contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitments not
reflected in the foregoing financial statements or the notes thereto in
accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of Holdings and its Subsidiaries.
 
(b)           The financial projections of Holdings and its Subsidiaries for the
fiscal year 2011 prepared by Holdings and delivered to the Administrative Agent
and the Lenders by the Borrower (the “Financial Projections”) were prepared on
behalf of the Borrower in good faith after taking into account historical
levels of business activity and reasonable estimates and assumptions of future
financial performance of Holdings and its Subsidiaries. No facts not reflected
in the Financial Projections are known to Holdings or the Borrower as of the
Closing Date which, if reflected to the Financial Projections, could reasonably
be expected to result in a material adverse change in the assets, liabilities,
results of operations or cash flows reflected therein, it being understood that
the Financial Projections are not a guaranty of future performance or results.
 
67

--------------------------------------------------------------------------------


 
 
5.8
Solvency.

 
Each Credit Party has received consideration that is the reasonable equivalent
value of the obligations and liabilities that such Credit Party has incurred to
the Administrative Agent, each LC Issuer and the Lenders under the Loan
Documents.  The Borrower individually, and the Credit Parties taken as a whole,
now have capital sufficient to carry on their business and transactions and all
business and transactions in which they are about to engage and are now solvent
and able to pay their debts as they mature.  The Borrower individually, and the
Credit Parties taken as a whole, own property having a value, both at fair
valuation and at present fair salable value, greater than the amount required to
pay the Borrower’s or such the Credit Parties’ debts, as applicable.  No Credit
Party is entering into the Loan Documents with the intent to hinder, delay or
defraud its creditors.  For purposes of this Section, “debt” means any liability
on a claim, and “claim” means (x) right to payment whether or not such a right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured; or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
 
 
5.9
No Material Adverse Change.

 
Since April 3, 2010, there has been no change in the financial condition,
business or affairs of Holdings and its Subsidiaries taken as a whole, or their
properties and assets considered as an entirety, except for changes none of
which, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect.
 
 
5.10
Tax Returns and Payments.

 
Each Credit Party and each of its Subsidiaries has filed all United States
federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has paid all taxes and assessments payable by it
that have become due, other than those not yet delinquent and except for those
contested in good faith for which adequate reserves have been established as are
required by GAAP.  Each Credit Party and each of its Subsidiaries has
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP.
 
 
5.11
Title to Properties, etc.

 
Each Credit Party and each of its Subsidiaries has good and marketable title, in
the case of Real Property, and good title (or valid Leaseholds, in the case of
any leased property, or license or, to the knowledge of any Credit Party, other
right to use, in the case of any Intellectual Property), in the case of all
other property, to all of its properties and assets reflected in its most recent
balance sheets free and clear of Liens other than Permitted Liens.
 
 
5.12
Lawful Operations, etc.

 
Each Credit Party and each of its Subsidiaries:  (i) holds all necessary
foreign, federal, state, local and other governmental licenses, registrations,
certifications, permits and authorizations necessary to conduct its business;
and (ii) is in full compliance with all requirements imposed by law, regulation
or rule, whether foreign, federal, state or local, that are applicable to it,
its operations, or its properties and assets, except, in the case of each of
clauses (i) and (ii) above, for any failure to obtain and maintain in effect, or
noncompliance, that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
68

--------------------------------------------------------------------------------


 
 
5.13
Environmental Matters.

 
(a)           Each Credit Party and each of its Subsidiaries is in compliance
with all applicable Environmental Laws, except for any noncompliance that could
not reasonably be expected to result in a Material Adverse Effect and that could
not reasonably be expected to result in liabilities (singly or in the aggregate)
in excess of $7,500,000.  All material licenses, permits, registrations or
approvals required for the conduct of the business of each Credit Party and its
Subsidiaries under any Environmental Law have been secured or have an
outstanding, timely application and such Credit Party and its Subsidiaries is in
material compliance therewith.  No Credit Party nor any of its Subsidiaries has
received written notice, or otherwise knows, that it is in any respect in
material noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party, in each case, that could reasonably be expected to result
in a Material Adverse Effect or that could reasonably be expected to result in
liabilities (singly or in the aggregate) in excess of $7,500,000.  There are no
material Environmental Claims pending or, to the knowledge of any Credit Party,
threatened, that could reasonably be expected to result in a Material Adverse
Effect or that could reasonably be expected to result in liabilities (singly or
in the aggregate) in excess of $7,500,000.
 
(b)           Hazardous Materials have not at any time been (i) generated, used,
treated or stored on any Real Property of any Credit Party or any of its
Subsidiaries or (ii) released on any such Real Property, in each case where such
occurrence or event was conducted such Credit Party or any of its Subsidiaries
is not in compliance with Environmental Laws and is reasonably likely to have a
Material Adverse Effect or that could reasonably be expected to result in
liabilities (singly or in the aggregate) in excess of $7,500,000.
 
 
5.14
Compliance with ERISA.

 
Each Credit Party and each of its Subsidiaries and each ERISA Affiliate (i) has
fulfilled all material obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan that is not a Multiemployer Plan or a
Multiple Employer Plan, (ii) has satisfied all material contribution obligations
in respect of each Multiemployer Plan and each Multiple Employer Plan and has
not partially or totally ceased contributing to any Multiemployer Plan within
five years of the Closing Date, (iii) is in compliance in all material respects
with all other applicable provisions of ERISA and the Code with respect to each
Plan and (iv) has not incurred any unsatisfied material liability under Title IV
of ERISA (other than required premium payments to the PBGC) with respect to any
such Plan, or any trust established thereunder.  No Plan (other than a
Multiemployer Plan) or trust created thereunder has been terminated, and there
have been no Reportable Events, with respect to any Plan or trust created
thereunder, which termination or Reportable Event will or could reasonably be
expected to give rise to a material liability of any Credit Party or any
Subsidiary in respect thereof.  No Credit Party nor any Subsidiary of any Credit
Party has any contingent liability with respect to any post-retirement “welfare
benefit plan” (as such term is defined in ERISA) that could reasonably be
expected to result in liabilities of the Credit Parties in excess of $15,000,000
in the aggregate for all such events.
 
69

--------------------------------------------------------------------------------


 
 
5.15
Investment Company Act, Certain Other Laws.

 
No Credit Party nor any of its Subsidiaries is subject to regulation with
respect to the creation or incurrence of Indebtedness under the Investment
Company Act of 1940, as amended, the Interstate Commerce Act, as amended, the
Federal Power Act, as amended or any applicable state public utility law.
 
 
5.16
Insurance.

 
Each Credit Party and each of its Subsidiaries maintains insurance coverage by
such insurers and in such forms and amounts and against such risks as are
generally consistent with industry standards and in each case in compliance with
the terms of Section 6.3.
 
 
5.17
Security Interests.

 
The Security Documents create, as security for the Secured Obligations (as
defined in the Security Agreement), valid and enforceable, and upon making the
filings and recordings referenced in the next sentence (within the time periods
prescribed by applicable law), perfected, security interests in and Liens on all
of the Collateral under United States law (to the extent perfection may be
achieved under applicable law by such filings and recordings) subject thereto
from time to time, in favor of the Administrative Agent for the benefit of the
Secured Creditors (as defined in the Security Agreement), superior to and prior
to the rights of all third persons and subject to no other Liens, except for
Permitted Liens; provided, however, that additional filings may be required to
perfect the security interests in and Liens on any Copyright, Patent or
Trademark acquired by the Credit Parties after the Closing Date.  No filings or
recordings are required in order to perfect the security interests created under
any Security Document under United States law except for filings or recordings
required in connection with any such Security Document that shall have been
made, or for which satisfactory arrangements have been made, upon or prior to
the execution and delivery thereof; provided that it is understood and agreed
that the IP Security Agreements executed and delivered on the Closing Date will
be recorded by the Administrative Agent promptly thereafter; provided, further,
that additional filings may be required to perfect the security interests in and
Liens on any Copyright, Patent or Trademark acquired by the Credit Parties after
the Closing Date.  Except with respect to the IP Security Agreements executed
and delivered on the Closing Date, all recording, stamp, intangible or other
similar taxes required to be paid by any Person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.
 
 
5.18
True and Complete Disclosure.

 
All factual information heretofore or contemporaneously required to be furnished
by each Credit Party or any of its Subsidiaries to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated herein, other than the Financial Projections (as to
which representations are made only as provided in Section 5.7(b)), is, and all
other such factual information hereafter furnished by or on behalf of such
Person to the Administrative Agent or any Lender in connection with this
Agreement will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any material fact necessary to make such information not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.
 
70

--------------------------------------------------------------------------------


 
 
5.19
Defaults.

 
No Default or Event of Default exists as of the Closing Date hereunder, nor will
any Default or Event of Default begin to exist immediately after the execution
and delivery hereof.
 
 
5.20
Status of Holdings.

 
As of the Closing Date, Holdings has not engaged in any trade or business and
has not incurred any Indebtedness other than holding, managing and directing its
equity and debt positions in the Borrower and performing its obligations under
existing arrangements with its stockholders and taking actions incident thereto.
 
 
5.21
Anti-Terrorism Law Compliance.

 
No Credit Party nor any of its Subsidiaries is in violation of any law or
regulation, or identified in any list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list, Executive
Order No. 13224 or the USA Patriot Act), that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender or
LC Issuer from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Credit Parties.
 
Section 6
AFFIRMATIVE COVENANTS

 
Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter so long as this Agreement is in effect and until
such time as the Revolving Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations (other than contingent indemnification obligations not yet due and
payable) incurred hereunder and under the other Loan Documents, have been paid
in full in cash:
 
 
6.1
Reporting Requirements.

 
The Borrower will furnish to the Administrative Agent (who shall promptly
provide a copy to each Lender in accordance with Section 11.5(c) hereof):
 
(a)          Annual Consolidated Financial Statements.
 
As soon as available and in any event within 90 days after the close of each
fiscal year of Holdings, the consolidated balance sheets of Holdings and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, of stockholders’ equity and of cash flows for
such fiscal year, and in the case of such consolidated financial statements,
setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of at least
regional standing selected by Holdings and reasonably acceptable to the
Administrative Agent, and such consolidated statements shall (A) contain an
unqualified opinion and state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
Holdings and its consolidated subsidiaries as at the end of such fiscal year and
the consolidated results of their operations and cash flows for such fiscal year
in conformity with generally accepted accounting principles, and setting forth
comparative figures for the preceding fiscal year, or (B) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization).
 
71

--------------------------------------------------------------------------------


 
(b)          Annual Consolidating Financial Statements.
 
As soon as available and in any event within 90 days after the close of each
fiscal year of Holdings, the unaudited consolidating balance sheets of Holdings
and its consolidated Subsidiaries as at the end of such fiscal year and the
related unaudited consolidating statements of income for such fiscal year to
date, and setting forth, in the case of such unaudited consolidating statements
of income, comparative figures for the related periods in the prior fiscal year,
and which shall be certified on behalf of Holdings by the Chief Financial
Officer of Holdings, subject to changes resulting from normal year-end audit
adjustments.
 
(c)          Quarterly Consolidated Financial Statements.
 
As soon as available and in any event within 45 days after the close of each of
the quarterly accounting periods in each fiscal year of Holdings, the unaudited
consolidated balance sheets and statement of cash flows of Holdings and its
consolidated Subsidiaries as at the end of such quarterly period and the related
unaudited consolidated statements of income for such quarterly period and/or for
the fiscal year to date, and setting forth, in the case of such unaudited
consolidated statements of income and of cash flows, comparative figures for the
related periods in the prior fiscal year, and which shall be certified on behalf
of Holdings by the Chief Financial Officer of Holdings, subject to changes
resulting from normal year-end audit adjustments.
 
(d)          Officer’s Compliance Certificates.
 
At the time of the delivery of the financial statements provided for in
subparts (a), (b) and (c) above, a certificate (a “Compliance Certificate”),
substantially in the form of Exhibit D, and setting forth the calculations
required to establish compliance with the provisions of Section 7.8, signed by
the Chief Financial Officer of Holdings and including a certification that,
(i) no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof and the actions Holdings
has taken or proposes to take with respect thereto, and (ii) the representations
and warranties of the Credit Parties are true and correct in all material
respects on and as of the date of delivery of such Compliance Certificate,
except to the extent that any relate to an earlier specified date, in which
case, such representations shall be true and correct in all material respects as
of the date made.
 
(e)          Budgets and Forecasts.
 
Not later than 90 days after the commencement of each fiscal year of Holdings,
commencing with the fiscal year ending April 3, 2011, a consolidated budget in
reasonable detail for such entire fiscal year and for each of the fiscal
quarters in such fiscal year, and (if and to the extent prepared by management
of Holdings) for any subsequent fiscal years, as customarily prepared by
management for its internal use, such budget to be substantially consistent in
format and scope with the most recent budget previously delivered pursuant to
the Existing Credit Agreement.
 
72

--------------------------------------------------------------------------------


 
(f)          Notices.
 
Promptly, and in any event within three Business Days after:
 
(i)           any Authorized Officer of any Credit Party obtaining knowledge of
the occurrence of any event that constitutes a Default or Event of Default,
notice thereof, which notice shall specify the nature thereof, the period of
existence thereof and what action such Credit Party propose to take with respect
thereto; or
 
(ii)           notice of the occurrence of any event or condition that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(g)          ERISA.
 
Promptly, and in any event within three Business Days after an Authorized
Officer of any Credit Party or any of its Subsidiaries obtaining knowledge of
the occurrence of any of the following, the Borrower will deliver to the
Administrative Agent and each of the Lenders a certificate on behalf of such
Credit Party of an Authorized Officer of the Borrower setting forth the details
as to such occurrence and the action, if any, that such Credit Party or such
Subsidiary of such Credit Party or such ERISA Affiliate is required or proposes
to take, together with any notices required or proposed to be given by such
Credit Party or such Subsidiary of such Credit Party or the ERISA Affiliate to
or filed with the PBGC, a Plan participant or the Plan administrator with
respect thereto:  (i) that a Reportable Event has occurred with respect to any
Plan; (ii) the institution of any steps by any Credit Party, any Subsidiary of
such Credit Party, any ERISA Affiliate, the PBGC or any other Person to
terminate any Plan or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer any such Plan; (iii) the institution of
any steps by any Credit Party, any Subsidiary of such Credit Party or any ERISA
Affiliate to withdraw from any Multiemployer Plan or Multiple Employer Plan, if
such withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA or in Section 4063 of ERISA) in excess of
$15,000,000; (iv) a Prohibited Transaction in connection with any Plan that
could reasonably be expected to give rise to a material liability of any Credit
Party; (v) that a Plan has Unfunded Benefit Liabilities exceeding $15,000,000;
(vi) the cessation of operations at a facility of any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate in the circumstances
described in Section 4062(e) of ERISA:  (vii) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to a Plan
and such Lien has been asserted against a Credit Party or any Subsidiary of a
Credit Party; (viii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; (ix) the
insolvency of or commencement of reorganization proceedings with respect to a
Multiemployer Plan; or (x) the taking of any action by the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing.
 
73

--------------------------------------------------------------------------------


 
(h)          Environmental Matters.
 
Promptly upon, and in any event within three Business Days after, an Authorized
Officer of any Credit Party or any of its Subsidiaries obtaining knowledge
thereof, notice of one or more of the following environmental matters:  (i) any
pending or, to the knowledge of any such Authorized Officer, threatened,
material Environmental Claim against any Credit Party or any of its Subsidiaries
or any Real Property owned or operated by any Credit Party or any of its
Subsidiaries; (ii) any condition or occurrence on or arising from any Real
Property owned or operated by any Credit Party or any of its Subsidiaries that
(A) results in material noncompliance by any Credit Party or any of its
Subsidiaries with any applicable Environmental Law and (B) could reasonably be
expected to form the basis of a material Environmental Claim against any Credit
Party or any of its Subsidiaries or any such Real Property; and (iii) the taking
of any removal or remedial action in response to the actual or alleged release
of any Hazardous Material on any Real Property owned, leased or operated by any
Credit Party or any of its Subsidiaries as required by any Environmental Law,
excluding any Environmental Claim, condition or occurrence, or removal or
remedial action that is not reasonably expected to exceed $1,000,000.  All such
notices shall describe in reasonable detail the nature of the Environmental
Claim, the Credit Party’s or such Subsidiary’s actual or reasonably anticipated
response thereto and, if and to the extent reasonably estimable, a good faith
estimate of the actual or reasonably anticipated exposure in Dollars of such
Credit Party and its Subsidiaries with respect thereto.
 
(i)          Annual, Quarterly and Other Reports.
 
Promptly and in any event within ten days after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that any Credit Party or any of its Subsidiaries furnishes to its
stockholders generally.
 
(j)          Auditors’ Internal Control Comment Letters, etc.
 
Within 90 days after the delivery of the annual financial statements provided
for in subpart (a) above, a copy of each letter or memorandum commenting on
internal accounting controls and/or accounting or financial reporting policies
followed by Holdings and/or any of its Subsidiaries, which is submitted to
Holdings by its independent accountants in connection with any annual audit made
by such independent accountants.
 
(k)          Information Relating to Collateral.
 
At the time of the delivery of the annual financial statements provided for in
subpart (a) above, a certificate of an Authorized Officer of each Credit Party
(i) setting forth any changes to the information required pursuant to the
Perfection Certificates or confirming that there has been no change in such
information since the date of the most recently delivered or updated Perfection
Certificates and (ii) certifying that, except in connection with asset sales or
dispositions that have been permitted pursuant to this Agreement, no Credit
Party nor any of its Subsidiaries has taken any actions (and that each Credit
Party and each of its Subsidiaries are not aware of any actions so taken) to
terminate any UCC financing statements or other filings, recordings or
registrations (including all refilings, rerecordings and reregistrations,
containing a description of the Collateral) that have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above, to the extent such filings, recordings
and reregistrations are necessary to perfect the security interests and Liens
under the Security Documents for a period of not less than 18 months after the
date of such certificate.
 
(l)          Other Notices.
 
Promptly and in any event within ten days after the transmission or receipt
thereof, as applicable, copies of all material or significant notices received
or sent by any Credit Party or any Subsidiary thereof to or from the holders of
any Material Indebtedness or any trustee with respect thereto.
 
74

--------------------------------------------------------------------------------


 
(m)          Other Information.
 
Within a reasonable time, and in any event not longer than ten days, after a
request therefor, such other information or documents (financial or otherwise)
relating to any Credit Party or any of its Subsidiaries as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
from time to time.
 
 
6.2
Books, Records and Inspections.

 
Each of Holdings and the Borrower will, and will cause each of its Subsidiaries
to, (i) keep proper books of record and account, in which full and materially
correct entries shall be made of all financial transactions and the assets and
business of Holdings, the Borrower or such Subsidiary, as the case may be, in
accordance with GAAP; and (ii) permit, at reasonable times during regular
business hours and upon reasonable notice to the Borrower, officers and
designated representatives of the Administrative Agent or any of the Lenders to
visit and inspect any of the properties or assets of any Credit Party and its
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Subsidiary has the right to do so to the extent in the possession
of another Person), to examine the books of account of any Credit Party and any
of its Subsidiaries, and make copies thereof and take extracts therefrom, and to
discuss the affairs, finances and accounts of such Credit Party and of its
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants and independent actuaries, if any, in each case, to the
extent an Authorized Officer is afforded the opportunity to be present, all at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent may request; provided that unless an Event of Default has
occurred and is continuing or unless otherwise agreed to by the Borrower or
Holdings (as applicable) in their reasonable good faith, the Administrative
Agent and its designated representatives shall be limited to one such inspection
each during each fiscal year of Holdings.
 
 
6.3
Insurance.

 
(a)           Each of Holdings and the Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage which, in the reasonable business judgment of management, is
maintained customarily in the Credit Parties’ industry, and (ii) forthwith upon
the Administrative Agent’s written request, furnish to the Administrative Agent
such information about such insurance as the Administrative Agent may from time
to time reasonably request, which information shall be prepared in form and
detail reasonably satisfactory to the Administrative Agent.
 
(b)           To the extent required pursuant to Section 6.3(a) above, each of
Holdings and the Borrower will, and will cause each other Credit Party to, at
all times keep their respective property that is subject to the Lien of any
Security Document insured, and all policies or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
any Credit Party) (i) shall be endorsed to the Administrative Agent’s
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as loss payee (with respect to
Collateral) or, to the extent permitted by applicable law with respect to
liability insurance, as an additional insured), (ii) shall state that such
insurance policies shall not be canceled without 30 days’ prior written notice
thereof by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and
(iv) shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.
 
75

--------------------------------------------------------------------------------



(c)           If any Credit Party shall fail to maintain any insurance in
accordance with this Section, or if any Credit Party shall fail to so endorse
and deliver or deposit all endorsements or certificates with respect thereto,
the Administrative Agent shall have the right (but shall be under no
obligation), to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent on demand, for all actual and reasonable costs and expenses
of procuring such insurance.
 
 
6.4
Payment of Taxes and Claims.

 
Each of Holdings and the Borrower will pay and discharge, and will cause each of
its Subsidiaries to pay and discharge, all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, might become a Lien or charge
upon any properties of any Credit Party or any of its Subsidiaries; provided,
however, that neither such Credit Party nor any of its Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim if (a) it is
being contested in good faith by proper proceedings,  (b) such proceedings have
the effect of suspending the forfeiture or sale of the property or asset and
suspending such property or asset from being subject to any related Lien that
could reasonably be expected to be superior in priority to the Liens of the
Administrative Agent, and (c) such Credit Party or such Subsidiary has
maintained adequate reserves with respect thereto in accordance with
GAAP.  Without limiting the generality of the foregoing, the Borrower will, and
will cause each of its Domestic Subsidiaries to, pay in full all of its wage
obligations to its employees in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207) and any comparable provisions of applicable law.
 
 
6.5
Corporate Franchises.

 
Each of Holdings and the Borrower will do, and will cause each of its
Subsidiaries to do, or cause to be done, all things necessary to preserve and
keep in full force and effect its corporate existence, rights and authority
except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect; provided, however, that nothing in this
Section shall be deemed to prohibit any transaction permitted by
Section 7.2.  Each of Holdings and the Borrower will be, and will cause each of
its Subsidiaries to be, duly qualified and authorized to do business in all
jurisdictions where such Person is required to be so qualified except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.
 
 
6.6
Good Repair.

 
Each of Holdings and the Borrower will, and will cause each of its Subsidiaries
to, ensure that its equipment used in its business in whomsoever’s possession
they may be, is kept in working order and condition, normal wear and tear
excepted, and that from time to time there are made to such equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses.
 
76

--------------------------------------------------------------------------------


 
 
6.7
Compliance with Statutes, etc.

 
Each of Holdings and the Borrower will, and will cause each of its Subsidiaries
to, comply, in all material respects, with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those:  (i) being contested in good faith by appropriate
proceedings, as to which adequate reserves are established to the extent
required under GAAP and (ii) the noncompliance with which could not be
reasonably expected to have, a Material Adverse Effect.
 
 
6.8
Compliance with Environmental Laws.

 
Without limitation of the covenants contained in Section 6.7:
 
(a)           Each of Holdings and the Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all Environmental Laws
applicable to the ownership, lease or use of all Real Property now or hereafter
owned, leased or operated by it, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and an adverse outcome in such
proceedings could not reasonably be expected to have a Material Adverse Effect
or result in liabilities (singly or in the aggregate) in excess of $7,500,000.
 
(b)           No Credit Party nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by such Credit Party or any of its
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in material compliance with applicable
Environmental Laws and in the ordinary course of business.
 
(c)           To the extent required to do so under any applicable order of any
Governmental Authority, each Credit Party will undertake, and cause each of its
Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by such Credit Party or any of its Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all Governmental Authorities, except to the extent that such Credit Party or
such Subsidiary is contesting such order in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP.
 
77

--------------------------------------------------------------------------------


 
 
6.9
Certain Subsidiaries to Join in Subsidiary Guaranty.

 
In the event that at any time after the Closing Date, either Holdings or the
Borrower acquires, creates or has any Domestic Subsidiary that is not already a
party to the Subsidiary Guaranty, the Borrower or Holdings, as applicable, will
promptly, but in any event within 15 Business Days (or such longer period to
which the Administrative Agent may agree in its sole discretion), cause such
Subsidiary to deliver to the Administrative Agent, in sufficient quantities for
the Lenders, (a) a Joinder to the Subsidiary Guaranty (as described in the
Subsidiary Guaranty), duly executed by such Subsidiary, pursuant to which such
Subsidiary joins in the Subsidiary Guaranty as a guarantor thereunder, and (b)
resolutions of the Board of Directors or equivalent governing body of such
Subsidiary, certified by the Secretary or an Assistant Secretary of such
Domestic Subsidiary, as duly adopted and in full force and effect, authorizing
the execution and delivery of such joinder and the other Loan Documents to which
such Subsidiary is, or will be a party, together with such other corporate
documentation and an opinion of counsel as the Administrative Agent shall
reasonably request, in each case, in form and substance reasonably satisfactory
to the Administrative Agent; provided, however, that, notwithstanding the
foregoing, a Domestic Subsidiary shall not be required to become a party to the
Subsidiary Guaranty so long as (A) such Domestic Subsidiary is a Non-Material
Subsidiary, and (B) the aggregate of the total assets of all such Domestic
Subsidiaries that are Non-Material Subsidiaries and that are not Credit Parties
shall not exceed $25,000,000.
 
 
6.10
Additional Security; Further Assurances.

 
(a)          Additional Security.
 
Subject to subpart (b) below, in the event any Credit Party acquires, owns or
holds, an interest in any personal property that is not at the time included in
the Collateral, the Borrower will promptly notify the Administrative Agent in
writing of such event, identifying the property or interests in question, and
the Borrower will, or will cause such Credit Party to, within 15 Business Days
(or such longer period to which the Administrative Agent may agree in its sole
discretion) following request by the Administrative Agent, grant to the
Administrative Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) a Lien on such personal property pursuant to the terms of
such security agreements, assignments or other documents as the Administrative
Agent deems appropriate (collectively, the “Additional Security Documents”) or a
joinder in any existing Security Document.  Furthermore, the Borrower shall
cause to be delivered to the Administrative Agent such opinions of counsel,
corporate resolutions, a Perfection Certificate and other related documents as
may be reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
(b)          Foreign and Non-Material Subsidiaries.
 
Notwithstanding anything in subpart (a) above or elsewhere in this Agreement to
the contrary, (i) a Subsidiary shall not be required to become a party to any of
the Security Documents so long as (A) such Subsidiary is a Non-Material
Subsidiary, and (B) the aggregate of the total assets of all such Non-Material
Subsidiaries that are not Credit Parties shall not exceed $25,000,000, (ii) no
Credit Party shall be required at any time to pledge (or cause to be
pledged) (A) more than 65% of the voting Equity Interests of any first tier
Foreign Subsidiary, or any of the Equity Interests of any other Foreign
Subsidiary, or to cause a Foreign Subsidiary to join in the Subsidiary Guaranty
or to become a party to the Security Agreement or any other Security Document or
(B) any Equity Interests of any Foreign Subsidiary that is a Non-Material
Subsidiary, and (iii) the pledge of 65% of the voting Equity Interests of any
first tier Foreign Subsidiary described in the foregoing clause (ii) shall (A)
not be required unless the revenues attributable to all Foreign Subsidiaries are
equal to or in excess of 25% of the consolidated revenues of the Borrower and
its Subsidiaries, as disclosed and set forth in the most recent Compliance
Certificate delivered pursuant to Section 6.1 (d) in respect of the quarterly
financial statements required to be delivered pursuant to Section 6.1(c), (the
“Foreign Subsidiary Revenue Threshold”), and (B) subject to the foregoing clause
(A), only be required in respect of (1) first tier Foreign Subsidiaries that
account for 5% or greater of such consolidated revenues and (2) first tier
Foreign Subsidiaries that account for 80% or greater of the aggregate revenues
of all Foreign Subsidiaries.
 
78

--------------------------------------------------------------------------------


 
(c)          Further Assurances.
 
Each of Holdings and the Borrower will, and will cause each of its Subsidiaries
to, at the expense of the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Administrative Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
may reasonably require, in each case in order to grant, preserve, protect and
perfect the validity and priority of the security interests created or intended
to be created by the Security Documents, or to correct any errors, under United
States law.
 
(d)          Non-Perfection in Certain Items of Collateral.
 
Notwithstanding anything in this Section or elsewhere in this Agreement or any
other Loan Document to the contrary, to the extent that the Administrative
Agent, in its sole discretion, determines that the expense associated with
perfecting, recording or filing the security interests or Liens granted or to be
granted pursuant to any Security Document in any item of Collateral exceeds the
benefits to the Administrative Agent, the Lenders and the other parties, if any,
secured thereby, attained or to be attained by such perfection, recording or
filing, the Administrative Agent may waive the requirement of perfecting,
recording or filing such security interest or Lien in such Collateral.
 
(e)          Additional Mortgaged Property.
 
To the extent not otherwise provided in Section 7.3(j) hereof, if at any time
after the Closing Date any Credit Party shall own any Real Property other than
Leaseholds (each an “Additional Mortgaged Property”), such Credit Party shall,
upon the request of the Administrative Agent, deliver to the Administrative
Agent the following:
 
(i)              an executed Mortgage, in one of the forms attached hereto as
Exhibit J, as appropriate;
 
(ii)            a Mortgage Policy issued by a Title Company, in an amount not
less than the amount reasonably required therefor by the Administrative Agent
(taking into account the estimated value of the property involved), insuring the
Administrative Agent that the applicable Mortgage creates a valid and
enforceable first priority mortgage lien on the respective Additional Mortgaged
Property encumbered thereby and confirming that fee simple title to such
Additional Mortgaged Property is vested in the applicable Credit Party, which
Mortgage Policy shall include such endorsements and affirmative coverage as
reasonably required by the Administrative Agent, all of the foregoing in form
and substance reasonably satisfactory to the Administrative Agent;
 
79

--------------------------------------------------------------------------------


 
(iii)           a title report issued by the Title Company with respect thereto
dated not more than 30 days prior to the date of the Mortgage Policy and
satisfactory in form and substance to the Administrative Agent;
 
(iv)            copies of all recorded documents listed as exceptions to title
or otherwise referred to in the Mortgage Policy or in such title report, to the
extent available from the applicable public records or the records of the Title
Company or the Credit Parties;
 
(v)             a Phase I environmental report, in form and substance reasonably
satisfactory to the Administrative Agent, and to the extent in existence, all
other reports prepared by independent environmental engineering or consulting
firms with respect such Additional Mortgaged Property, in each case, with
reliance language therein reasonably satisfactory to the Administrative Agent
or, in the alternative, with a reliance letter addressed and reasonably
satisfactory to the Administrative Agent;
 
(vi)            a completed FEMA Standard Flood Hazard Determination for such
Mortgaged Property; and
 
(vii)           an A.L.T.A. survey, in form and substance reasonably
satisfactory to the Administrative Agent, and sufficient to allow the Title
Company to issue the Mortgage Policy without a survey exception and with such
endorsements and affirmative coverage as reasonably required by the
Administrative Agent.
 
 
6.11
Casualty and Condemnation

 
If any Event of Loss results in Net Cash Proceeds (whether in the form of
insurance proceeds, a condemnation award or otherwise), a portion or all of
which is required to be applied as a prepayment of the Loans pursuant to
Section 2.12(b), the Administrative Agent is authorized to collect such Net Cash
Proceeds from any and all third parties and, if received by any Credit Party,
the Borrower and Holdings will, or will cause any applicable Credit Party to,
pay over such Net Cash Proceeds to the Administrative Agent for application to
the Loans pursuant to Section 2.12(b) (it being understood that the forgoing
Section 6.11 shall not be applicable to the extent any such Credit Party is
permitted to retain possession of any such Net Cash Proceeds in accordance with
such Section 2.12(b)).
 
 
6.12
Certain Post-Closing Obligations.

 
(a)          Foreign Stock Pledges.
 
If and only to the extent required by Section 6.10(b), within 180 days of the
delivery of the Closing Certificate disclosing the Foreign Subsidiary Revenue
Threshold had been met (or such later date consented to by the Administrative
Agent in its reasonable credit judgment), the Borrower shall provide to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, appropriate documentation to effectuate the pledge of 65% of the voting
Equity Interests and 100% of the non-voting Equity Interest of any first tier
Foreign Subsidiary of Holdings.
 
80

--------------------------------------------------------------------------------


 
(b)          Real Estate Documents.
 
On or before the date that is 30 days after the Closing Date (or such later date
approved by the Administrative Agent in its reasonable credit judgment), each
Credit Party shall provide to the Administrative Agent a Mortgage with respect
to its Real Property owned on the Closing Date, along with each of the other
items required to be delivered in connection with each Mortgage pursuant to
Section 6.10(e), including, without limitation, evidence of adequate flood
insurance.  So long as such Mortgage is not in effect, no Collateral having a
value in excess of $500,000 in the aggregate shall be located on such property.
 
(c)          Collateral Access Agreements.
 
To the extent requested by the Administrative Agent, Holdings and the Borrower
will, and each of them will cause each of its Subsidiaries to, use commercially
reasonable efforts to promptly (and in any event within 60 days following such
request) obtain, Collateral Access Agreements with respect to any location at
which any tangible items of Collateral with a value in excess of $500,000 are
located.
 
Section 7
NEGATIVE COVENANTS

 
Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter for so long as this Agreement is in effect and until
such time as the Revolving Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations (other than contingent indemnification obligations not yet due and
payable) incurred hereunder and under the other Loan Documents, have been paid
in full:
 
 
7.1
Changes in Business.

 
No Credit Party nor any of its Subsidiaries will engage in any business if, as a
result, the general nature of the business, taken on a consolidated basis, that
would then be engaged in by such Credit Party and its Subsidiaries, would be
materially and substantially changed from the business engaged in by such Credit
Party and its Subsidiaries on the Closing Date or not otherwise ancillary,
complementary or a reasonable extension thereof.
 
 
7.2
Consolidation, Merger, Acquisitions, Asset Sales, etc.

 
Neither Holdings nor the Borrower will, nor will either of them permit any
Subsidiary to, (i) wind up, liquidate or dissolve its affairs, (ii) enter into
any transaction of merger or consolidation, (iii) make or otherwise effect any
Acquisition, (iv) make or otherwise effect any Asset Sale, or (v) agree in
writing to do any of the foregoing at any future time, except that, if no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, each of the following shall be permitted:
 
(a)           the merger, consolidation or amalgamation of (i) any Subsidiary of
the Borrower with or into the Borrower, provided the Borrower is the surviving
or continuing or resulting corporation; (ii) any Subsidiary of the Borrower with
or into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary
of the Borrower with or into any other Foreign Subsidiary of the Borrower;
 
81

--------------------------------------------------------------------------------


 
(b)           the merger, consolidation or amalgamation of the Borrower with or
into Holdings, provided that Holdings is the surviving entity (it being agreed
that in the event such a transaction occurs (i) Holdings shall become the
Borrower for all purposes under this Agreement, (ii) Section 7.13 of the Credit
Agreement shall no longer be effective and (iii) each other provision of this
Agreement applicable to either Holdings or the Borrower shall then be applicable
to Holdings).
 
(c)           the merger of any Domestic Subsidiary that is not required to be a
Subsidiary Guarantor hereunder into another Domestic Subsidiary that is not
required to be a Subsidiary Guarantor;
 
(d)           the voluntary dissolution or liquidation of any Subsidiary that is
an inactive or dormant Non-Material Subsidiary;
 
(e)           any Asset Sale by (i) the Borrower to any other Credit Party,
(ii) any Subsidiary of the Borrower to any Credit Party, or (iii) any Foreign
Subsidiary of the Borrower to any other Foreign Subsidiary of the Borrower;
 
(f)            [Reserved];
 
(g)           the Borrower or any Subsidiary may make any Permitted Acquisition,
provided that all of the conditions contained in such definition are satisfied;
and
 
(h)           in addition to any Asset Sale permitted above, the Borrower or any
of its Subsidiaries may consummate any Asset Sale, provided that:  (i) in the
case of any Asset Sale involving consideration of $5,000,000 or more but less
than $10,000,000, the Borrower shall provide to the Administrative Agent,
within 30 days of  the consummation of such Asset Sale, a description of such
Asset Sale, notice of the date such Asset Sale was consummated, a description of
the sale price or other consideration for such Asset Sale and such other
information as the Administrative Agent shall reasonably request;  (ii) in the
case of any Asset Sale involving consideration in excess of $10,000,000, at
least five Business Days prior to the date of completion of such Asset Sale, the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate of an Authorized Officer of the Borrower, which certificate shall
contain (A) a description of the proposed Asset Sale, the date such Asset Sale
is scheduled to be consummated, the estimated sale price or other consideration
for such Asset Sale, and (B) a certification that no Default or Event of Default
has occurred and is continuing, or would result from the consummation of such
Asset Sale; (iii) in all cases, if such Asset Sale involves consideration in
excess of $5,000,000, the consideration for each such Asset Sale represents fair
value and at least 90% of such consideration consists of cash; and (iv) in all
cases, the aggregate amount of all Asset Sales made pursuant to this
Section 7.2(h) during any fiscal year of Holdings shall not exceed $25,000,000.
 
 
7.3
Liens.

 
Neither Holdings nor the Borrower will, nor will either of them permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of Holdings, the Borrower or any
such Subsidiary whether now owned or hereafter acquired, except that the
foregoing shall not apply to:
 
(a)           any Standard Permitted Lien;
 
82

--------------------------------------------------------------------------------


 
(b)           Liens in favor of Designated Hedge Creditors arising under
Designated Hedge Agreements;
 
(c)           Liens in existence on the Closing Date that are listed in Schedule
7.3 hereto and extensions or renewals of such Liens, so long as such Liens being
extended or renewed do not extend to any other property or assets other than
proceeds and replacements and the aggregate principal amount of Indebtedness
secured by such Liens is not increased;
 
(d)           Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Subsidiary, provided that (A)
such Liens only secure Indebtedness permitted by Section 7.4(c), (B) such Liens
and the Indebtedness secured thereby are incurred prior to or within 30 days
after such acquisition or the completion of such construction or improvement,
(C) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets, and (D) such Liens shall
not apply to any other property or assets of the Borrower or any Subsidiary; or
(ii) arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any such Liens, provided that the principal amount of
such Indebtedness is not increased and such Indebtedness is not secured by any
additional assets other than proceeds and replacements;
 
(e)           Liens (i) on fixed or capital assets and other assets that are not
current assets in connection with Indebtedness assumed pursuant to
Section 7.4(d); or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that, in the
case of both (i) and (ii) above, the principal amount of such Indebtedness is
not increased and such Indebtedness is not secured by any additional assets of
the Borrower or any of its Subsidiaries other than proceeds and replacements;
 
(f)           Liens securing Indebtedness permitted pursuant to Section 7.4(e),
provided that (i) such Liens shall not apply to any other property or assets of
Holdings or any Subsidiary, and (ii) in the case of Holdings or any Domestic
Subsidiary, such Liens are only placed on fixed or capital assets or other
assets that are not current assets;
 
(g)           vendor Liens granted in the ordinary course of business in
connection with the customary terms for purchase of materials, supplies and
equipment in European countries;
 
(h)           in addition to any Lien permitted pursuant to any of the foregoing
subparts, liens securing obligations not in excess of the aggregate amount of
$1,000,000, not incurred in connection with the borrowing of money;
 
(i)           any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Designated Hedge Agreement; and
 
(j)           Liens that are placed on newly acquired Real Property by the
issuer of a letter of credit or other credit enhancer in connection with an
industrial revenue bond financing or other comparable state incentive financing
for such acquisition by the Borrower or any Subsidiary thereof so long
as:  (i) the Indebtedness secured thereby does not exceed the value of such Real
Property and any improvements to be financed by such industrial revenue bonds,
(ii) such Liens shall not encumber any other assets of the Credit Parties or
their Subsidiaries, and (iii) if such Real Property contains operating assets of
the Credit Parties or their Subsidiaries, the Administrative Agent shall have
received an appropriate Collateral Access Agreement with respect to such Real
Property.  Each of Holdings and the Borrower shall, and shall cause each of its
Subsidiaries to, use its commercially reasonable efforts to grant to the
Administrative Agent, on behalf of the Secured Creditors (as defined in the
Security Agreement), a second Mortgage in any such Real Property in accordance
with the requirements of the Security Agreement.
 
83

--------------------------------------------------------------------------------


 
 
7.4
Indebtedness.

 
Neither Holdings, nor the Borrower will, nor will either of them permit any
Subsidiary to, contract, create, incur, assume or suffer to exist any
Indebtedness of any Credit Party or any of its Subsidiaries, except:
 
(a)           Indebtedness incurred under this Agreement and the other Loan
Documents;
 
(b)           the Indebtedness existing on the Closing Date and set forth on
Schedule 7.4 hereto, and any refinancing, extension, renewal or refunding of any
such Indebtedness not involving an increase in the principal amount thereof;
 
(c)           (i) Indebtedness consisting of Capitalized Lease Obligations of
the Borrower and its Subsidiaries, (ii) Indebtedness secured by a Lien referred
to in Section 7.3(d), and (iii) any refinancing, extension, renewal or refunding
of any such Indebtedness not involving an increase in the principal amount
thereof, provided the aggregate outstanding principal amount (using Capitalized
Lease Obligations in lieu of principal amount, in the case of any Capital Lease)
of Indebtedness permitted by this subpart (c) shall not exceed $25,000,000 at
any time:
 
(d)           Indebtedness assumed in connection with a Permitted Acquisition,
provided that (i) such Indebtedness was not incurred in contemplation of such
Permitted Acquisition, (ii) no Default or Event of Default shall then exist or
immediately after incurring any of such Indebtedness will exist, (iii) the
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.8 both immediately before and after giving pro
forma effect to the incurrence of such Indebtedness, (iv) the aggregate
principal amount of such Indebtedness assumed in connection with any one
Permitted Acquisition shall not exceed $15,000,000, and (v) the aggregate
principal amount of such Indebtedness assumed in connection with all Permitted
Acquisitions since the Closing Date shall not exceed $50,000,000;
 
(e)           Indebtedness (including Redeemable Stock) issued by Holdings, the
Borrower or any Subsidiary thereof to the seller or sellers of an entity being
acquired in connection with a Permitted Acquisition, provided that (i) no
Default or Event of Default shall then exist or immediately after incurring any
of such Indebtedness will exist, (ii) the Borrower and its Subsidiaries shall be
in compliance with the financial covenants set forth in Section 7.8 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness, and (iii) the aggregate principal amount of all such Indebtedness
outstanding at any time shall not exceed $25,000,000:
 
(f)           Indebtedness constituting Permitted Foreign Subsidiary Loans and
Investments;
 
(g)          [Reserved];
 
 
84

--------------------------------------------------------------------------------

 
(h)          any intercompany loans and Capital Leases (i) made by the Borrower
or any Subsidiary to any Credit Party; or (ii) made by any Foreign Subsidiary to
any other Foreign Subsidiary;
 
(i)           Indebtedness of the Borrower and its Subsidiaries under Hedge
Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes;
 
(j)           Indebtedness constituting Guaranty Obligations permitted by
Section 7.5;
 
(k)          Indebtedness issued pursuant to the Parent Equity-Linked
Securities, provided that:  (i) the aggregate original principal amount at
issuance of all such Indebtedness does not exceed $150,000,000; and (ii) the
scheduled maturity of such Indebtedness is no earlier than six months after the
Revolving Facility Termination Date as is in effect at the time of
determination, (iii) such Indebtedness is unsecured and (iv) prior the
Borrower’s issuance of the Parent Equity-Linked Securities, the Administrative
Agent shall have provided its written consent to the material terms thereof,
including, without limitation, those terms that address rights to
convertibility, such consent not to be unreasonably withheld (it being agreed
that the Administrative Agent shall not request a fee from the Borrower for
providing such consent).
 
(l)           other Indebtedness of the Borrower to the extent not permitted by
any of the foregoing clauses, provided that (i) no Default or Event of Default
shall then exist or immediately after incurring any of such Indebtedness will
exist, (ii) the Borrower and its Subsidiaries shall be in compliance with the
covenant set forth in the financial covenants set forth in Section 7.8 both
immediately before and after giving pro forma effect to the incurrence of such
Indebtedness, and (iii) the aggregate principal amount of all such Indebtedness
outstanding at any time shall not exceed $10,000,000; and
 
(m)         other Indebtedness of the Borrower to the extent not permitted by
any of the foregoing clauses, provided that (i) no Default or Event of Default
shall then exist or immediately after incurring any of such Indebtedness will
exist, (ii) such Indebtedness shall constitute Subordinated Indebtedness,
(iii) the Borrower and its Subsidiaries shall be in compliance with the covenant
set forth in the financial covenants set forth in Section 7.8 both immediately
before and after giving pro forma effect to the incurrence of such Indebtedness,
and (iv) the aggregate principal amount of all such Indebtedness outstanding at
any time shall not exceed $50,000,000.
 
 
7.5
Investments and Guaranty Obligations .

 
Neither Holdings nor the Borrower will, nor will either of them permit any
Subsidiary to, directly or indirectly, (i) make or commit to make any Investment
or (ii) be or become obligated under any Guaranty Obligations, except:
 
(a)          Investments by the Borrower or any of its Subsidiaries in cash and
Cash Equivalents;
 
(b)          any endorsement of a check or other medium of payment for deposit
or collection, or any similar transaction in the normal course of business;

 
85

--------------------------------------------------------------------------------

 

(c)          the creation and holding by the Borrower and its Subsidiaries of
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;
 
(d)          any Permitted Creditor Investment;
 
(e)          loans and advances to employees for business-related travel
expenses, moving expenses, costs of replacement homes, business machines or
supplies, automobiles and other similar expenses, in each case incurred in the
ordinary course of business, provided the aggregate outstanding amount of all
such loans and advances shall not exceed $1,000,000 at any time;
 
(f)           to the extent not permitted by any of the other subparts in this
Section, Investments existing as of the Closing Date and described on Schedule
7.5 hereto;
 
(g)         any Guaranty Obligations of the Borrower or any Subsidiary in favor
of the Administrative Agent, each LC Issuer and the Lenders and any other
Benefited Creditor in respect of any Designated Hedge Agreement pursuant to the
Loan Documents;
 
(h)          Investments of the Borrower and its Subsidiaries in Hedge
Agreements permitted to be to entered into pursuant to this Agreement;
 
(i)           Investments (i) of the Borrower or any of its Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of the Borrower in any Credit
Party made after the Closing Date, (ii) of any Credit Party in any other Credit
Party (other than the Borrower) made after the Closing Date, or
(iii) constituting Permitted Foreign Subsidiary Loans and Investments;
 
(j)           Investments of any Foreign Subsidiary in any other Subsidiary of
the Borrower;
 
(k)          intercompany loans and advances permitted by Section 7.4(f);
 
(l)           the Acquisitions permitted by Section 7.2;
 
(m)         any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party which Indebtedness is permitted by
Section 7.4;
 
(n)          Investments of the Borrower and its Subsidiaries, not to exceed
$5,000,000 in the aggregate at any time, in corporate bonds with maturities of
not more than four years so long as such bonds are rated at least BBB by S&P or
Baa2 by Moody’s; and
 
(o)          other Investments by the Borrower or any Subsidiary of the Borrower
in any other Person (other than the Borrower or any of its then existing
Subsidiaries) made after the Closing Date and not permitted pursuant to the
foregoing subparts, provided that (i) at the time of making any such Investment
no Default or Event of Default shall have occurred and be continuing, or would
result therefrom, and (ii) the maximum cumulative amount of all such Investments
that are so made pursuant to this subpart and outstanding at any time shall not
exceed an aggregate of $10,000,000, taking into account the repayment of any
loans or advances comprising such Investments.
 

 
86

--------------------------------------------------------------------------------

 
 
 
7.6
[Reserved].

 
 
7.7
Restricted Payments.

 
Neither Holdings nor the Borrower will, nor will either of them permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except:
 
(a)          Holdings or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);
 
(b)           (i) any Subsidiary of the Borrower may declare and pay or make
Capital Distributions to the Borrower or any Subsidiary of the Borrower,
(ii) any Foreign Subsidiary of the Borrower may declare and pay or make Capital
Distributions to any other Foreign Subsidiary or to any Credit Party, and
(iii) the Borrower may declare and pay or make Capital Distributions in cash to
Holdings, but only in the amounts necessary for Holdings to make permitted
Capital Distributions in accordance with this Section 7.7 and solely to the
extent that Holdings will promptly make those Capital Distributions to its
shareholders;
 
(c)          the Borrower may make (or may dividend to Holdings so that Holdings
may make):
 
(i)           regularly scheduled payments of interest with respect to the
Indebtedness outstanding under the Parent Equity-Linked Security Documents; and
 
(ii)           prepayment in whole or in part of any Indebtedness incurred
pursuant to the Parent Equity-Linked Security Documents (or other redemption,
repurchase, retirement, direct or indirect of such Indebtedness, or the exercise
of any right of legal defeasance, covenant defeasance or similar right with
respect thereto); provided that (x) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (y) after giving
effect thereto, the Total Leverage Ratio would be less than 3.00 to 1.00, and in
connection therewith, proceeds of Loans may be used to make such prepayment, so
long as, at the time of such prepayment, and after giving effect to such
Loans.  the sum of the Unused Total Revolving Commitment and Unrestricted Cash
of the Borrower less the aggregate principal amount of Swing Loans outstanding
at such time is not less than $50,000,000;
 
(d)          the Borrower may make regularly scheduled payments of interest with
respect to any Subordinated Indebtedness incurred pursuant to Section 7.4(m);
and
 
(e)          Holdings may declare and pay or make Capital Distributions,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower will be in compliance
with the financial covenants set forth in Section 7.8 after giving pro forma
effect to each such Capital Distribution, and (iii) the aggregate amount of all
Capital Distributions made by the Borrower during any fiscal year shall not
exceed $10,000.000;
 

 
87

--------------------------------------------------------------------------------

 

 
7.8
Financial Covenants.

 
(a)          Total Leverage Ratio.
 
The Borrower will not permit at any time the Total Leverage Ratio of Holdings to
be greater than 3.25 to 1.00.
 
(b)          Fixed Charge Coverage Ratio.
 
The Borrower will not permit at any time the Fixed Charge Coverage Ratio of
Holdings to be less than 1.50 to 1.00.
 
 
7.9
Limitation on Certain Restrictive Agreements.

 
Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist or
become effective, any “negative pledge” covenant or other agreement, restriction
or arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Credit Party or any Subsidiary to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness
or (b) the ability of any such Subsidiary to make Capital Distributions or any
other interest or participation in its profits owned by any Credit Party or any
Subsidiary of any Credit Party, or pay any Indebtedness owed to any Credit Party
or a Subsidiary of any Credit Party, or to make loans or advances to any Credit
Party or any of the Credit Parties’ other Subsidiaries, or transfer any of its
property or assets to any Credit Party or any of the Credit Parties’ other
Subsidiaries, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (iv) customary provisions restricting assignment
of any licensing agreement entered into in the ordinary course of business,
(v) customary provisions restricting the transfer or further encumbering of
assets subject to Liens permitted under Sections 7.3(c), 7.3(d), 7.3(e) and
7.3(f), (vi) customary restrictions affecting only a Subsidiary under any
agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 7.4, (vii) restrictions affecting any Foreign
Subsidiary under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to Section 7.4, and customary restrictions
contained in “comfort” letters and guarantees of any such Indebtedness,
(viii) any document relating to Indebtedness secured by a Lien permitted by
Section 7.3, insofar as the provisions thereof limit grants of junior liens on
the assets securing such Indebtedness, and (ix) any Operating Lease or Capital
Lease, insofar as the provisions thereof limit grants of a security interest in,
or other assignments of, the related leasehold interest to any other Person.
 
 
7.10
Transactions with Affiliates.

 
Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to, enter into any transaction or series of transactions with any
Affiliate (other than, in the case of the Borrower, any Subsidiary, and in the
case of a Subsidiary, the Borrower or another Subsidiary) other than pursuant to
the reasonable requirements of any such Credit Party’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to such Credit
Party or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate.
 

 
88

--------------------------------------------------------------------------------

 

 
7.11
Plan Terminations, Minimum Funding, etc.

 
Neither Holdings nor the Borrower will, nor will they permit any other Credit
Party or any ERISA Affiliate to, (i) terminate any Plan or Plans in a
non-standard termination (other than a Multiple Employer Plan or partially or
totally withdraw from a Multiemployer Plan)  that could reasonably be expected
to result in liabilities of the Credit Parties or any ERISA Affiliate, together
with all aggregate liabilities under clause (ii) hereof, in excess of
$15,000,000 in the aggregate, (ii) permit to exist one or more events or
conditions that present a material risk of the termination by the PBGC of any
Plan or Plans with respect to which any Credit Party or any Subsidiary of any
Credit Party or ERISA Affiliate would, in the event of such termination, incur
liability, together with all aggregate liabilities under clause (i) hereof,  in
excess of $15,000,000 in the aggregate, (iii) fail to materially comply with the
minimum funding standards of ERISA and the Code with respect to any Plan (other
than a Multiple Employer Plan or a Multiemployer Plan), or (iv) fail to satisfy
all material contribution obligations in respect of any Multiemployer Plan or
Multiple Employer Plan.
 
 
7.12
Modifications to Certain Agreements.

 
Once the initial Parent Equity-Linked Security Documents are executed or the
Parent Equity-Linked Securities issued, neither Holdings nor the Borrower will,
nor will they permit any of their Subsidiaries to, amend, restate, supplement or
otherwise modify, in a manner which is adverse in any material respect to the
Administrative Agent or the Lenders, or enter into any consent or waiver with
respect to which is adverse in any material respect to the Administrative Agent
or the Lenders, the Parent Equity-Linked Securities or the other Parent
Equity-Linked Security Documents without the prior written consent of the
Administrative Agent.
 
 
7.13
Activities of Holdings.

 
Holdings shall not engage in any trade or business or incur any Indebtedness
other than to (i) hold, manage and direct its equity and debt positions in the
Borrower and to perform its obligations under existing arrangements with its
stockholders (ii) as required by law as a publicly registered company and
(iii) as a party to this Agreement and the Loan Documents, and take actions in
each case incident thereto.
 
 
7.14
Anti-Terrorism Laws.

 
Neither Holdings nor the Borrower will, nor will they permit any of their
Subsidiaries to be in violation of any law or regulation, or identified in any
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act),
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Credit Parties.
 
Section 8 
EVENTS OF DEFAULT

 
 
8.1
Events of Default.

 
Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):
 
(a)           Payments:  the Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for three or
more Business Days, in the payment when due of any interest on the Loans, or any
Fees or any other Obligations; or
 

 
89

--------------------------------------------------------------------------------

 

(b)           Representations, etc.:  any representation, warranty or statement
made by the Borrower, Holdings or any other Credit Party herein or in any other
Loan Document or in any statement, agreement, instrument or certificate
delivered or required to be delivered pursuant hereto or thereto shall prove to
be untrue in any material respect on the date as of which made or deemed made;
or
 
(c)           Certain Covenants:  the Borrower or Holdings shall default in the
due performance or observance by it of any term, covenant or agreement contained
in Sections 6.1, 6.9, 6.10 (excluding Section 6.10(c)), 6.12 or Section 7 of
this Agreement; or
 
(d)           Other Covenants:  the Borrower or Holdings shall default in the
due performance or observance by it of any term, covenant or agreement contained
in this Agreement or any other Loan Document, other than those referred to in
Section 8.1(a) or 8.1(b) or 8.1(c) above, and such default is not remedied
within 30 days after the earlier of (i) an Authorized Officer of any Credit
Party obtaining knowledge of such default or (ii) the Borrower receiving written
notice of such default from the Administrative Agent; or
 
(e)           Cross Default Under Other Agreements:  any Credit Party or any of
its Subsidiaries shall default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness the effect of which is to cause, or
permit the holder(s) of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or (ii) default in the
observance or performance of any agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto (and all grace periods applicable to such
observance, performance or condition shall have expired), or any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or any such Material Indebtedness of such Credit Party or any of its
Subsidiaries shall be declared to be due and payable, or shall be required to be
prepaid (other than by a regularly scheduled required prepayment or redemption,
prior to the stated maturity thereof or by a mandatory prepayment required as a
result of the issuance of additional debt or equity); or
 
(f)           Invalidity of Loan Documents; Liens:  (i) any material provision
of any Loan Document, and for any reason other than as expressly permitted
hereunder or under such Loan Document or satisfaction in full of all the
Obligations, ceases to be in full force and effect; (ii) any Credit Party
contests in any manner the validity or enforceability of any provision of any
Loan Document to which it is a party and which has not been terminated in
accordance with its terms; (iii) any Credit Party denies that it has any or
further liability or obligation under any Loan Document to which it is a party
and which has not been terminated in accordance with its terms, or purports to
revoke, terminate or (other than in accordance with its terms) rescind any Loan
Document; or (iv) the Administrative Agent shall not have or shall cease to have
a valid and perfected Lien (with respect to Intellectual Property, to the extent
perfection may be achieved under United States law and provided that additional
filings may have yet to be made to perfect the Lien with respect to any
Copyright, Patent or Trademark acquired by the Credit Parties after the Closing
Date) in any Collateral purported to be covered by the Security Documents with
the priority required by this Agreement and the relevant Security Document (or
shall no longer be prior to any Lien specified in clauses (i) or (viii) of the
definition of Standard Permitted Lien herein), in each case for any reason; or
 

 
90

--------------------------------------------------------------------------------

 

(g)          Judgments:  one or more judgments, orders or decrees shall be
entered against any Credit Party and/or any of its Subsidiaries involving a
liability (other than a liability covered by insurance, as to which the carrier
has adequate claims paying ability and has not effectively reserved its rights)
of $2,000,000 or more in the aggregate for all such unvacated.  undischarged,
unstayed or unbonded (as set forth below) judgments, orders and decrees for the
Borrower and its Subsidiaries, and any such judgments or orders or decrees shall
not have been (i) duly paid, or (ii) vacated, discharged or stayed or bonded
pending appeal within 30 days (or such longer period, not in excess of 60 days,
during which enforcement thereof, and the filing of any judgment lien, is
effectively stayed or prohibited) from the entry thereof; or
 
(h)          Insolvency Event:  any Insolvency Event shall occur with respect to
any Credit Party or any Subsidiary of any Credit Party; or
 
(i)           ERISA:  (i) any of the events described in clauses (i) through (x)
of Section 6.1(g) shall have occurred which result in or could reasonably be
expected to result in liabilities of the Credit Parties in excess of $15,000,000
in the aggregate for all such events or (ii) there shall result any event which
gives rise to a Lien under Section 302(f) or any other applicable section of
ERISA with respect to obligations in excess of $3,000,000 in the aggregate (it
being understood that the forgoing provision shall in no way modify the
requirements of Section 6.1(g)); or
 
(j)           Change of Control:  there occurs a Change of Control.
 
 
8.2
Remedies.

 
Upon the occurrence of any Event of Default, and at any time thereafter, if any
Event of Default shall then be continuing, the Administrative Agent shall, upon
the written request of the Required Lenders, by written notice to the Borrower,
take any or all of the following actions:
 
(a)          declare the Revolving Commitments terminated, whereupon the
Revolving Commitment of each Lender shall forthwith terminate immediately
without any other notice of any kind;
 
(b)          declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreements) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; or
 
(c)          exercise any other right or remedy available under any of the Loan
Documents or applicable law;
 
provided that, if an Event of Default specified in Section 8.1(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

 
91

--------------------------------------------------------------------------------

 
 
 
8.3
Application of Certain Payments and Proceeds.

 
All payments and other amounts received by the Administrative Agent or any
Lender through the exercise of remedies hereunder or under the other Loan
Documents shall, unless otherwise required by the terms of the other Loan
Documents or by applicable law, be applied as follows
 
(i)           first, to the payment of that portion of the Obligations
constituting fees, indemnities and expenses and other amounts (including
attorneys’ fees and amounts due under Section 3) payable to the Administrative
Agent in its capacity as such;
 
(ii)        second, to the payment of that portion of the Obligations
constituting fees, indemnities and expenses (including attorneys’ fees and
amounts due under Section 3) payable to each Lender or each LC Issuer, ratably
among them in proportion to the aggregate of all such amounts:
 
(iii)       third, to the payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Unpaid Drawings with
respect to Letters of Credit, ratably among the Lenders in proportion to the
aggregate of all such amounts;
 
(iv)         fourth, pro rata to the payment of (A) that portion of the
Obligations constituting unpaid principal of the Loans and Unpaid Drawings,
ratably among the Lenders and each LC Issuer in proportion to the aggregate of
all such amounts, and (B) the amounts due to (1) Lenders and their Affiliates in
respect of Banking Services Obligations and (2) Designated Hedge Creditors under
Designated Hedge Agreements subject to confirmation by the Administrative Agent
that any calculations of termination or other payment obligations are being made
in accordance with normal industry practice;
 
(v)          fifth, to the Administrative Agent for the benefit of each LC
Issuer to cash collateralize the Stated Amount of outstanding Letters of Credit;
 
(vi)        sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders,
the Designated Hedge Creditors and the Lenders and their Affiliates in respect
of Banking Services Obligations ratably based upon the respective aggregate
amounts of all such Obligations owing to them on such date; and
 
(vii)        finally, any remaining surplus after all of the Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

 
92

--------------------------------------------------------------------------------

 

Section 9 
THE ADMINISTRATIVE AGENT AND OTHER AGENTS

 
 
9.1
Appointment.

 
Each Lender hereby irrevocably designates and appoints JPMCB to act as specified
herein and in the other Loan Documents, and each such Lender hereby irrevocably
authorizes JPMCB as the Administrative Agent for such Lender, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to, the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  The Administrative Agent agrees to act as such upon the
express conditions contained in this Section.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor any fiduciary relationship with any Lender or
LC Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.  Except for Section 9.11, the provisions of
this Section are solely for the benefit of the Administrative Agent and the
Lenders, and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions hereof.  In performing its functions and duties under
this Agreement, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for the Borrower or any of
its Subsidiaries.
 
 
9.2
Delegation of Duties.

 
The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, sub-agents or attorneys-in-fact,
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall also be permitted from time to time
to designate one of its Affiliates to perform the duties to be performed by the
Administrative Agent hereunder with respect to Loans and Borrowings denominated
in Foreign Currency.
 
 
9.3
Exculpatory Provisions.

 
Neither the Administrative Agent nor any of its Related Parties shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except
for its or such Related Parties’ own gross negligence, material breach in bad
faith of the express contractual obligations under the Loan Documents pursuant
to a claim made by a Lender, or willful misconduct) or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any of their
respective officers contained in this Agreement, any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
Subsidiary of the Borrower or any of their respective officers to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower or any Subsidiary of the Borrower.  The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.
 

 
93

--------------------------------------------------------------------------------

 

 
9.4
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, e-mail or other electronic transmission,
facsimile transmission, telex or teletype message, statement, order or other
document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper Person or persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or all of the
Lenders, as applicable, as to any matter that, pursuant to Section 11.12, can
only be effectuated with the consent of all Lenders, or all Lenders, as the case
may be), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
 
 
9.5
Notice of Default.

 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”  In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
 
9.6
Non-Reliance.

 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its Related Parties have made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including, without
limitation, any review of the affairs of the Borrower or any of its
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent, or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower and its Subsidiaries.  The Administrative Agent shall not have any duty
or responsibility to provide any Lender, and shall not be liable for the failure
to provide any Lender, with any credit or other information, including without
limitation information concerning the business, operations, assets, property,
financial and other conditions, prospects or creditworthiness of the Borrower or
any of its Subsidiaries that may come into the possession of the Administrative
Agent or any of its Related Parties other than as specifically required by this
Agreement..
 
 
94

--------------------------------------------------------------------------------

 
 
 
9.7
No Reliance on Administrative Agent’s Customer Identification Program.

 
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”).
 
 
9.8
USA Patriot Act.

 
Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (a) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (b) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification, or, if applicable,
recertification.  certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations:  (i) within 10 days after the Closing Date, and (ii) at
such other times as are required under the USA Patriot Act.
 
 
9.9
Indemnification.

 
The Lenders agree to indemnify the Administrative Agent and its Related Parties,
ratably according to their pro rata share of the Aggregate Credit Facility
Exposure (excluding Swing Loans) (determined at the time such indemnification is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent (in its capacity as
Administrative Agent) or such Related Parties in any way relating to or arising
out of this Agreement or any other Loan Document, or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted to be taken by the Administrative Agent or such Related Parties
under or in connection with any of the foregoing, but only to the extent that
any of the foregoing is not paid by the Borrower, provided, however, that no
Lender shall be liable to the Administrative Agent or any of its Related Parties
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely from the Administrative Agent’s or such Related
Parties’ gross negligence or willful misconduct.  If any indemnity furnished to
the Administrative Agent or any such Related Parties for any purpose shall, in
the opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section shall survive the payment of all
Obligations.
 

 
95

--------------------------------------------------------------------------------

 
 
 
9.10
The Administrative Agent in its Individual Capacity.

 
The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower, its
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder.  With respect to the Loans made by it and all Obligations owing to
it, the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
 
 
9.11
Successor Administrative Agent.

 
The Administrative Agent may resign at any time upon not less than 30 days
notice to the Lenders, each LC Issuer and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower not to be unreasonably withheld or delayed, to appoint a
successor, which shall be a bank or a trust company or other financial
institution which maintains an office in New York, New York, or a commercial
bank organized under the laws of the United States or of any State thereof and
which maintains an office in New York, New York, or any affiliate of such bank
or trust company or other financial institution which is engaged in the banking
business, having a combined capital and surplus of at least $500,000,000.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and each LC Issuer, appoint a successor
Administrative Agent meeting the requirements set forth in the preceding
sentence; provided, however, that if the Administrative Agent shall notify the
Borrower and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and LC Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section and Section 11.2 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 

 
96

--------------------------------------------------------------------------------

 
 
 
9.12
Other Agents.

 
Except as expressly set forth elsewhere in this Agreement, any Lender identified
herein as a Syndication Agent (or Co-Syndication Agent), Documentation Agent (or
Co-Documentation Agent), Lead Arranger (or Co-Lead Arranger), Book Runner or any
other corresponding title, other than “Administrative Agent,” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document except those applicable to all Lenders as such.  Each
Lender acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.
 
Section 10 
GUARANTY

 
 
10.1
Guaranty by the Borrower.

 
The Borrower hereby unconditionally guarantees, for the benefit of the Benefited
Creditors, all of the following (collectively, the “Borrower Guaranteed
Obligations”):  (a) all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit issued for the benefit of any LC Obligor (other
than the Borrower) under this Agreement, and (b) all amounts, indemnities and
reimbursement obligations, direct or indirect, contingent or absolute, of every
type or description, and at any time existing owing by any Credit Party (other
than the Borrower) under any Banking Services Agreement, Designated Hedge
Agreement or any other document or agreement executed and delivered in
connection therewith to any Designated Hedge Creditor, in all cases under
subparts (a) or (b) above, whether now existing, or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code).  Upon failure by any Credit Party to pay punctually any of the
Borrower Guaranteed Obligations, the Borrower shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.
 
 
10.2
Additional Undertaking.

 
As a separate, additional and continuing obligation, the Borrower
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Benefited Creditors that, should any Borrower Guaranteed Obligations not be
recoverable from the Borrower under Section 10.1 for any reason whatsoever
(including, without limitation, by reason of any provision of any Loan Document
or any other agreement or instrument executed in connection therewith being or
becoming void, unenforceable, or otherwise invalid under any applicable law)
then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other person,
at any time, the Borrower, as sole, original and independent obligor, upon
demand by the Administrative Agent, will make payment to the Administrative
Agent, for the account of the Benefited Creditors, of all such obligations not
so recoverable by way of full indemnity, in such currency and otherwise in such
manner as is provided in the Loan Documents or any other applicable agreement or
instrument.
 

 
97

--------------------------------------------------------------------------------

 

 
10.3
Guaranty Unconditional.

 
The obligations of the Borrower under this Section shall be irrevocable,
unconditional and absolute and, without limiting the generality of the foregoing
shall not be released, discharged or otherwise affected by the occurrence, one
or more times, of any of the following:
 
(a)          any extension, renewal, settlement, compromise, waiver or release
in respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;
 
(b)          any modification or amendment of or supplement to this Agreement,
any Note, any other Loan Document, or any agreement or instrument evidencing or
relating to the Borrower Guaranteed Obligations;
 
(c)          any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any of the Borrower Guaranteed Obligations;
 
(d)          any change in the corporate existence, structure or ownership of
any Credit Party or other Subsidiary or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Credit Party or other
Subsidiary or its assets or any resulting release or discharge of any obligation
of any Credit Party or other Subsidiary contained in any agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations:
 
(e)          the existence of any claim, set-off or other rights which the
Borrower may have at any time against any other Credit Party, the Administrative
Agent, any Lender, any Affiliate of any Lender or any other person, whether in
connection herewith or any unrelated transactions;
 
(f)           any invalidity or unenforceability relating to or against any
other Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or
 
(g)          any other act or omission of any kind by any other Credit Party,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations under
this Section, all of which the Borrower hereby unconditionally waives to the
fullest extent permitted by law, other than the irrevocable payment in full of
all Borrower Guaranteed Obligations (other than contingent indemnification
obligations not yet due and payable).
 

 
98

--------------------------------------------------------------------------------

 

 
10.4
Waivers.

 
The Borrower unconditionally waives, to the maximum extent permitted under any
applicable law now or hereafter in effect, insofar as its obligations under this
Section are concerned, (a) notice of any of the matters referred to in
Section 10.3, (b) all notices required by statute, rule of law or otherwise to
preserve any rights against the Borrower hereunder, including, without
limitation, any demand, presentment, proof or notice of dishonor or non-payment
of any of the Borrower Guaranteed Obligations, notice of acceptance of the
provisions of this Section 10, notice of the incurrence of any of the Borrower
Guaranteed Obligations, notice of any failure on the part of any Credit Party,
any of their Subsidiaries or Affiliates, or any other Person, to perform or
comply with any term or provision of the Credit Agreement, any other Loan
Document or any other agreement or instrument to which such Credit Party or any
other Person is a party, or notice of the commencement of any proceeding against
any other Person or its any of its property or assets, (c) any right to the
enforcement, assertion or exercise against any Credit Party or against any other
Person or any collateral of any right, power or remedy under or in respect of
the Credit Agreement, any other Loan Document or any other agreement or
instrument, and (d) any requirement that any such Credit Party be joined as a
party to any proceedings against the Borrower or any other Person for the
enforcement of any term or provision of the Credit Agreement, the other Loan
Documents, the provisions of this Section 10 or any other agreement or
instrument.
 
 
10.5
Borrower Obligations to Remain in Effect; Restoration.

 
The Borrower’s obligations under this Section shall remain in full force and
effect until the Revolving Commitments shall have terminated, and the principal
of and interest on the Notes and other Borrower Guaranteed Obligations (other
than contingent indemnification obligations not yet due and payable), and all
other amounts payable by the Borrower, any other Credit Party or other
Subsidiary, under the Loan Documents or any other agreement or instrument
evidencing or relating to any of the Borrower Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable), shall have been
paid in full in cash.  If at any time any payment of any of the Borrower
Guaranteed Obligations is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Credit Party, the
Borrower’s obligations under this Section with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.
 
 
10.6
Waiver of Acceptance, etc.

 
The Borrower irrevocably waives, to the full extent permitted by applicable law,
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.
 
 
10.7
Subrogation.

 
Until the payment in full in cash of all of the Obligations (other than
contingent indemnification obligations not yet due and payable) and the
termination of the Revolving Commitments hereunder, the Borrower shall have no
rights, by operation of law or otherwise, upon making any payment under this
section to be subrogated to the rights of the payee against any other Credit
Party with respect to such payment or otherwise to be reimbursed, indemnified or
exonerated by any such Credit Party in respect thereof.
 

 
99

--------------------------------------------------------------------------------

 

 
10.8
Effect of Stay.

 
In the event that acceleration of the time for payment of any amount payable by
any Credit Party under any of the Borrower Guaranteed Obligations is stayed upon
insolvency, bankruptcy or reorganization of such Credit Party, all such amounts
otherwise subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any of the Borrower Guaranteed Obligations
shall nonetheless be payable by the Borrower under this Section forthwith on
demand by the Administrative Agent.
 
Section 11 
MISCELLANEOUS

 
 
11.1
Payment of Expenses, etc.

 
The Borrower agrees to pay all of the following:  (i) whether or not the
transactions contemplated hereby are consummated, all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and the Co-Lead
Arranger in connection with the negotiation, preparation, syndication,
administration and execution and delivery of the Loan Documents and the
documents and instruments referred to therein and the syndication of the
Revolving Commitments, including, without limitation, the reasonable fees and
disbursements of any individual primary outside counsel to the Administrative
Agent and the Co-Lead Arranger plus one additional local counsel in each local
jurisdiction as may be appropriate; (ii) all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent in connection with
any amendment, waiver or consent relating to any of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of any
individual primary outside counsel to the Administrative Agent and the Co-Lead
Arranger plus one additional local counsel in each local jurisdiction as may be
appropriate; (iii) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent, the Co-Lead Arranger and the Lenders and
any of their Affiliates that are owed any Obligations in connection with the
enforcement of any of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of any individual primary counsel to the
Administrative Agent and the Co-Lead Arranger, plus one additional local counsel
in each local jurisdiction, as may be appropriate (and single primary counsel
for the Lenders), plus additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses; and
(iv) any and all present and future stamp and other similar taxes with respect
to the foregoing matters and save the Administrative Agent and each of the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes.
 
 
11.2
Indemnification.

 
The Borrower agrees to indemnify the Administrative Agent, each Lender and the
Co-Lead Arranger and their respective Related Parties (collectively, the
“Indemnitees”) from and hold each of them harmless against any and all actual
penalties, losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of (i) any investigation, litigation or other proceeding (whether or
not any such Indemnitee is a party thereto) related to the entering into and/or
performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document, or (ii) (A) the presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned,
leased or operated by any Credit Party or any of its Subsidiaries, (B) the
release, generation, storage, transportation, handling or disposal of Hazardous
Materials at any location, whether or not owned or operated by any Credit Party
or any of its Subsidiaries, (C) the non-compliance by any Credit Party or any of
its Subsidiaries with Environmental Laws (including applicable permits
thereunder) applicable thereto, or (D) any Environmental Claim asserted against
any Credit Party or any of its Subsidiaries, in respect of any such owned,
leased or operated Real Property, including, in the case of each of (i) and
(ii) above, without limitation, the reasonable documented fees and disbursements
of counsel incurred in connection with any such investigation, litigation or
other proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence, willful
misconduct or material breach in bad faith of the express contractual
obligations under the Loan Documents pursuant to a claim made by the Borrower,
of the Administrative Agent or any Lender as finally determined by a court of
competent jurisdiction).  To the extent that the undertaking to indemnify, pay
or hold harmless any Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities that is permissible under applicable law.
 

 
100

--------------------------------------------------------------------------------

 

 
11.3
Right of Setoff.

 
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, each Lender and each LC
Issuer is hereby authorized, except to the extent prohibited by law, at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of the Borrower against and on account of the
Obligations and liabilities of the Borrower to such Lender or LC Issuer under
this Agreement or under any of the other Loan Documents, irrespective of whether
or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.  Each Lender and LC Issuer agrees to promptly notify
the Borrower after any such set off and application, provided, however, that the
failure to give such notice shall not affect the validity of such set off and
application.
 
 
11.4
Equalization.

 
(a)          Equalization.
 
If at any time any Lender receives any amount hereunder (whether by voluntary
payment, by realization upon security, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross action, by the enforcement of any right
under the Loan Documents, or otherwise) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Section 3), of a sum that with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount.
 

 
101

--------------------------------------------------------------------------------

 

(b)          Recovery of Amounts.
 
If any amount paid to any Lender pursuant to subpart (a) above is recovered in
whole or in part from such Lender, such original purchase shall be rescinded,
and the purchase price restored ratably to the extent of the recovery.
 
(c)          Consent of Borrower.
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)          Failure to Make Payment.
 
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.3(b) or (c), 2.4(g), 2.6(e), 2.6(f) or 9.9, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the Swing
Line Lender or the applicable LC Issuer to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
 
11.5
Notices.

 
(a)          Generally.
 
Except in the case of notices and other communications expressly permitted
hereunder to be given by telephone (and except as provided in subpart (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
 
(i)           if to the Borrower, to it at:
 
Roller Bearing Company of America, Inc.
One Tribology Center
Oxford, Connecticut 06478
Attention:  Chief Financial Officer and Corporate General Counsel
Telephone No.:  (203) 267-7001
Facsimile No.:  (203) 267-5001 Email:  dbergeron@rbcbearings.com,
twilliams@rbcbearings.com

 
102

--------------------------------------------------------------------------------

 
 
with a copy, in the case of a notice of Default, to:
 
Kirkland & Ellis LLP
153 E. 53rd Street
New York, New York 10022
Attention:  Armand A. Della Monica and Patricia Betterly
Telephone No.:  (212) 446-4800
Facsimile No.:  (212) 446-6460
Email:  armand.dellamonica@kirkland.com,
patricia.betterly@kirkland.com
 
(ii)         if to any other Credit Party, to it, care of the Borrower, at the
Borrower’s address listed above;
 
(iii)        if to the Administrative Agent, to it at the Notice Office; and
 
(iv)         if to a Lender, to it at its address (or telecopier number) set
below its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.6 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;
 
(b)          Receipt of Notices.
 
Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent and receipt has been confirmed by telephone.  Notices delivered through
electronic communications to the extent provided in subpart (c) below, shall be
effective as provided in such subpart (c).
 
(c)          Electronic Communications.
 
(i)          Notices and other communications to the Administrative Agent, an LC
Issuer or any Lender hereunder and required to be delivered pursuant to
Sections 6.1(a), 6.1(b), 6.1(c), 6.1(d), 6.1(e), 6.1(i), 6.1(j) or 6.1(k) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet web sites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent, any LC Issuer or the Borrower
may, in their discretion, agree in a separate writing to accept notices and
other communications to them hereunder by electronic communications pursuant to
procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
 

 
103

--------------------------------------------------------------------------------

 
 
(ii)        The Borrower agrees that the Administrative Agent may make any
information delivered by the Borrower to the Administrative Agent pursuant to
Section 6.1 available to the Lenders by posting such notices on a secured
website (such as IntraLinks) or another secured electronic medium acceptable to
the Borrower.  The Borrower acknowledges that (A) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (B) such
secured website and other electronic medium are provided “as is” and “as
available” and (C) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of any such secured website or
other electronic medium and each expressly disclaims liability for errors or
omissions in any material or other information distributed via any such secured
website or other electronic medium.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with any such secured website or other
electronic medium.
 
(iii)       Each Lender agrees that notice to such Lender (as provided in the
next sentence) specifying that any information provided by the Borrower to the
Administrative Agent pursuant to Section 6.1 has been posted on any secured
website or other electronic medium in accordance with Section 11.5(c)(ii) above
shall constitute effective delivery of such information to such Lender for
purposes of this Agreement; provided that if requested by any Lender the
Administrative Agent shall deliver a copy of such information to such Lender by
email or telecopier.  Each Lender agrees (A) to notify the Administrative Agent
in writing of such Lender’s e-mail address to which such notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (B) that any notice may be sent to such
e-mail address.
 
(d)          Change of Address, Etc.
 
Any party hereto may change its address or telecopier number for notices and
other communications hereunder by notice to each of the other parties hereto in
accordance with Section 11.5(a).
 
 
11.6
Successors and Assigns.

 
(a)          Successors and Assigns Generally.
 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns;
provided, however, that neither Holdings nor the Borrower may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
all the Lenders, provided, further, that any assignment or participation by a
Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 11.6.
 

 
104

--------------------------------------------------------------------------------

 

(b)          Participations.
 
Each Lender may at any time grant participations in any of its rights hereunder
or under any of the Notes to an Eligible Assignee, provided that in the case of
any such participation,
 
(i)          the participant shall not have any rights under this Agreement or
any of the other Loan Documents, including rights of consent, approval or waiver
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),
 
(ii)        such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Commitments hereunder) shall remain unchanged,
 
(iii)       such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,
 
(iv)        such Lender shall remain the holder of the Obligations owing to it
and of any Note issued to it for all purposes of this Agreement, and
 
(v)         the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except only that the participant shall be entitled to
the benefits of Section 3, to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.6(c); provided that a
participant shall not be entitled to receive any greater payments under Section
3.3 than the applicable Lender would have been entitled to receive with respect
to the participation sold, unless (i) the sale of the participation is made with
the Borrower’s prior written consent, and (ii) such participant agrees, for the
benefit of the Borrower, to comply with Section 3.3(b) as though it were a
Lender;
 
and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of any of the Loans in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of the applicability of any post-default
increase in interest rates), or reduce the principal amount thereof, or increase
such participant’s participating interest in any Revolving Commitment over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default shall not constitute a change in the terms of any such
Revolving Commitment), (y) release all or any substantial portion of the
Collateral, or release any guarantor from its guaranty of any of the
Obligations, except strictly in accordance with the terms of the Loan Documents,
or (z) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement.
 

 
105

--------------------------------------------------------------------------------

 
 
(c)           Assignments by Lenders.
 
(i)          Any Lender may assign all, or if less than all, any portion of its
Loans, LC Participations, Swing Loan Participations and/or Revolving Commitments
and its rights and obligations hereunder to one or more Eligible Assignees, each
of which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that
 
(A)           except in the case (x) of an assignment of the entire remaining
amount of the assigning Lender’s Loans and/or Revolving Commitments or (y) an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund of
any Lender, the aggregate amount of the Revolving Commitment so assigned (which
for this purpose includes the Loans outstanding thereunder) shall not be less
than $5,000,000;
 
(B)           in the case of any assignment to an Eligible Assignee at the
effective time of any such assignment, as determined by the Administrative Agent
in accordance with subsection (iv) below, the Lender Register shall be deemed
modified to reflect the Revolving Commitments of such new Lender and of the
existing Lenders;
 
(C)           upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrower’s expense, to such new Lender
and to the assigning Lender, to the extent needed to reflect the revised
Revolving Commitments; and
 
(D)           unless waived by the Administrative Agent, the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500
(treating multiple contemporaneous assignments to or from Approved Funds of a
single Lender as one assignment for purposes of such requirement).
 
(ii)        To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Revolving Commitments.
 
(iii)       At the time of each assignment pursuant to this subpart (c) to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.3(b) to the extent it is legally able to do so.
 
(iv)        With respect to any Lender, the transfer of any commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Revolving Commitment shall not be effective until such transfer
is recorded on the Lender Register maintained by the Administrative Agent with
respect to ownership of such Revolving Commitment and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Revolving
Commitment and Loans shall remain owing to the transferor.  The registration of
assignment or transfer of all or part of any Revolving Commitments and Loans
shall be recorded by the Administrative Agent on the Lender Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c).

 
106

--------------------------------------------------------------------------------

 

 (v)        Nothing in this Section shall prevent or prohibit (A) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank, or (B) any Lender that is a trust,
limited liability company, partnership, fund or other investment company from
pledging its Notes or Loans to a trustee or agent for the benefit of holders of
certificates or debt securities issued by it.  No such pledge, or any assignment
pursuant to or in lieu of an enforcement of such a pledge, shall relieve the
transferor Lender from its obligations hereunder.
 
 
11.7
No Waiver; Remedies Cumulative.

 
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, power or privilege hereunder or thereunder.  No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Lenders to any other or
further action in any circumstances without notice or demand.  Without limiting
the generality of the foregoing, the making of a Loan or any LC Issuance shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any LC Issuer may have had
notice or knowledge of such Default or Event of Default at the time.  The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.
 
 
11.8
Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

 
(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).  TO THE FULLEST EXTENT PERMITTED BY LAW, THE
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  Any legal action or proceeding
with respect to this Agreement or any other Loan Document may be brought in the
Supreme Court of the State of New York sitting in New York County or in the
United States District Court of the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The Borrower hereby
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 11.5, such service to become effective
30 days after such mailing or at such earlier time as may be provided under
applicable law.  Nothing herein shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower in any
other jurisdiction.

 
107

--------------------------------------------------------------------------------

 
 
(b)           The Borrower hereby irrevocably waives any objection that it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in Section 11.8(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
 
11.9
Counterparts.

 
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement.  A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
 
11.10
Integration.

 
This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and thereof and supersede any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof or thereof; provided, however, that, notwithstanding the
foregoing, any term or provision set forth in that certain Commitment Letter,
dated as of October 15, 2010, among the Borrower, JPMCB and J.P. Morgan
Securities LLC that, pursuant to the express terms of such letter, survives
beyond the Closing Date, shall continue to remain in effect in accordance with
the terms of such letter.
 
11.11
Headings Descriptive.

 
The headings of the several Sections and other portions of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 
108

--------------------------------------------------------------------------------

 
 
11.12
Amendment or Waiver.

 
(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrower, the Administrative Agent and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that
 
(i)          no change, waiver or other modification shall
 
(A)           increase the amount of the Revolving Commitment of any Lender
hereunder (other than as provided in Section 2.2(b)), without the written
consent of such Lender;
 
(B)           extend or postpone the maturity date provided for herein that is
applicable to any Loan of any Lender, extend or postpone the expiration date of
any Letter of Credit in which such Lender has an LC Participation beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to Revolving Commitment of any Lender, without the written consent
of such Lender;
 
(C)           reduce the principal amount of any Loan made by any Lender, or
reduce the rate or extend the time of payment of, or excuse the payment of,
interest thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment to defined terms
used in financial covenants), without the written consent of such Lender (it
being understood that a modification to or waiver of Section 2.12(b)(iv),
2.12(b)(v) or 2.12(b)(vi) or to the definitions Cash Proceeds or Net Cash
Proceeds shall only require the consent of the Required Revolving Lenders);
 
(D)           reduce the amount of any Unpaid Drawing, or reduce the rate or
extend the time of payment of, or excuse the payment of, interest thereon (other
than as a result of waiving the applicability of any post-default increase in
interest rates), without the written consent of each Revolving Lender; or
 
(E)           reduce the rate or extend the time of payment of, or excuse the
payment of, any Fees to which any Lender is entitled hereunder, without the
written consent of such Lender;
 
(ii)         no change in, or waiver or other modification otherwise affecting,
the amount or time of payment of any scheduled or mandatory reduction in the
Total Revolving Commitment provided for in Section 2.11 to which a Revolving
Lender shall be entitled shall be made without the written consent of each
Revolving Lender;
 
(iii)       unless another subpart of this Section 11.12 is specifically
applicable, no change, waiver or other modification directly affecting the
rights and benefits of the Revolving Lenders, and not all Lenders in a like or
similar manner, shall be made without the written consent of the Required
Revolving Lenders;

 
109

--------------------------------------------------------------------------------

 
 
(iv)        no change, waiver or other modification or termination shall,
without the written consent of each Lender directly affected thereby,
 
(A)           release the Borrower or Holdings from any of its obligations
hereunder or any Loan Document, except in accordance with this Agreement;
 
(B)           release the Borrower from its guaranty obligations under Section
10 or release any Credit Party from the Subsidiary Guaranty, except, in the case
of a Subsidiary Guarantor, in accordance with a transaction permitted under this
Agreement;
 
(C)           release all or substantially all of the Collateral, except in
accordance with this Agreement;
 
(D)           amend, modify or waive any provision of this Section 11.12,
Section 2.13(c) or 2.13(e), Section 8.3, or any other provision of any of the
Loan Documents pursuant to which the consent or approval of all Lenders, or a
number or specified percentage or other required grouping of Lenders or Lenders
having Revolving Commitments, is by the terms of such provision explicitly
required;
 
(E)           reduce the percentage specified in, or otherwise modify, the
definition of Required Lenders or Required Revolving Lenders; or
 
(F)           consent to the assignment or transfer by the Borrower or Holdings
of any of its rights and obligations under this Agreement.
 
(v)         the Administrative Agent, without the direction or separate
authorization of the Required Lenders, may approve any change, waiver or other
modification that is of a routine, administrative, ministerial or
non-controversial nature, as reasonably determined by the Administrative Agent,
and any such change, waiver or modification approved by the Administrative Agent
shall be binding on the Lenders.
 
Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.
 
(b)           No provision of Section 2.4 or any other provision in this
Agreement specifically relating to Letters of Credit may be amended without the
consent of any LC Issuer adversely affected thereby.
 
(c)           No provision of Section 9 may be amended without the consent of
the Administrative Agent and no provision of Section 2.3 may be amended without
the consent of the Swing Line Lender.
 
(d)           No amendment to Section 2.14 of this Agreement shall be effective
without the written consent of the Administrative Agent, the Swing Line Lender
and each LC Issuer.

 
110

--------------------------------------------------------------------------------

 

(e)           To the extent the Required Lenders (or all of the Lenders as shall
be required by this Section) waive the provisions of Section 7.2 with respect to
the sale, transfer or other disposition of any Collateral, or any Collateral is
sold, transferred or disposed of as permitted by Section 7.2, (i) such
Collateral shall be sold, transferred or disposed of free and clear of the Liens
created by the respective Security Documents; (ii) if such Collateral includes
all of the capital stock of Credit Party that is a party to the Subsidiary
Guaranty or the Parent Guaranty or whose stock is pledged pursuant to the
Security Agreement, such capital stock shall be released from the Security
Agreement and such Credit Party shall be released from the Subsidiary Guaranty
or the Parent Guaranty, as applicable; and (iii) the Administrative Agent shall
be authorized to take actions deemed appropriate by it in order to effectuate
the foregoing.
 
11.13
Survival of Indemnities.

 
All indemnities set forth herein including, without limitation, in Section 3
(subject to the limitations set forth Section 3.1(c)), Section 9.9 or
Section 11.2 shall survive the execution and delivery of this Agreement and the
making and repayment of the Obligations and any assignment made pursuant to
Section 11.6(c).
 
11.14
Domicile of Loans.

 
Each Lender may transfer and carry its Loans at, to or for the account of any
branch office, subsidiary or affiliate of such Lender; provided, however, that
the Borrower shall not be responsible for costs arising under Section 3.1
resulting from any such transfer (other than a transfer pursuant to Section 3.5)
to the extent not otherwise applicable to such Lender with respect to its Loans
prior to such transfer.
 
11.15
Confidentiality.

 
(a)           Each of the Administrative Agent, each LC Issuer and the Lenders
agrees to maintain the confidentiality of all Confidential Information, except
that Confidential Information may be disclosed (i) to its and its Affiliates’
directors, officers, trustees, employees and agents, including accountants,
legal counsel and other advisors in connection with the performance of their
duties relating to the Credit Parties and the Loan Documents (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information), (ii) to any direct
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor, so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 11.15, (iii) to the extent requested by any regulatory authority,
(iv) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (v) to any other party to this Agreement, (vi) in
connection with the exercise of any remedies hereunder or under any of the other
Loan Documents, or any suit, action or proceeding relating to this Agreement or
any of the other Loan Documents or the enforcement of rights hereunder or
thereunder, (vii) subject to an agreement containing provisions substantially
the same as those of this Section 11.15, to any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement, or (viii) with the consent of the Borrower;
provided that with respect to clauses (iii) and (iv) above, (A) to the extent
permitted by applicable law and to the extent the Administrative Agent will not,
in its reasonable judgment, incur legal liability for doing so, the
Administrative Agent shall provide the applicable Credit Party with written
notice of the request for disclosure, (B) to the extent permitted by applicable
law and at the expense of the Credit Parties, the Administrative Agent will
cooperate with the Credit Parties’ reasonable efforts to obtain a protective
order or similar confidentiality treatment; and (C) the Administrative Agent
shall disclose only that portion of the Confidential Information that it
determines in its good faith judgment to be required to comply with such request
or requirement.

 
111

--------------------------------------------------------------------------------

 
 
(b)           As used in this Section, “Confidential Information” means all
non-public information furnished by the Credit Parties.  For the avoidance of
doubt, the following shall not constitute “Confidential Information”:  (i) any
information which becomes generally available to the public without the breach
by any Person of any obligation to the Credit Parties under this Agreement and
(ii) any such non-public information which was otherwise available to the
Administrative Agent, the LC Issuers or the Lenders on a non-confidential basis
prior to being identified  by a Credit Party as confidential.
 
(c)           Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised at least the
same degree of care to maintain the confidentiality of such Confidential
Information as would be exercised by a prudent person, acting reasonably and
responsibly.  The Borrower hereby agrees that the failure of the Administrative
Agent, any LC Issuer or any Lender to comply with the provisions of this
Section shall not relieve the Borrower, or any other Credit Party, of any of
their obligations under this Agreement or any of the other Loan Documents.
 
11.16
Limitations on Liability of the LC Issuers.

 
The Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit.  Neither any LC Issuer nor any of its officers or directors shall be
liable or responsible for:  (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by an LC
Issuer against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of
Credit.  except that the LC Obligor shall have a claim against an LC Issuer, and
an LC Issuer shall be liable to such LC Obligor, to the extent of any direct,
but not consequential, damages suffered by such LC Obligor that such LC Obligor
proves were caused by (i) such LC Issuer’s willful misconduct or gross
negligence or failure to follow the standards of care specified in the UCC or
(ii) such LC Issuer’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, an LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation.
 
11.17
General Limitation of Liability.

 
No claim may be made by any Credit Party, any Lender, the Administrative Agent,
any LC Issuer or any other Person against the Administrative Agent, any LC
Issuer, or any other Lender, or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith, and each party hereto, to the fullest
extent permitted under applicable law, waives, releases and agrees not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.  Holdings and the Borrower agree to cause each of their
Subsidiaries to comply with the provisions of this Section 11.17.

 
112

--------------------------------------------------------------------------------

 
 
11.18
Lenders and Agent Not Fiduciary to Borrower, etc.

 
The relationship among the Credit Parties and their Subsidiaries, on the one
hand, and the Administrative Agent, each LC Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent, each
LC Issuer and the Lenders have no fiduciary or other special relationship with
the Credit Parties and their Subsidiaries, and no term or provision of any Loan
Document, no course of dealing, no written or oral communication, or other
action, shall be construed so as to deem such relationship to be other than that
of debtor and creditor.
 
11.19
Survival of Representations and Warranties.

 
All representations and warranties herein shall survive the making of Loans and
all LC Issuances hereunder, the execution and delivery of this Agreement, the
Notes and the other documents the forms of which are attached as Exhibits
hereto, the issue and delivery of the Notes, any disposition thereof by any
holder thereof, and any investigation made by the Administrative Agent or any
Lender or any other holder of any of the Notes or on its behalf.
 
11.20
Severability.

 
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
 
11.21
Independence of Covenants.

 
All covenants hereunder shall be given independent effect so that if a
particular action, event, condition or circumstance is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations or restrictions of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or event, condition or circumstance exists.
 
11.22
Interest Rate Limitation.

 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Base Rate to the date of repayment, shall have been received by such Lender.

 
113

--------------------------------------------------------------------------------

 
 
11.23
Judgment Currency.

 
If the Administrative Agent, on behalf of the Lenders, obtains a judgment or
judgments against any Credit Party in a Designated Foreign Currency, any Dollar
denominated obligations of the Borrower in respect of any sum adjudged to be due
to the Administrative Agent or the Lenders hereunder or under the Notes (the
“Judgment Amount”) shall be discharged only to the extent that, on the Business
Day following receipt by the Administrative Agent of the Judgment Amount in the
Designated Foreign Currency, the Administrative Agent, in accordance with normal
banking procedures, may purchase Dollars with the Judgment Amount in such
Designated Foreign Currency.  If the amount of Dollars so purchased is less than
the amount of Dollars that could have been purchased with the Judgment Amount on
the date or dates the Judgment Amount (excluding the portion of the Judgment
Amount which has accrued as a result of the failure of the Borrower to pay the
sum originally due hereunder or under the Notes when it was originally due
hereunder or under the Notes) was originally due and owing (the “Original Due
Date”) to the Administrative Agent or the Lenders hereunder or under the Notes
(the “Loss”), the Borrower agrees as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent or such Lender, as the
case may be, against the Loss, and if the amount of Dollars so purchased exceeds
the amount of Dollars that could have been purchased with the Judgment Amount on
the Original Due Date, the Administrative Agent or such Lender agrees to remit
such excess to the Borrower.
 
11.24
USA Patriot Act.

 
Each Lender subject to the USA Patriot Act hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify the Credit Parties in
accordance with the USA Patriot Act.
 
[Remainder of page intentionally left blank.]

 
114

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 

 
ROLLER BEARING COMPANY OF AMERICA, INC., as Borrower
       
By:
/s/Daniel A. Bergeron
   
Name: Daniel A. Bergeron
   
Title:   Vice President, CFO
       
RBC BEARINGS INCORPORATED, as Holdings
       
By:
/s/Daniel A. Bergeron
   
Name: Daniel A. Bergeron
   
Title:   Vice President, CFO

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
 
as the Administrative Agent, the Swing Line Lender, a Lender and an LC Issuer
       
By:
/s/ D Scott Farquhar
   
Name: D Scott Farquhar
   
Title:   Vice President
       
J.P. MORGAN SECURITIES LLC,
 
as Co-Lead Arranger and Joint Book Runner
       
By:
/s/ T. David Short
   
Name: T. David Short
   
Title:   Vice President
       
Address:
     
2 Corporate Drive, Suite 730
 
Shelton, CT 06484
 
Attention:  Scott Farquhar
 
Facsimile:  (203) 944-8495
 
Email:  Scott.Farquhar@chase.com

 
 [Signature pages of other Lenders follow.]

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
 
as Syndication Agent, Co-Lead Arranger, Joint Book Runner and a Lender
       
By:
/s/Suzannah Harris
   
Name: Suzannah Harris
   
Title:   Vice President
       
Address:
     
127 Public Square
 
Cleveland, OH  44114
 
Attention:  Suzannah Harris
 
Facsimile:  (216) 689-4649
 
Email:  Suzannah_Harris@KeyBank.com

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
 
as a Lender
       
By:
/s/ Jason Guerra
   
Name: Jason Guerra
   
Title:   Vice President

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A.,
 
as a Lender
       
By:
/s/ Neel Morey
   
Name: Neel Morey
   
Title:   Vice President

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS,
 
as a Lender
       
By:
/s/ Thomas F. McNamara
   
Name: Thomas F. McNamara
   
Title:   Senior Vice President

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK,
 
as a Lender
       
By:
/s/ Valerie Schanzer
   
Name: Valerie Schanzer
   
Title:   Vice President

 
Signature Page to RBC Bearings
Credit Agreement

 

--------------------------------------------------------------------------------

 

Schedule 1
 
Lenders and Revolving Commitments
 
Lender
 
Revolving
Commitment
   
Revolving Facility
Percentage
 
JPMorgan Chase Bank, N.A.
  $ 32,500,000       21.67 %
KeyBank National Association
  $ 32,500,000       21.67 %
Bank of America, N.A.
  $ 27,500,000       18.33 %
Well Fargo Bank, N.A.
  $ 27,500,000       18.33 %
RBS Citizens, National Association
  $ 20,000,000       13.33 %
Fifth Third Bank
  $ 10,000,000       6.67 %                  
Total:
  $ 150,000,000.00       100 %


 

--------------------------------------------------------------------------------

 